
	
		I
		110th CONGRESS
		2d Session
		S. 1200
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 28, 2008
			 Referred to the Committee on Natural Resources, and in
			 addition to the Committee on Energy and Commerce and Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		AN ACT
		To amend the Indian Health Care Improvement
		  Act to revise and extend that Act.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Indian Health Care Improvement Act Amendments of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Amendments to Indian laws
					Sec. 101. Indian Health Care
				Improvement Act amended.
					Sec. 102. Soboba sanitation facilities.
					Sec. 103. Native American Health and Wellness
				Foundation.
					Sec. 104. Modification of term.
					Sec. 105. GAO study and report
				on payments for contract health services.
					Sec. 106. GAO study of membership criteria for federally
				recognized Indian tribes.
					Sec. 107. GAO study of tribal
				justice systems.
					TITLE II—Improvement of Indian health care provided under the
				Social Security Act
					Sec. 201. Expansion of payments under Medicare, Medicaid, and
				SCHIP for all covered services furnished by Indian Health Programs.
					Sec. 202. Increased outreach to Indians under Medicaid and
				SCHIP and improved cooperation in the provision of items and services to
				Indians under Social Security Act health benefit programs.
					Sec. 203. Additional provisions to increase outreach to, and
				enrollment of, Indians in SCHIP and Medicaid.
					Sec. 204. Premiums and cost sharing protections under Medicaid,
				eligibility determinations under Medicaid and SCHIP, and protection of certain
				Indian property from Medicaid estate recovery.
					Sec. 205. Nondiscrimination in qualifications for payment for
				services under Federal health care programs.
					Sec. 206. Consultation on Medicaid, SCHIP, and other health
				care programs funded under the Social Security Act involving Indian Health
				Programs and Urban Indian Organizations.
					Sec. 207. Exclusion waiver authority for affected Indian Health
				Programs and safe harbor transactions under the Social Security
				Act.
					Sec. 208. Rules applicable under Medicaid and SCHIP to managed
				care entities with respect to Indian enrollees and Indian health care providers
				and Indian managed care entities.
					Sec. 209. Annual report on Indians served by Social Security
				Act health benefit programs.
					Sec. 210. Development of recommendations to improve interstate
				coordination of Medicaid and SCHIP coverage of Indian children and other
				children who are outside of their State of residency because of educational or
				other needs.
					Sec. 211. Establishment of National Child Welfare Resource
				Center for Tribes.
					Sec. 212. Adjustment to the Medicare Advantage stabilization
				fund.
					Sec. 213. Moratorium on implementation of changes to case
				management and targeted case management payment requirements under
				Medicaid.
					Sec. 214. Increased civil money
				penalties and criminal fines for Medicare fraud and abuse.
					Sec. 215. Increased sentences for felonies involving Medicare
				fraud and abuse.
					TITLE III—Miscellaneous
					Sec. 301. Resolution of apology to Native Peoples of United
				States.
				
			IAmendments to
			 Indian laws
			101.Indian Health Care Improvement Act
			 amendedThe
			 Indian Health Care Improvement Act
			 (25 U.S.C. 1601 et seq.) is amended to read as follows:
				
					1.Short title; table of
				contents
						(a)Short
				titleThis Act may be cited as the Indian
				Health Care Improvement Act.
						(b)Table of
				ContentsThe table of contents for this Act is as follows:
							
								Sec. 1. Short title; table of
				  contents.
								Sec. 2. Findings.
								Sec. 3. Declaration of
				  national Indian health policy.
								Sec. 4.
				  Definitions.
							
							
								Title I—Indian health, human
				  resources, and development
							
							
								Sec. 101. Purpose.
								Sec. 102. Health professions recruitment program for
				  Indians.
								Sec. 103. Health professions preparatory scholarship program
				  for Indians.
								Sec. 104. Indian health professions scholarships.
								Sec. 105. American Indians Into Psychology Program.
								Sec. 106. Scholarship programs for Indian Tribes.
								Sec. 107. Indian Health Service extern programs.
								Sec. 108. Continuing education allowances.
								Sec. 109. Community Health Representative Program.
								Sec. 110. Indian Health Service Loan Repayment
				  Program.
								Sec. 111. Scholarship and Loan Repayment Recovery
				  Fund.
								Sec. 112. Recruitment activities.
								Sec. 113. Indian recruitment and retention program.
								Sec. 114. Advanced training and research.
								Sec. 115. Quentin N. Burdick American Indians Into Nursing
				  Program.
								Sec. 116. Tribal cultural orientation.
								Sec. 117. INMED Program.
								Sec. 118. Health training programs of community
				  colleges.
								Sec. 119. Retention bonus.
								Sec. 120. Nursing residency program.
								Sec. 121. Community Health Aide Program.
								Sec. 122. Tribal Health Program administration.
								Sec. 123. Health professional chronic shortage demonstration
				  programs.
								Sec. 124. National Health Service Corps.
								Sec. 125. Substance abuse counselor educational curricula
				  demonstration programs.
								Sec. 126. Behavioral health training and community education
				  programs.
								Sec. 127. Authorization of appropriations.
								Title II—Health services
								Sec. 201. Indian Health Care Improvement Fund.
								Sec. 202. Catastrophic Health Emergency Fund.
								Sec. 203. Health promotion and disease prevention
				  services.
								Sec. 204. Diabetes prevention, treatment, and
				  control.
								Sec. 205. Shared services for long-term care.
								Sec. 206. Health services research.
								Sec. 207. Mammography and other cancer screening.
								Sec. 208. Patient travel costs.
								Sec. 209. Epidemiology centers.
								Sec. 210. Comprehensive school health education
				  programs.
								Sec. 211. Indian youth program.
								Sec. 212. Prevention, control, and elimination of communicable
				  and infectious diseases.
								Sec. 213. Other authority for provision of
				  services.
								Sec. 214. Indian women’s health care.
								Sec. 215. Environmental and nuclear health hazards.
								Sec. 216. Arizona as a contract health service delivery
				  area.
								Sec. 216A. North Dakota and South Dakota as a contract health
				  service delivery area.
								Sec. 217. California contract health services
				  program.
								Sec. 218. California as a contract health service delivery
				  area.
								Sec. 219. Contract health services for the Trenton service
				  area.
								Sec. 220. Programs operated by Indian Tribes and Tribal
				  Organizations.
								Sec. 221. Licensing.
								Sec. 222. Notification of provision of emergency contract
				  health services.
								Sec. 223. Prompt action on payment of claims.
								Sec. 224. Liability for payment.
								Sec. 225. Office of Indian Men's Health.
								Sec. 226. Authorization of appropriations.
								Title III—Facilities
								Sec. 301. Consultation; construction and
				  renovation of facilities; reports.
								Sec. 302. Sanitation facilities.
								Sec. 303. Preference to Indians and
				  Indian firms.
								Sec. 304. Expenditure of non-Service funds for
				  renovation.
								Sec. 305. Funding for the construction, expansion, and
				  modernization of small ambulatory care facilities.
								Sec. 306. Indian health care delivery demonstration
				  projects.
								Sec. 307. Land transfer.
								Sec. 308. Leases, contracts, and other agreements.
								Sec. 309. Study on loans, loan guarantees, and loan
				  repayment.
								Sec. 310. Tribal leasing.
								Sec. 311. Indian Health Service/tribal facilities joint venture
				  program.
								Sec. 312. Location of facilities.
								Sec. 313. Maintenance and improvement of health care
				  facilities.
								Sec. 314. Tribal management of Federally-owned
				  quarters.
								Sec. 315. Applicability of Buy
				  American Act requirement.
								Sec. 316. Other funding for facilities.
								Sec. 317. Authorization of appropriations.
								Title IV—Access to health services
								Sec. 401. Treatment of payments under
				  Social Security Act health benefits
				  programs.
								Sec. 402. Grants to and contracts with the Service, Indian
				  Tribes, Tribal Organizations, and Urban Indian Organizations to facilitate
				  outreach, enrollment, and coverage of Indians under Social Security Act health
				  benefit programs and other health benefits programs.
								Sec. 403. Reimbursement from certain third parties of costs of
				  health services.
								Sec. 404. Crediting of reimbursements.
								Sec. 405. Purchasing health care coverage.
								Sec. 406. Sharing arrangements with Federal
				  agencies.
								Sec. 407. Eligible Indian
				  veteran services.
								Sec. 408. Payor of last resort.
								Sec. 409. Nondiscrimination under Federal health care programs
				  in qualifications for reimbursement for services.
								Sec. 410. Consultation.
								Sec. 411. State Children's Health Insurance Program
				  (SCHIP).
								Sec. 412. Exclusion waiver authority for affected Indian Health
				  Programs and safe harbor transactions under the Social Security
				  Act.
								Sec. 413. Premium and cost sharing protections and eligibility
				  determinations under Medicaid and SCHIP and protection of certain Indian
				  property from Medicaid estate recovery.
								Sec. 414. Treatment under Medicaid and SCHIP managed
				  care.
								Sec. 415. Navajo Nation Medicaid Agency feasibility
				  study.
								Sec. 416. General
				  exceptions.
								Sec. 417. Authorization of appropriations.
								Title V—Health services for Urban Indians
								Sec. 501. Purpose.
								Sec. 502. Contracts with, and grants to, Urban Indian
				  Organizations.
								Sec. 503. Contracts and grants for the provision of health care
				  and referral services.
								Sec. 504. Contracts and grants for the determination of unmet
				  health care needs.
								Sec. 505. Evaluations; renewals.
								Sec. 506. Other contract and grant requirements.
								Sec. 507. Reports and records.
								Sec. 508. Limitation on contract authority.
								Sec. 509. Facilities.
								Sec. 510. Division of Urban Indian Health.
								Sec. 511. Grants for alcohol and substance abuse-related
				  services.
								Sec. 512. Treatment of certain demonstration
				  projects.
								Sec. 513. Urban NIAAA transferred programs.
								Sec. 514. Conferring with Urban Indian
				  Organizations.
								Sec. 515. Urban youth treatment center
				  demonstration.
								Sec. 516. Grants for diabetes prevention, treatment, and
				  control.
								Sec. 517. Community Health Representatives.
								Sec. 518. Effective date.
								Sec. 519. Eligibility for services.
								Sec. 520. Authorization of appropriations.
								Title VI—Organizational improvements
								Sec. 601. Establishment of the Indian Health Service as an
				  agency of the Public Health Service.
								Sec. 602. Automated management information system.
								Sec. 603. Authorization of appropriations.
								Title VII—Behavioral health programs
								Sec. 701. Behavioral health prevention and treatment
				  services.
								Sec. 702. Memoranda of agreement with the Department of the
				  Interior.
								Sec. 703. Comprehensive behavioral health prevention and
				  treatment program.
								Sec. 704. Mental health technician program.
								Sec. 705. Licensing requirement for mental health care
				  workers.
								Sec. 706. Indian women treatment programs.
								Sec. 707. Indian youth program.
								Sec. 708. Indian youth telemental health demonstration
				  project.
								Sec. 709. Inpatient and community-based mental health
				  facilities design, construction, and staffing.
								Sec. 710. Training and community education.
								Sec. 711. Behavioral health program.
								Sec. 712. Fetal alcohol spectrum disorders
				  programs.
								Sec. 713. Child sexual abuse and prevention treatment
				  programs.
								Sec. 714. Domestic and sexual
				  violence prevention and treatment.
								Sec. 715. Testimony by
				  service employees in cases of rape and sexual assault.
								Sec. 716. Behavioral health research.
								Sec. 717. Definitions.
								Sec. 718. Authorization of appropriations.
								Title VIII—Miscellaneous
								Sec. 801. Reports.
								Sec. 802. Regulations.
								Sec. 803. Plan of implementation.
								Sec. 804. Availability of funds.
								Sec. 805. Limitation relating to
				  abortion.
								Sec. 806. Eligibility of California Indians.
								Sec. 807. Health services for ineligible persons.
								Sec. 808. Reallocation of base resources.
								Sec. 809. Results of demonstration projects.
								Sec. 810. Provision of services in Montana.
								Sec. 811. Tribal employment.
								Sec. 812. Severability provisions.
								Sec. 813. Establishment of National Bipartisan Commission on
				  Indian Health Care.
								Sec. 814. Confidentiality of
				  medical quality assurance records; qualified immunity for
				  participants.
								Sec. 815. Sense of Congress
				  regarding law enforcement and methamphetamine issues in Indian
				  Country.
								Sec. 816. Tribal Health
				  Program option for cost sharing.
								Sec. 817. Testing for
				  sexually transmitted diseases in cases of sexual violence.
								Sec. 818. Study on tobacco-related disease and disproportionate
				  health effects on tribal populations.
								Sec. 819. Appropriations; availability.
								Sec. 820. GAO report on
				  coordination of services.
								Sec. 821. Authorization of appropriations.
							
						2.FindingsCongress makes the following
				findings:
						(1)Federal health
				services to maintain and improve the health of the Indians are consonant with
				and required by the Federal Government’s historical and unique legal
				relationship with, and resulting responsibility to, the American Indian
				people.
						(2)A major national
				goal of the United States is to provide the resources, processes, and structure
				that will enable Indian Tribes and tribal members to obtain the quantity and
				quality of health care services and opportunities that will eradicate the
				health disparities between Indians and the general population of the United
				States.
						(3)A major national
				goal of the United States is to provide the quantity and quality of health
				services which will permit the health status of Indians to be raised to the
				highest possible level and to encourage the maximum participation of Indians in
				the planning and management of those services.
						(4)Federal health
				services to Indians have resulted in a reduction in the prevalence and
				incidence of preventable illnesses among, and unnecessary and premature deaths
				of, Indians.
						(5)Despite such
				services, the unmet health needs of the American Indian people are severe and
				the health status of the Indians is far below that of the general population of
				the United States.
						3.Declaration of
				national Indian health policyCongress declares that it is the policy of
				this Nation, in fulfillment of its special trust responsibilities and legal
				obligations to Indians—
						(1)to assure the
				highest possible health status for Indians and Urban Indians and to provide all
				resources necessary to effect that policy;
						(2)to raise the
				health status of Indians and Urban Indians to at least the levels set forth in
				the goals contained within the Healthy People 2010 or successor
				objectives;
						(3)to ensure maximum
				Indian participation in the direction of health care services so as to render
				the persons administering such services and the services themselves more
				responsive to the needs and desires of Indian communities;
						(4)to increase the
				proportion of all degrees in the health professions and allied and associated
				health professions awarded to Indians so that the proportion of Indian health
				professionals in each Service Area is raised to at least the level of that of
				the general population;
						(5)to require that
				all actions under this Act shall be carried out with active and meaningful
				consultation with Indian Tribes and Tribal Organizations, and conference with
				Urban Indian Organizations, to implement this Act and the national policy of
				Indian self-determination;
						(6)to ensure that
				the United States and Indian Tribes work in a government-to-government
				relationship to ensure quality health care for all tribal members; and
						(7)to provide
				funding for programs and facilities operated by Indian Tribes and Tribal
				Organizations in amounts that are not less than the amounts provided to
				programs and facilities operated directly by the Service.
						4.DefinitionsFor purposes of this Act:
						(1)The term
				accredited and accessible means on or near a reservation and
				accredited by a national or regional organization with accrediting
				authority.
						(2)The term
				Area Office means an administrative entity, including a program
				office, within the Service through which services and funds are provided to the
				Service Units within a defined geographic area.
						(3)(A)The term
				behavioral health means the blending of substance (alcohol, drugs,
				inhalants, and tobacco) abuse and mental health prevention and treatment, for
				the purpose of providing comprehensive services.
							(B)The term behavioral
				health includes the joint development of substance abuse and mental
				health treatment planning and coordinated case management using a
				multidisciplinary approach.
							(4)The term
				California Indians means those Indians who are eligible for health
				services of the Service pursuant to section 806.
						(5)The term
				community college means—
							(A)a tribal college
				or university, or
							(B)a junior or
				community college.
							(6)The term
				contract health service means health services provided at the
				expense of the Service or a Tribal Health Program by public or private medical
				providers or hospitals, other than the Service Unit or the Tribal Health
				Program at whose expense the services are provided.
						(7)The term
				Department means, unless otherwise designated, the Department of
				Health and Human Services.
						(8)The term
				Director means the Director of the Service.
						(9)The term
				disease prevention means the reduction, limitation, and prevention
				of disease and its complications and reduction in the consequences of disease,
				including—
							(A)controlling—
								(i)the development
				of diabetes;
								(ii)high blood
				pressure;
								(iii)infectious
				agents;
								(iv)injuries;
								(v)occupational
				hazards and disabilities;
								(vi)sexually
				transmittable diseases; and
								(vii)toxic agents;
				and
								(B)providing—
								(i)fluoridation of
				water; and
								(ii)immunizations.
								(10)The term
				health profession means allopathic medicine, family medicine,
				internal medicine, pediatrics, geriatric medicine, obstetrics and gynecology,
				podiatric medicine, nursing, public health nursing, dentistry, psychiatry,
				osteopathy, optometry, pharmacy, psychology, public health, social work,
				marriage and family therapy, chiropractic medicine, environmental health and
				engineering, allied health professions, and any other health profession.
						(11)The term
				health promotion means—
							(A)fostering social,
				economic, environmental, and personal factors conducive to health, including
				raising public awareness about health matters and enabling the people to cope
				with health problems by increasing their knowledge and providing them with
				valid information;
							(B)encouraging
				adequate and appropriate diet, exercise, and sleep;
							(C)promoting
				education and work in conformity with physical and mental capacity;
							(D)making available
				safe water and sanitary facilities;
							(E)improving the
				physical, economic, cultural, psychological, and social environment;
							(F)promoting
				culturally competent care; and
							(G)providing
				adequate and appropriate programs, which may include—
								(i)abuse prevention
				(mental and physical);
								(ii)community
				health;
								(iii)community
				safety;
								(iv)consumer health
				education;
								(v)diet and
				nutrition;
								(vi)immunization and
				other prevention of communicable diseases, including HIV/AIDS;
								(vii)environmental
				health;
								(viii)exercise and
				physical fitness;
								(ix)avoidance of
				fetal alcohol spectrum disorders;
								(x)first aid and CPR
				education;
								(xi)human growth and
				development;
								(xii)injury
				prevention and personal safety;
								(xiii)behavioral
				health;
								(xiv)monitoring of
				disease indicators between health care provider visits, through appropriate
				means, including Internet-based health care management systems;
								(xv)personal health
				and wellness practices;
								(xvi)personal
				capacity building;
								(xvii)prenatal,
				pregnancy, and infant care;
								(xviii)psychological
				well-being;
								(xix)family
				planning;
								(xx)safe and
				adequate water;
								(xxi)healthy work
				environments;
								(xxii)elimination,
				reduction, and prevention of contaminants that create unhealthy household
				conditions (including mold and other allergens);
								(xxiii)stress
				control;
								(xxiv)substance
				abuse;
								(xxv)sanitary
				facilities;
								(xxvi)sudden infant
				death syndrome prevention;
								(xxvii)tobacco use
				cessation and reduction;
								(xxviii)violence
				prevention; and
								(xxix)such other
				activities identified by the Service, a Tribal Health Program, or an Urban
				Indian Organization, to promote achievement of any of the objectives described
				in section 3(2).
								(12)The term
				Indian, unless otherwise designated, means any person who is a
				member of an Indian Tribe or is eligible for health services under section 806,
				except that, for the purpose of sections 102 and 103, the term also means any
				individual who—
							(A)(i)irrespective of whether
				the individual lives on or near a reservation, is a member of a tribe, band, or
				other organized group of Indians, including those tribes, bands, or groups
				terminated since 1940 and those recognized now or in the future by the State in
				which they reside; or
								(ii)is a descendant, in the first or
				second degree, of any such member;
								(B)is an Eskimo or
				Aleut or other Alaska Native;
							(C)is considered by
				the Secretary of the Interior to be an Indian for any purpose; or
							(D)is determined to
				be an Indian under regulations promulgated by the Secretary.
							(13)The term
				Indian Health Program means—
							(A)any health
				program administered directly by the Service;
							(B)any Tribal Health
				Program; or
							(C)any Indian Tribe
				or Tribal Organization to which the Secretary provides funding pursuant to
				section 23 of the Act of June 25, 1910 (25 U.S.C. 47) (commonly known as the
				Buy Indian Act).
							(14)The term
				Indian Tribe has the meaning given the term in the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.).
						(15)The term
				junior or community college has the meaning given the term by
				section 312(e) of the Higher Education Act of
				1965 (20 U.S.C. 1058(e)).
						(16)The term
				reservation means any federally recognized Indian Tribe’s
				reservation, Pueblo, or colony, including former reservations in Oklahoma,
				Indian allotments, and Alaska Native Regions established pursuant to the Alaska
				Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
						(17)The term
				Secretary, unless otherwise designated, means the Secretary of
				Health and Human Services.
						(18)The term
				Service means the Indian Health Service.
						(19)The term
				Service Area means the geographical area served by each Area
				Office.
						(20)The term
				Service Unit means an administrative entity of the Service, or a
				Tribal Health Program through which services are provided, directly or by
				contract, to eligible Indians within a defined geographic area.
						(21)The term
				telehealth has the meaning given the term in section 330K(a) of
				the Public Health Service Act (42
				U.S.C. 254c–16(a)).
						(22)The term
				telemedicine means a telecommunications link to an end user
				through the use of eligible equipment that electronically links health
				professionals or patients and health professionals at separate sites in order
				to exchange health care information in audio, video, graphic, or other format
				for the purpose of providing improved health care services.
						(23)The term
				tribal college or university has the meaning given the term in
				section 316(b)(3) of the Higher Education Act (20 U.S.C. 1059c(b)(3)).
						(24)The term
				Tribal Health Program means an Indian Tribe or Tribal Organization
				that operates any health program, service, function, activity, or facility
				funded, in whole or part, by the Service through, or provided for in, a
				contract or compact with the Service under the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450 et seq.).
						(25)The term
				Tribal Organization has the meaning given the term in the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.).
						(26)The term
				Urban Center means any community which has a sufficient Urban
				Indian population with unmet health needs to warrant assistance under title V
				of this Act, as determined by the Secretary.
						(27)The term
				Urban Indian means any individual who resides in an Urban Center
				and who meets 1 or more of the following criteria:
							(A)Irrespective of
				whether the individual lives on or near a reservation, the individual is a
				member of a tribe, band, or other organized group of Indians, including those
				tribes, bands, or groups terminated since 1940 and those tribes, bands, or
				groups that are recognized by the States in which they reside, or who is a
				descendant in the first or second degree of any such member.
							(B)The individual is
				an Eskimo, Aleut, or other Alaska Native.
							(C)The individual is
				considered by the Secretary of the Interior to be an Indian for any
				purpose.
							(D)The individual is
				determined to be an Indian under regulations promulgated by the
				Secretary.
							(28)The term
				Urban Indian Organization means a nonprofit corporate body that
				(A) is situated in an Urban Center; (B) is governed by an Urban
				Indian-controlled board of directors; (C) provides for the participation of all
				interested Indian groups and individuals; and (D) is capable of legally
				cooperating with other public and private entities for the purpose of
				performing the activities described in section 503(a).
						IIndian health,
				human resources, and development
						101.PurposeThe purpose of this title is to increase, to
				the maximum extent feasible, the number of Indians entering the health
				professions and providing health services, and to assure an optimum supply of
				health professionals to the Indian Health Programs and Urban Indian
				Organizations involved in the provision of health services to Indians.
						102.Health
				professions recruitment program for Indians
							(a)In
				generalThe Secretary, acting through the Service, shall make
				grants to public or nonprofit private health or educational entities, Tribal
				Health Programs, or Urban Indian Organizations to assist such entities in
				meeting the costs of—
								(1)identifying
				Indians with a potential for education or training in the health professions
				and encouraging and assisting them—
									(A)to enroll in
				courses of study in such health professions; or
									(B)if they are not
				qualified to enroll in any such courses of study, to undertake such
				postsecondary education or training as may be required to qualify them for
				enrollment;
									(2)publicizing
				existing sources of financial aid available to Indians enrolled in any course
				of study referred to in paragraph (1) or who are undertaking training necessary
				to qualify them to enroll in any such course of study; or
								(3)establishing
				other programs which the Secretary determines will enhance and facilitate the
				enrollment of Indians in, and the subsequent pursuit and completion by them of,
				courses of study referred to in paragraph (1).
								(b)Grants
								(1)ApplicationThe
				Secretary shall not make a grant under this section unless an application has
				been submitted to, and approved by, the Secretary. Such application shall be in
				such form, submitted in such manner, and contain such information, as the
				Secretary shall by regulation prescribe pursuant to this Act. The Secretary
				shall give a preference to applications submitted by Tribal Health Programs or
				Urban Indian Organizations.
								(2)Amount of
				grants; paymentThe amount of a grant under this section shall be
				determined by the Secretary. Payments pursuant to this section may be made in
				advance or by way of reimbursement, and at such intervals and on such
				conditions as provided for in regulations issued pursuant to this Act. To the
				extent not otherwise prohibited by law, grants shall be for 3 years, as
				provided in regulations issued pursuant to this Act.
								103.Health
				professions preparatory scholarship program for Indians
							(a)Scholarships
				authorizedThe Secretary, acting through the Service, shall
				provide scholarship grants to Indians who—
								(1)have successfully
				completed their high school education or high school equivalency; and
								(2)have demonstrated
				the potential to successfully complete courses of study in the health
				professions.
								(b)PurposesScholarship
				grants provided pursuant to this section shall be for the following
				purposes:
								(1)Compensatory
				preprofessional education of any recipient, such scholarship not to exceed 2
				years on a full-time basis (or the part-time equivalent thereof, as determined
				by the Secretary pursuant to regulations issued under this Act).
								(2)Pregraduate
				education of any recipient leading to a baccalaureate degree in an approved
				course of study preparatory to a field of study in a health profession, such
				scholarship not to exceed 4 years. An extension of up to 2 years (or the
				part-time equivalent thereof, as determined by the Secretary pursuant to
				regulations issued pursuant to this Act) may be approved.
								(c)Other
				conditionsScholarships under this section—
								(1)may cover costs
				of tuition, books, transportation, board, and other necessary related expenses
				of a recipient while attending school;
								(2)shall not be
				denied solely on the basis of the applicant’s scholastic achievement if such
				applicant has been admitted to, or maintained good standing at, an accredited
				institution; and
								(3)shall not be
				denied solely by reason of such applicant’s eligibility for assistance or
				benefits under any other Federal program.
								104.Indian health
				professions scholarships
							(a)In
				general
								(1)AuthorityThe
				Secretary, acting through the Service, shall make scholarship grants to Indians
				who are enrolled full or part time in accredited schools pursuing courses of
				study in the health professions. Such scholarships shall be designated Indian
				Health Scholarships and shall be made in accordance with section 338A of the
				Public Health Services Act (42 U.S.C. 254l), except as provided in subsection
				(b) of this section.
								(2)Determinations
				by SecretaryThe Secretary, acting through the Service, shall
				determine—
									(A)who shall receive
				scholarship grants under subsection (a); and
									(B)the distribution
				of the scholarships among health professions on the basis of the relative needs
				of Indians for additional service in the health professions.
									(3)Certain
				delegation not allowedThe administration of this section shall
				be a responsibility of the Director and shall not be delegated in a contract or
				compact under the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450 et seq.).
								(b)Active duty
				service obligation
								(1)Obligation
				metThe active duty service obligation under a written contract
				with the Secretary under this section that an Indian has entered into shall, if
				that individual is a recipient of an Indian Health Scholarship, be met in
				full-time practice equal to 1 year for each school year for which the
				participant receives a scholarship award under this part, or 2 years, whichever
				is greater, by service in 1 or more of the following:
									(A)In an Indian
				Health Program.
									(B)In a program
				assisted under title V of this Act.
									(C)In the private
				practice of the applicable profession if, as determined by the Secretary, in
				accordance with guidelines promulgated by the Secretary, such practice is
				situated in a physician or other health professional shortage area and
				addresses the health care needs of a substantial number of Indians.
									(D)In a teaching
				capacity in a tribal college or university nursing program (or a related health
				profession program) if, as determined by the Secretary, the health service
				provided to Indians would not decrease.
									(2)Obligation
				deferredAt the request of any individual who has entered into a
				contract referred to in paragraph (1) and who receives a degree in medicine
				(including osteopathic or allopathic medicine), dentistry, optometry, podiatry,
				or pharmacy, the Secretary shall defer the active duty service obligation of
				that individual under that contract, in order that such individual may complete
				any internship, residency, or other advanced clinical training that is required
				for the practice of that health profession, for an appropriate period (in
				years, as determined by the Secretary), subject to the following
				conditions:
									(A)No period of
				internship, residency, or other advanced clinical training shall be counted as
				satisfying any period of obligated service under this subsection.
									(B)The active duty
				service obligation of that individual shall commence not later than 90 days
				after the completion of that advanced clinical training (or by a date specified
				by the Secretary).
									(C)The active duty
				service obligation will be served in the health profession of that individual
				in a manner consistent with paragraph (1).
									(D)A recipient of a
				scholarship under this section may, at the election of the recipient, meet the
				active duty service obligation described in paragraph (1) by service in a
				program specified under that paragraph that—
										(i)is located on the
				reservation of the Indian Tribe in which the recipient is enrolled; or
										(ii)serves the
				Indian Tribe in which the recipient is enrolled.
										(3)Priority when
				making assignmentsSubject to paragraph (2), the Secretary, in
				making assignments of Indian Health Scholarship recipients required to meet the
				active duty service obligation described in paragraph (1), shall give priority
				to assigning individuals to service in those programs specified in paragraph
				(1) that have a need for health professionals to provide health care services
				as a result of individuals having breached contracts entered into under this
				section.
								(c)Part-time
				studentsIn the case of an individual receiving a scholarship
				under this section who is enrolled part time in an approved course of
				study—
								(1)such scholarship
				shall be for a period of years not to exceed the part-time equivalent of 4
				years, as determined by the Secretary;
								(2)the period of
				obligated service described in subsection (b)(1) shall be equal to the greater
				of—
									(A)the part-time
				equivalent of 1 year for each year for which the individual was provided a
				scholarship (as determined by the Secretary); or
									(B)2 years;
				and
									(3)the amount of the
				monthly stipend specified in section 338A(g)(1)(B) of the
				Public Health Service Act (42 U.S.C.
				254l(g)(1)(B)) shall be reduced pro rata (as determined by the Secretary) based
				on the number of hours such student is enrolled.
								(d)Breach of
				contract
								(1)Specified
				breachesAn individual shall be liable to the United States for
				the amount which has been paid to the individual, or on behalf of the
				individual, under a contract entered into with the Secretary under this section
				on or after the date of enactment of the Indian Health Care Improvement Act Amendments of
				2008 if that individual—
									(A)fails to maintain
				an acceptable level of academic standing in the educational institution in
				which he or she is enrolled (such level determined by the educational
				institution under regulations of the Secretary);
									(B)is dismissed from
				such educational institution for disciplinary reasons;
									(C)voluntarily
				terminates the training in such an educational institution for which he or she
				is provided a scholarship under such contract before the completion of such
				training; or
									(D)fails to accept
				payment, or instructs the educational institution in which he or she is
				enrolled not to accept payment, in whole or in part, of a scholarship under
				such contract, in lieu of any service obligation arising under such
				contract.
									(2)Other
				breachesIf for any reason not specified in paragraph (1) an
				individual breaches a written contract by failing either to begin such
				individual’s service obligation required under such contract or to complete
				such service obligation, the United States shall be entitled to recover from
				the individual an amount determined in accordance with the formula specified in
				subsection (l) of section 110 in the manner provided for in such
				subsection.
								(3)Cancellation
				upon death of recipientUpon the death of an individual who
				receives an Indian Health Scholarship, any outstanding obligation of that
				individual for service or payment that relates to that scholarship shall be
				canceled.
								(4)Waivers and
				suspensions
									(A)In
				generalThe Secretary shall provide for the partial or total
				waiver or suspension of any obligation of service or payment of a recipient of
				an Indian Health Scholarship if the Secretary determines that—
										(i)it is not
				possible for the recipient to meet that obligation or make that payment;
										(ii)requiring that
				recipient to meet that obligation or make that payment would result in extreme
				hardship to the recipient; or
										(iii)the enforcement
				of the requirement to meet the obligation or make the payment would be
				unconscionable.
										(B)Factors for
				considerationBefore waiving or suspending an obligation of
				service or payment under subparagraph (A), the Secretary shall consult with the
				affected Area Office, Indian Tribes, or Tribal Organizations, or confer with
				the affected Urban Indian Organizations, and may take into consideration
				whether the obligation may be satisfied in a teaching capacity at a tribal
				college or university nursing program under subsection (b)(1)(D).
									(5)Extreme
				hardshipNotwithstanding any other provision of law, in any case
				of extreme hardship or for other good cause shown, the Secretary may waive, in
				whole or in part, the right of the United States to recover funds made
				available under this section.
								(6)BankruptcyNotwithstanding
				any other provision of law, with respect to a recipient of an Indian Health
				Scholarship, no obligation for payment may be released by a discharge in
				bankruptcy under title 11, United States Code, unless that discharge is granted
				after the expiration of the 5-year period beginning on the initial date on
				which that payment is due, and only if the bankruptcy court finds that the
				nondischarge of the obligation would be unconscionable.
								105.American
				Indians Into Psychology Program
							(a)Grants
				authorizedThe Secretary, acting through the Service, shall make
				grants of not more than $300,000 to each of 9 colleges and universities for the
				purpose of developing and maintaining Indian psychology career recruitment
				programs as a means of encouraging Indians to enter the behavioral health
				field. These programs shall be located at various locations throughout the
				country to maximize their availability to Indian students and new programs
				shall be established in different locations from time to time.
							(b)Quentin N.
				Burdick program grantThe Secretary shall provide a grant
				authorized under subsection (a) to develop and maintain a program at the
				University of North Dakota to be known as the Quentin N. Burdick
				American Indians Into Psychology Program. Such program shall, to the
				maximum extent feasible, coordinate with the Quentin N. Burdick Indian Health
				Programs authorized under section 117(b), the Quentin N. Burdick American
				Indians Into Nursing Program authorized under section 115(e), and existing
				university research and communications networks.
							(c)RegulationsThe
				Secretary shall issue regulations pursuant to this Act for the competitive
				awarding of grants provided under this section.
							(d)Conditions of
				grantApplicants under this section shall agree to provide a
				program which, at a minimum—
								(1)provides outreach
				and recruitment for health professions to Indian communities including
				elementary, secondary, and accredited and accessible community colleges that
				will be served by the program;
								(2)incorporates a
				program advisory board comprised of representatives from the tribes and
				communities that will be served by the program;
								(3)provides summer
				enrichment programs to expose Indian students to the various fields of
				psychology through research, clinical, and experimental activities;
								(4)provides stipends
				to undergraduate and graduate students to pursue a career in psychology;
								(5)develops
				affiliation agreements with tribal colleges and universities, the Service,
				university affiliated programs, and other appropriate accredited and accessible
				entities to enhance the education of Indian students;
								(6)to the maximum
				extent feasible, uses existing university tutoring, counseling, and student
				support services; and
								(7)to the maximum
				extent feasible, employs qualified Indians in the program.
								(e)Active duty
				service requirementThe active duty service obligation prescribed
				under section 338C of the Public Health Service
				Act (42 U.S.C. 254m) shall be met by each graduate who receives a
				stipend described in subsection (d)(4) that is funded under this section. Such
				obligation shall be met by service—
								(1)in an Indian
				Health Program;
								(2)in a program
				assisted under title V of this Act; or
								(3)in the private
				practice of psychology if, as determined by the Secretary, in accordance with
				guidelines promulgated by the Secretary, such practice is situated in a
				physician or other health professional shortage area and addresses the health
				care needs of a substantial number of Indians.
								(f)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this section $2,700,000 for each of
				fiscal years 2008 through 2017.
							106.Scholarship
				programs for Indian Tribes
							(a)In
				general
								(1)Grants
				authorizedThe Secretary, acting through the Service, shall make
				grants to Tribal Health Programs for the purpose of providing scholarships for
				Indians to serve as health professionals in Indian communities.
								(2)AmountAmounts
				available under paragraph (1) for any fiscal year shall not exceed 5 percent of
				the amounts available for each fiscal year for Indian Health Scholarships under
				section 104.
								(3)ApplicationAn
				application for a grant under paragraph (1) shall be in such form and contain
				such agreements, assurances, and information as consistent with this
				section.
								(b)Requirements
								(1)In
				generalA Tribal Health Program receiving a grant under
				subsection (a) shall provide scholarships to Indians in accordance with the
				requirements of this section.
								(2)CostsWith
				respect to costs of providing any scholarship pursuant to subsection
				(a)—
									(A)80 percent of the
				costs of the scholarship shall be paid from the funds made available pursuant
				to subsection (a)(1) provided to the Tribal Health Program; and
									(B)20 percent of
				such costs may be paid from any other source of funds.
									(c)Course of
				studyA Tribal Health Program shall provide scholarships under
				this section only to Indians enrolled or accepted for enrollment in a course of
				study (approved by the Secretary) in 1 of the health professions contemplated
				by this Act.
							(d)Contract
								(1)In
				generalIn providing scholarships under subsection (b), the
				Secretary and the Tribal Health Program shall enter into a written contract
				with each recipient of such scholarship.
								(2)RequirementsSuch
				contract shall—
									(A)obligate such
				recipient to provide service in an Indian Health Program or Urban Indian
				Organization, in the same Service Area where the Tribal Health Program
				providing the scholarship is located, for—
										(i)a
				number of years for which the scholarship is provided (or the part-time
				equivalent thereof, as determined by the Secretary), or for a period of 2
				years, whichever period is greater; or
										(ii)such greater
				period of time as the recipient and the Tribal Health Program may agree;
										(B)provide that the
				amount of the scholarship—
										(i)may only be
				expended for—
											(I)tuition expenses,
				other reasonable educational expenses, and reasonable living expenses incurred
				in attendance at the educational institution; and
											(II)payment to the
				recipient of a monthly stipend of not more than the amount authorized by
				section 338(g)(1)(B) of the Public Health
				Service Act (42 U.S.C. 254m(g)(1)(B)), with such amount to be
				reduced pro rata (as determined by the Secretary) based on the number of hours
				such student is enrolled, and not to exceed, for any year of attendance for
				which the scholarship is provided, the total amount required for the year for
				the purposes authorized in this clause; and
											(ii)may not exceed,
				for any year of attendance for which the scholarship is provided, the total
				amount required for the year for the purposes authorized in clause (i);
										(C)require the
				recipient of such scholarship to maintain an acceptable level of academic
				standing as determined by the educational institution in accordance with
				regulations issued pursuant to this Act; and
									(D)require the
				recipient of such scholarship to meet the educational and licensure
				requirements appropriate to each health profession.
									(3)Service in
				other service areasThe contract may allow the recipient to serve
				in another Service Area, provided the Tribal Health Program and Secretary
				approve and services are not diminished to Indians in the Service Area where
				the Tribal Health Program providing the scholarship is located.
								(e)Breach of
				contract
								(1)Specific
				breachesAn individual who has entered into a written contract
				with the Secretary and a Tribal Health Program under subsection (d) shall be
				liable to the United States for the Federal share of the amount which has been
				paid to him or her, or on his or her behalf, under the contract if that
				individual—
									(A)fails to maintain
				an acceptable level of academic standing in the educational institution in
				which he or she is enrolled (such level as determined by the educational
				institution under regulations of the Secretary);
									(B)is dismissed from
				such educational institution for disciplinary reasons;
									(C)voluntarily
				terminates the training in such an educational institution for which he or she
				is provided a scholarship under such contract before the completion of such
				training; or
									(D)fails to accept
				payment, or instructs the educational institution in which he or she is
				enrolled not to accept payment, in whole or in part, of a scholarship under
				such contract, in lieu of any service obligation arising under such
				contract.
									(2)Other
				breachesIf for any reason not specified in paragraph (1), an
				individual breaches a written contract by failing to either begin such
				individual’s service obligation required under such contract or to complete
				such service obligation, the United States shall be entitled to recover from
				the individual an amount determined in accordance with the formula specified in
				subsection (l) of section 110 in the manner provided for in such
				subsection.
								(3)Cancellation
				upon death of recipientUpon the death of an individual who
				receives an Indian Health Scholarship, any outstanding obligation of that
				individual for service or payment that relates to that scholarship shall be
				canceled.
								(4)InformationThe
				Secretary may carry out this subsection on the basis of information received
				from Tribal Health Programs involved or on the basis of information collected
				through such other means as the Secretary deems appropriate.
								(f)Relation to
				Social Security ActThe
				recipient of a scholarship under this section shall agree, in providing health
				care pursuant to the requirements herein—
								(1)not to
				discriminate against an individual seeking care on the basis of the ability of
				the individual to pay for such care or on the basis that payment for such care
				will be made pursuant to a program established in title XVIII of the
				Social Security Act or pursuant to the
				programs established in title XIX or title XXI of such Act; and
								(2)to accept
				assignment under section 1842(b)(3)(B)(ii) of the Social Security Act for all services for which
				payment may be made under part B of title XVIII of such Act, and to enter into
				an appropriate agreement with the State agency that administers the State plan
				for medical assistance under title XIX, or the State child health plan under
				title XXI, of such Act to provide service to individuals entitled to medical
				assistance or child health assistance, respectively, under the plan.
								(g)Continuance of
				fundingThe Secretary shall make payments under this section to a
				Tribal Health Program for any fiscal year subsequent to the first fiscal year
				of such payments unless the Secretary determines that, for the immediately
				preceding fiscal year, the Tribal Health Program has not complied with the
				requirements of this section.
							107.Indian Health
				Service extern programs
							(a)Employment
				preferenceAny individual who receives a scholarship pursuant to
				section 104 or 106 shall be given preference for employment in the Service, or
				may be employed by a Tribal Health Program or an Urban Indian Organization, or
				other agencies of the Department as available, during any nonacademic period of
				the year.
							(b)Not counted
				toward active duty service obligationPeriods of employment
				pursuant to this subsection shall not be counted in determining fulfillment of
				the service obligation incurred as a condition of the scholarship.
							(c)Timing; length
				of employmentAny individual enrolled in a program, including a
				high school program, authorized under section 102(a) may be employed by the
				Service or by a Tribal Health Program or an Urban Indian Organization during
				any nonacademic period of the year. Any such employment shall not exceed 120
				days during any calendar year.
							(d)Nonapplicability
				of competitive personnel systemAny employment pursuant to this
				section shall be made without regard to any competitive personnel system or
				agency personnel limitation and to a position which will enable the individual
				so employed to receive practical experience in the health profession in which
				he or she is engaged in study. Any individual so employed shall receive payment
				for his or her services comparable to the salary he or she would receive if he
				or she were employed in the competitive system. Any individual so employed
				shall not be counted against any employment ceiling affecting the Service or
				the Department.
							108.Continuing
				education allowancesIn order
				to encourage scholarship and stipend recipients under sections 104, 105, 106,
				and 115 and health professionals, including community health representatives
				and emergency medical technicians, to join or continue in an Indian Health
				Program, in the case of nurses, to obtain training and certification as sexual
				assault nurse examiners, and to provide their services in the rural and remote
				areas where a significant portion of Indians reside, the Secretary, acting
				through the Service, may—
							(1)provide programs or allowances to
				transition into an Indian Health Program, including licensing, board or
				certification examination assistance, and technical assistance in fulfilling
				service obligations under sections 104, 105, 106, and 115; and
							(2)provide programs or allowances to health
				professionals employed in an Indian Health Program to enable them for a period
				of time each year prescribed by regulation of the Secretary to take leave of
				their duty stations for professional consultation, management, leadership,
				refresher training courses, and, in the case of nurses, additional clinical
				sexual assault nurse examiner experience to maintain competency or
				certification.
							109.Community
				Health Representative Program
							(a)In
				generalUnder the authority of the Act of November 2, 1921 (25
				U.S.C. 13) (commonly known as the Snyder Act), the Secretary,
				acting through the Service, shall maintain a Community Health Representative
				Program under which Indian Health Programs—
								(1)provide for the
				training of Indians as community health representatives; and
								(2)use such
				community health representatives in the provision of health care, health
				promotion, and disease prevention services to Indian communities.
								(b)DutiesThe
				Community Health Representative Program of the Service, shall—
								(1)provide a high
				standard of training for community health representatives to ensure that the
				community health representatives provide quality health care, health promotion,
				and disease prevention services to the Indian communities served by the
				Program;
								(2)in order to
				provide such training, develop and maintain a curriculum that—
									(A)combines
				education in the theory of health care with supervised practical experience in
				the provision of health care; and
									(B)provides
				instruction and practical experience in health promotion and disease prevention
				activities, with appropriate consideration given to lifestyle factors that have
				an impact on Indian health status, such as alcoholism, family dysfunction, and
				poverty;
									(3)maintain a system
				which identifies the needs of community health representatives for continuing
				education in health care, health promotion, and disease prevention and develop
				programs that meet the needs for continuing education;
								(4)maintain a system
				that provides close supervision of Community Health Representatives;
								(5)maintain a system
				under which the work of Community Health Representatives is reviewed and
				evaluated; and
								(6)promote
				traditional health care practices of the Indian Tribes served consistent with
				the Service standards for the provision of health care, health promotion, and
				disease prevention.
								110.Indian Health
				Service Loan Repayment Program
							(a)EstablishmentThe
				Secretary, acting through the Service, shall establish and administer a program
				to be known as the Service Loan Repayment Program (hereinafter referred to as
				the Loan Repayment Program) in order to ensure an adequate
				supply of trained health professionals necessary to maintain accreditation of,
				and provide health care services to Indians through, Indian Health Programs and
				Urban Indian Organizations.
							(b)Eligible
				individualsTo be eligible to participate in the Loan Repayment
				Program, an individual must—
								(1)(A)be enrolled—
										(i)in a course of study or program in
				an accredited educational institution (as determined by the Secretary under
				section 338B(b)(1)(c)(i) of the Public Health
				Service Act (42 U.S.C. 254l–1(b)(1)(c)(i))) and be scheduled to
				complete such course of study in the same year such individual applies to
				participate in such program; or
										(ii)in an approved graduate training
				program in a health profession; or
										(B)have—
										(i)a degree in a health profession;
				and
										(ii)a license to practice a health
				profession;
										(2)(A)be eligible for, or
				hold, an appointment as a commissioned officer in the Regular or Reserve Corps
				of the Public Health Service;
									(B)be eligible for selection for civilian
				service in the Regular or Reserve Corps of the Public Health Service;
									(C)meet the professional standards for
				civil service employment in the Service; or
									(D)be employed in an Indian Health
				Program or Urban Indian Organization without a service obligation; and
									(3)submit to the
				Secretary an application for a contract described in subsection (e).
								(c)Application
								(1)Information to
				be included with formsIn disseminating application forms and
				contract forms to individuals desiring to participate in the Loan Repayment
				Program, the Secretary shall include with such forms a fair summary of the
				rights and liabilities of an individual whose application is approved (and
				whose contract is accepted) by the Secretary, including in the summary a clear
				explanation of the damages to which the United States is entitled under
				subsection (l) in the case of the individual’s breach of contract. The
				Secretary shall provide such individuals with sufficient information regarding
				the advantages and disadvantages of service as a commissioned officer in the
				Regular or Reserve Corps of the Public Health Service or a civilian employee of
				the Service to enable the individual to make a decision on an informed
				basis.
								(2)Clear
				languageThe application form, contract form, and all other
				information furnished by the Secretary under this section shall be written in a
				manner calculated to be understood by the average individual applying to
				participate in the Loan Repayment Program.
								(3)Timely
				availability of formsThe Secretary shall make such application
				forms, contract forms, and other information available to individuals desiring
				to participate in the Loan Repayment Program on a date sufficiently early to
				ensure that such individuals have adequate time to carefully review and
				evaluate such forms and information.
								(d)Priorities
								(1)ListConsistent
				with subsection (k), the Secretary shall annually—
									(A)identify the
				positions in each Indian Health Program or Urban Indian Organization for which
				there is a need or a vacancy; and
									(B)rank those
				positions in order of priority.
									(2)ApprovalsNotwithstanding
				the priority determined under paragraph (1), the Secretary, in determining
				which applications under the Loan Repayment Program to approve (and which
				contracts to accept), shall—
									(A)give first
				priority to applications made by individual Indians; and
									(B)after making
				determinations on all applications submitted by individual Indians as required
				under subparagraph (A), give priority to—
										(i)individuals
				recruited through the efforts of an Indian Health Program or Urban Indian
				Organization; and
										(ii)other
				individuals based on the priority rankings under paragraph (1).
										(e)Recipient
				contracts
								(1)Contract
				requiredAn individual becomes a participant in the Loan
				Repayment Program only upon the Secretary and the individual entering into a
				written contract described in paragraph (2).
								(2)Contents of
				contractThe written contract referred to in this section between
				the Secretary and an individual shall contain—
									(A)an agreement
				under which—
										(i)subject to
				subparagraph (C), the Secretary agrees—
											(I)to pay loans on
				behalf of the individual in accordance with the provisions of this section;
				and
											(II)to accept
				(subject to the availability of appropriated funds for carrying out this
				section) the individual into the Service or place the individual with a Tribal
				Health Program or Urban Indian Organization as provided in clause (ii)(III);
				and
											(ii)subject to
				subparagraph (C), the individual agrees—
											(I)to accept loan
				payments on behalf of the individual;
											(II)in the case of
				an individual described in subsection (b)(1)—
												(aa)to
				maintain enrollment in a course of study or training described in subsection
				(b)(1)(A) until the individual completes the course of study or training;
				and
												(bb)while enrolled
				in such course of study or training, to maintain an acceptable level of
				academic standing (as determined under regulations of the Secretary by the
				educational institution offering such course of study or training); and
												(III)to serve for a
				time period (hereinafter in this section referred to as the period of
				obligated service) equal to 2 years or such longer period as the
				individual may agree to serve in the full-time clinical practice of such
				individual’s profession in an Indian Health Program or Urban Indian
				Organization to which the individual may be assigned by the Secretary;
											(B)a provision
				permitting the Secretary to extend for such longer additional periods, as the
				individual may agree to, the period of obligated service agreed to by the
				individual under subparagraph (A)(ii)(III);
									(C)a provision that
				any financial obligation of the United States arising out of a contract entered
				into under this section and any obligation of the individual which is
				conditioned thereon is contingent upon funds being appropriated for loan
				repayments under this section;
									(D)a statement of
				the damages to which the United States is entitled under subsection (l) for the
				individual’s breach of the contract; and
									(E)such other
				statements of the rights and liabilities of the Secretary and of the
				individual, not inconsistent with this section.
									(f)Deadline for
				decision on applicationThe Secretary shall provide written
				notice to an individual within 21 days on—
								(1)the Secretary’s
				approving, under subsection (e)(1), of the individual’s participation in the
				Loan Repayment Program, including extensions resulting in an aggregate period
				of obligated service in excess of 4 years; or
								(2)the Secretary’s
				disapproving an individual’s participation in such Program.
								(g)Payments
								(1)In
				generalA loan repayment provided for an individual under a
				written contract under the Loan Repayment Program shall consist of payment, in
				accordance with paragraph (2), on behalf of the individual of the principal,
				interest, and related expenses on government and commercial loans received by
				the individual regarding the undergraduate or graduate education of the
				individual (or both), which loans were made for—
									(A)tuition
				expenses;
									(B)all other
				reasonable educational expenses, including fees, books, and laboratory
				expenses, incurred by the individual; and
									(C)reasonable living
				expenses as determined by the Secretary.
									(2)AmountFor
				each year of obligated service that an individual contracts to serve under
				subsection (e), the Secretary may pay up to $35,000 or an amount equal to the
				amount specified in section 338B(g)(2)(A) of the Public Health Service Act, whichever is more,
				on behalf of the individual for loans described in paragraph (1). In making a
				determination of the amount to pay for a year of such service by an individual,
				the Secretary shall consider the extent to which each such
				determination—
									(A)affects the
				ability of the Secretary to maximize the number of contracts that can be
				provided under the Loan Repayment Program from the amounts appropriated for
				such contracts;
									(B)provides an
				incentive to serve in Indian Health Programs and Urban Indian Organizations
				with the greatest shortages of health professionals; and
									(C)provides an
				incentive with respect to the health professional involved remaining in an
				Indian Health Program or Urban Indian Organization with such a health
				professional shortage, and continuing to provide primary health services, after
				the completion of the period of obligated service under the Loan Repayment
				Program.
									(3)TimingAny
				arrangement made by the Secretary for the making of loan repayments in
				accordance with this subsection shall provide that any repayments for a year of
				obligated service shall be made no later than the end of the fiscal year in
				which the individual completes such year of service.
								(4)Reimbursements
				for tax liabilityFor the purpose of providing reimbursements for
				tax liability resulting from a payment under paragraph (2) on behalf of an
				individual, the Secretary—
									(A)in addition to
				such payments, may make payments to the individual in an amount equal to not
				less than 20 percent and not more than 39 percent of the total amount of loan
				repayments made for the taxable year involved; and
									(B)may make such
				additional payments as the Secretary determines to be appropriate with respect
				to such purpose.
									(5)Payment
				scheduleThe Secretary may enter into an agreement with the
				holder of any loan for which payments are made under the Loan Repayment Program
				to establish a schedule for the making of such payments.
								(h)Employment
				ceilingNotwithstanding any other provision of law, individuals
				who have entered into written contracts with the Secretary under this section
				shall not be counted against any employment ceiling affecting the Department
				while those individuals are undergoing academic training.
							(i)RecruitmentThe
				Secretary shall conduct recruiting programs for the Loan Repayment Program and
				other manpower programs of the Service at educational institutions training
				health professionals or specialists identified in subsection (a).
							(j)Applicability
				of lawSection 214 of the Public
				Health Service Act (42 U.S.C. 215) shall not apply to individuals
				during their period of obligated service under the Loan Repayment
				Program.
							(k)Assignment of
				individualsThe Secretary, in assigning individuals to serve in
				Indian Health Programs or Urban Indian Organizations pursuant to contracts
				entered into under this section, shall—
								(1)ensure that the
				staffing needs of Tribal Health Programs and Urban Indian Organizations receive
				consideration on an equal basis with programs that are administered directly by
				the Service; and
								(2)give priority to
				assigning individuals to Indian Health Programs and Urban Indian Organizations
				that have a need for health professionals to provide health care services as a
				result of individuals having breached contracts entered into under this
				section.
								(l)Breach of
				contract
								(1)Specific
				breachesAn individual who has entered into a written contract
				with the Secretary under this section and has not received a waiver under
				subsection (m) shall be liable, in lieu of any service obligation arising under
				such contract, to the United States for the amount which has been paid on such
				individual’s behalf under the contract if that individual—
									(A)is enrolled in
				the final year of a course of study and—
										(i)fails to maintain
				an acceptable level of academic standing in the educational institution in
				which he or she is enrolled (such level determined by the educational
				institution under regulations of the Secretary);
										(ii)voluntarily
				terminates such enrollment; or
										(iii)is dismissed
				from such educational institution before completion of such course of study;
				or
										(B)is enrolled in a
				graduate training program and fails to complete such training program.
									(2)Other breaches;
				formula for amount owedIf, for any reason not specified in
				paragraph (1), an individual breaches his or her written contract under this
				section by failing either to begin, or complete, such individual’s period of
				obligated service in accordance with subsection (e)(2), the United States shall
				be entitled to recover from such individual an amount to be determined in
				accordance with the following formula: A=3Z(t^s/t) in which—
									(A)A
				is the amount the United States is entitled to recover;
									(B)Z
				is the sum of the amounts paid under this section to, or on behalf of, the
				individual and the interest on such amounts which would be payable if, at the
				time the amounts were paid, they were loans bearing interest at the maximum
				legal prevailing rate, as determined by the Secretary of the Treasury;
									(C)t
				is the total number of months in the individual’s period of obligated service
				in accordance with subsection (f); and
									(D)s
				is the number of months of such period served by such individual in accordance
				with this section.
									(3)Deductions in
				Medicare paymentsAmounts not paid within such period shall be
				subject to collection through deductions in Medicare payments pursuant to
				section 1892 of the Social Security
				Act.
								(4)Time period for
				repaymentAny amount of damages which the United States is
				entitled to recover under this subsection shall be paid to the United States
				within the 1-year period beginning on the date of the breach or such longer
				period beginning on such date as shall be specified by the Secretary.
								(5)Recovery of
				delinquency
									(A)In
				generalIf damages described in paragraph (4) are delinquent for
				3 months, the Secretary shall, for the purpose of recovering such
				damages—
										(i)use collection
				agencies contracted with by the Administrator of General Services; or
										(ii)enter into
				contracts for the recovery of such damages with collection agencies selected by
				the Secretary.
										(B)ReportEach
				contract for recovering damages pursuant to this subsection shall provide that
				the contractor will, not less than once each 6 months, submit to the Secretary
				a status report on the success of the contractor in collecting such damages.
				Section 3718 of title 31, United States Code, shall apply to any such contract
				to the extent not inconsistent with this subsection.
									(m)Waiver or
				suspension of obligation
								(1)In
				generalThe Secretary shall by regulation provide for the partial
				or total waiver or suspension of any obligation of service or payment by an
				individual under the Loan Repayment Program whenever compliance by the
				individual is impossible or would involve extreme hardship to the individual
				and if enforcement of such obligation with respect to any individual would be
				unconscionable.
								(2)Canceled upon
				deathAny obligation of an individual under the Loan Repayment
				Program for service or payment of damages shall be canceled upon the death of
				the individual.
								(3)Hardship
				waiverThe Secretary may waive, in whole or in part, the rights
				of the United States to recover amounts under this section in any case of
				extreme hardship or other good cause shown, as determined by the
				Secretary.
								(4)BankruptcyAny
				obligation of an individual under the Loan Repayment Program for payment of
				damages may be released by a discharge in bankruptcy under title 11 of the
				United States Code only if such discharge is granted after the expiration of
				the 5-year period beginning on the first date that payment of such damages is
				required, and only if the bankruptcy court finds that nondischarge of the
				obligation would be unconscionable.
								(n)ReportThe
				Secretary shall submit to the President, for inclusion in the report required
				to be submitted to Congress under section 801, a report concerning the previous
				fiscal year which sets forth by Service Area the following:
								(1)A list of the
				health professional positions maintained by Indian Health Programs and Urban
				Indian Organizations for which recruitment or retention is difficult.
								(2)The number of
				Loan Repayment Program applications filed with respect to each type of health
				profession.
								(3)The number of
				contracts described in subsection (e) that are entered into with respect to
				each health profession.
								(4)The amount of
				loan payments made under this section, in total and by health
				profession.
								(5)The number of
				scholarships that are provided under sections 104 and 106 with respect to each
				health profession.
								(6)The amount of
				scholarship grants provided under section 104 and 106, in total and by health
				profession.
								(7)The number of
				providers of health care that will be needed by Indian Health Programs and
				Urban Indian Organizations, by location and profession, during the 3 fiscal
				years beginning after the date the report is filed.
								(8)The measures the
				Secretary plans to take to fill the health professional positions maintained by
				Indian Health Programs or Urban Indian Organizations for which recruitment or
				retention is difficult.
								111.Scholarship
				and Loan Repayment Recovery Fund
							(a)EstablishmentThere
				is established in the Treasury of the United States a fund to be known as the
				Indian Health Scholarship and Loan Repayment Recovery Fund (hereafter in this
				section referred to as the LRRF). The LRRF shall consist of such
				amounts as may be collected from individuals under section 104(d), section
				106(e), and section 110(l) for breach of contract, such funds as may be
				appropriated to the LRRF, and interest earned on amounts in the LRRF. All
				amounts collected, appropriated, or earned relative to the LRRF shall remain
				available until expended.
							(b)Use of
				funds
								(1)By
				SecretaryAmounts in the LRRF may be expended by the Secretary,
				acting through the Service, to make payments to an Indian Health
				Program—
									(A)to which a
				scholarship recipient under section 104 and 106 or a loan repayment program
				participant under section 110 has been assigned to meet the obligated service
				requirements pursuant to such sections; and
									(B)that has a need
				for a health professional to provide health care services as a result of such
				recipient or participant having breached the contract entered into under
				section 104, 106, or section 110.
									(2)By Tribal
				Health ProgramsA Tribal Health Program receiving payments
				pursuant to paragraph (1) may expend the payments to provide scholarships or
				recruit and employ, directly or by contract, health professionals to provide
				health care services.
								(c)Investment of
				fundsThe Secretary of the Treasury shall invest such amounts of
				the LRRF as the Secretary of Health and Human Services determines are not
				required to meet current withdrawals from the LRRF. Such investments may be
				made only in interest bearing obligations of the United States. For such
				purpose, such obligations may be acquired on original issue at the issue price,
				or by purchase of outstanding obligations at the market price.
							(d)Sale of
				obligationsAny obligation acquired by the LRRF may be sold by
				the Secretary of the Treasury at the market price.
							(e)Effective
				dateThis section takes effect on October 1, 2009.
							112.Recruitment
				activities
							(a)Reimbursement
				for travelThe Secretary, acting through the Service, may
				reimburse health professionals seeking positions with Indian Health Programs or
				Urban Indian Organizations, including individuals considering entering into a
				contract under section 110 and their spouses, for actual and reasonable
				expenses incurred in traveling to and from their places of residence to an area
				in which they may be assigned for the purpose of evaluating such area with
				respect to such assignment.
							(b)Recruitment
				personnelThe Secretary, acting through the Service, shall assign
				1 individual in each Area Office to be responsible on a full-time basis for
				recruitment activities.
							113.Indian
				recruitment and retention program
							(a)In
				generalThe Secretary, acting through the Service, shall fund, on
				a competitive basis, innovative demonstration projects for a period not to
				exceed 3 years to enable Tribal Health Programs and Urban Indian Organizations
				to recruit, place, and retain health professionals to meet their staffing
				needs.
							(b)Eligible
				entities; applicationAny Tribal Health Program or Urban Indian
				Organization may submit an application for funding of a project pursuant to
				this section.
							114.Advanced
				training and research
							(a)Demonstration
				programThe Secretary, acting through the Service, shall
				establish a demonstration project to enable health professionals who have
				worked in an Indian Health Program or Urban Indian Organization for a
				substantial period of time to pursue advanced training or research areas of
				study for which the Secretary determines a need exists.
							(b)Service
				obligationAn individual who participates in a program under
				subsection (a), where the educational costs are borne by the Service, shall
				incur an obligation to serve in an Indian Health Program or Urban Indian
				Organization for a period of obligated service equal to at least the period of
				time during which the individual participates in such program. In the event
				that the individual fails to complete such obligated service, the individual
				shall be liable to the United States for the period of service remaining. In
				such event, with respect to individuals entering the program after the date of
				enactment of the Indian Health Care
				Improvement Act Amendments of 2008, the United States shall be
				entitled to recover from such individual an amount to be determined in
				accordance with the formula specified in subsection (l) of section 110 in the
				manner provided for in such subsection.
							(c)Equal
				opportunity for participationHealth professionals from Tribal
				Health Programs and Urban Indian Organizations shall be given an equal
				opportunity to participate in the program under subsection (a).
							115.Quentin N.
				Burdick American Indians Into Nursing Program
							(a)Grants
				authorizedFor the purpose of increasing the number of nurses,
				nurse midwives, and nurse practitioners who deliver health care services to
				Indians, the Secretary, acting through the Service, shall provide grants to the
				following:
								(1)Public or private
				schools of nursing.
								(2)Tribal colleges
				or universities.
								(3)Nurse midwife
				programs and advanced practice nurse programs that are provided by any tribal
				college or university accredited nursing program, or in the absence of such,
				any other public or private institutions.
								(b)Use of
				grantsGrants provided under subsection (a) may be used for 1 or
				more of the following:
								(1)To recruit
				individuals for programs which train individuals to be nurses, nurse midwives,
				or advanced practice nurses.
								(2)To provide
				scholarships to Indians enrolled in such programs that may pay the tuition
				charged for such program and other expenses incurred in connection with such
				program, including books, fees, room and board, and stipends for living
				expenses.
								(3)To provide a
				program that encourages nurses, nurse midwives, and advanced practice nurses to
				provide, or continue to provide, health care services to Indians.
								(4)To provide a
				program that increases the skills of, and provides continuing education to,
				nurses, nurse midwives, and advanced practice nurses.
								(5)To provide any
				program that is designed to achieve the purpose described in subsection
				(a).
								(c)ApplicationsEach
				application for a grant under subsection (a) shall include such information as
				the Secretary may require to establish the connection between the program of
				the applicant and a health care facility that primarily serves Indians.
							(d)Preferences for
				grant recipientsIn providing grants under subsection (a), the
				Secretary shall extend a preference to the following:
								(1)Programs that
				provide a preference to Indians.
								(2)Programs that
				train nurse midwives or advanced practice nurses.
								(3)Programs that are
				interdisciplinary.
								(4)Programs that are
				conducted in cooperation with a program for gifted and talented Indian
				students.
								(5)Programs
				conducted by tribal colleges and universities.
								(e)Quentin N.
				Burdick program grantThe Secretary shall provide 1 of the grants
				authorized under subsection (a) to establish and maintain a program at the
				University of North Dakota to be known as the Quentin N. Burdick
				American Indians Into Nursing Program. Such program shall, to the
				maximum extent feasible, coordinate with the Quentin N. Burdick Indian Health
				Programs established under section 117(b) and the Quentin N. Burdick American
				Indians Into Psychology Program established under section 105(b).
							(f)Active duty
				service obligationThe active duty service obligation prescribed
				under section 338C of the Public Health Service
				Act (42 U.S.C. 254m) shall be met by each individual who receives
				training or assistance described in paragraph (1) or (2) of subsection (b) that
				is funded by a grant provided under subsection (a). Such obligation shall be
				met by service—
								(1)in the
				Service;
								(2)in a program of
				an Indian Tribe or Tribal Organization conducted under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.) (including programs under
				agreements with the Bureau of Indian Affairs);
								(3)in a program
				assisted under title V of this Act;
								(4)in the private
				practice of nursing if, as determined by the Secretary, in accordance with
				guidelines promulgated by the Secretary, such practice is situated in a
				physician or other health shortage area and addresses the health care needs of
				a substantial number of Indians; or
								(5)in a teaching
				capacity in a tribal college or university nursing program (or a related health
				profession program) if, as determined by the Secretary, health services
				provided to Indians would not decrease.
								116.Tribal
				cultural orientation
							(a)Cultural
				education of employeesThe Secretary, acting through the Service,
				shall require that appropriate employees of the Service who serve Indian Tribes
				in each Service Area receive educational instruction in the history and culture
				of such Indian Tribes and their relationship to the Service.
							(b)ProgramIn
				carrying out subsection (a), the Secretary shall establish a program which
				shall, to the extent feasible—
								(1)be developed in
				consultation with the affected Indian Tribes, Tribal Organizations, and Urban
				Indian Organizations;
								(2)be carried out
				through tribal colleges or universities;
								(3)include
				instruction in American Indian studies; and
								(4)describe the use
				and place of traditional health care practices of the Indian Tribes in the
				Service Area.
								117.INMED
				Program
							(a)Grants
				authorizedThe Secretary, acting through the Service, is
				authorized to provide grants to colleges and universities for the purpose of
				maintaining and expanding the Indian health careers recruitment program known
				as the Indians Into Medicine Program (hereinafter in this
				section referred to as INMED) as a means of encouraging Indians
				to enter the health professions.
							(b)Quentin N.
				Burdick grantThe Secretary shall provide 1 of the grants
				authorized under subsection (a) to maintain the INMED program at the University
				of North Dakota, to be known as the Quentin N. Burdick Indian Health
				Programs, unless the Secretary makes a determination, based upon
				program reviews, that the program is not meeting the purposes of this section.
				Such program shall, to the maximum extent feasible, coordinate with the Quentin
				N. Burdick American Indians Into Psychology Program established under section
				105(b) and the Quentin N. Burdick American Indians Into Nursing Program
				established under section 115.
							(c)RegulationsThe
				Secretary, pursuant to this Act, shall develop regulations to govern grants
				pursuant to this section.
							(d)RequirementsApplicants
				for grants provided under this section shall agree to provide a program
				which—
								(1)provides outreach
				and recruitment for health professions to Indian communities including
				elementary and secondary schools and community colleges located on reservations
				which will be served by the program;
								(2)incorporates a
				program advisory board comprised of representatives from the Indian Tribes and
				Indian communities which will be served by the program;
								(3)provides summer
				preparatory programs for Indian students who need enrichment in the subjects of
				math and science in order to pursue training in the health professions;
								(4)provides
				tutoring, counseling, and support to students who are enrolled in a health
				career program of study at the respective college or university; and
								(5)to the maximum
				extent feasible, employs qualified Indians in the program.
								118.Health
				training programs of community colleges
							(a)Grants To
				establish programs
								(1)In
				generalThe Secretary, acting through the Service, shall award
				grants to accredited and accessible community colleges for the purpose of
				assisting such community colleges in the establishment of programs which
				provide education in a health profession leading to a degree or diploma in a
				health profession for individuals who desire to practice such profession on or
				near a reservation or in an Indian Health Program.
								(2)Amount of
				grantsThe amount of any grant awarded to a community college
				under paragraph (1) for the first year in which such a grant is provided to the
				community college shall not exceed $250,000.
								(b)Grants for
				maintenance and recruiting
								(1)In
				generalThe Secretary, acting through the Service, shall award
				grants to accredited and accessible community colleges that have established a
				program described in subsection (a)(1) for the purpose of maintaining the
				program and recruiting students for the program.
								(2)RequirementsGrants
				may only be made under this section to a community college which—
									(A)is
				accredited;
									(B)has a
				relationship with a hospital facility, Service facility, or hospital that could
				provide training of nurses or health professionals;
									(C)has entered into
				an agreement with an accredited college or university medical school, the terms
				of which—
										(i)provide a program
				that enhances the transition and recruitment of students into advanced
				baccalaureate or graduate programs that train health professionals; and
										(ii)stipulate
				certifications necessary to approve internship and field placement
				opportunities at Indian Health Programs;
										(D)has a qualified
				staff which has the appropriate certifications;
									(E)is capable of
				obtaining State or regional accreditation of the program described in
				subsection (a)(1); and
									(F)agrees to provide
				for Indian preference for applicants for programs under this section.
									(c)Technical
				assistanceThe Secretary shall encourage community colleges
				described in subsection (b)(2) to establish and maintain programs described in
				subsection (a)(1) by—
								(1)entering into
				agreements with such colleges for the provision of qualified personnel of the
				Service to teach courses of study in such programs; and
								(2)providing
				technical assistance and support to such colleges.
								(d)Advanced
				training
								(1)RequiredAny
				program receiving assistance under this section that is conducted with respect
				to a health profession shall also offer courses of study which provide advanced
				training for any health professional who—
									(A)has already
				received a degree or diploma in such health profession; and
									(B)provides clinical
				services on or near a reservation or for an Indian Health Program.
									(2)May be offered
				at alternate siteSuch courses of study may be offered in
				conjunction with the college or university with which the community college has
				entered into the agreement required under subsection (b)(2)(C).
								(e)PriorityWhere
				the requirements of subsection (b) are met, grant award priority shall be
				provided to tribal colleges and universities in Service Areas where they
				exist.
							119.Retention
				bonus
							(a)Bonus
				authorizedThe Secretary may pay a retention bonus to any health
				professional employed by, or assigned to, and serving in, an Indian Health
				Program or Urban Indian Organization either as a civilian employee or as a
				commissioned officer in the Regular or Reserve Corps of the Public Health
				Service who—
								(1)is assigned to,
				and serving in, a position for which recruitment or retention of personnel is
				difficult;
								(2)the Secretary
				determines is needed by Indian Health Programs and Urban Indian
				Organizations;
								(3)has—
									(A)completed 2 years
				of employment with an Indian Health Program or Urban Indian Organization;
				or
									(B)completed any
				service obligations incurred as a requirement of—
										(i)any Federal
				scholarship program; or
										(ii)any Federal
				education loan repayment program; and
										(4)enters into an
				agreement with an Indian Health Program or Urban Indian Organization for
				continued employment for a period of not less than 1 year.
								(b)RatesThe
				Secretary may establish rates for the retention bonus which shall provide for a
				higher annual rate for multiyear agreements than for single year agreements
				referred to in subsection (a)(4), but in no event shall the annual rate be more
				than $25,000 per annum.
							(c)Default of
				retention agreementAny health professional failing to complete
				the agreed upon term of service, except where such failure is through no fault
				of the individual, shall be obligated to refund to the Government the full
				amount of the retention bonus for the period covered by the agreement, plus
				interest as determined by the Secretary in accordance with section
				110(l)(2)(B).
							(d)Other retention
				bonusThe Secretary may pay a retention bonus to any health
				professional employed by a Tribal Health Program if such health professional is
				serving in a position which the Secretary determines is—
								(1)a position for
				which recruitment or retention is difficult; and
								(2)necessary for
				providing health care services to Indians.
								120.Nursing
				residency program
							(a)Establishment
				of programThe Secretary, acting through the Service, shall
				establish a program to enable Indians who are licensed practical nurses,
				licensed vocational nurses, and registered nurses who are working in an Indian
				Health Program or Urban Indian Organization, and have done so for a period of
				not less than 1 year, to pursue advanced training. Such program shall include a
				combination of education and work study in an Indian Health Program or Urban
				Indian Organization leading to an associate or bachelor’s degree (in the case
				of a licensed practical nurse or licensed vocational nurse), a bachelor’s
				degree (in the case of a registered nurse), or advanced degrees or
				certifications in nursing and public health.
							(b)Service
				obligationAn individual who participates in a program under
				subsection (a), where the educational costs are paid by the Service, shall
				incur an obligation to serve in an Indian Health Program or Urban Indian
				Organization for a period of obligated service equal to 1 year for every year
				that nonprofessional employee (licensed practical nurses, licensed vocational
				nurses, nursing assistants, and various health care technicals), or 2 years for
				every year that professional nurse (associate degree and bachelor-prepared
				registered nurses), participates in such program. In the event that the
				individual fails to complete such obligated service, the United States shall be
				entitled to recover from such individual an amount determined in accordance
				with the formula specified in subsection (l) of section 110 in the manner
				provided for in such subsection.
							121.Community
				Health Aide Program
							(a)General
				purposes of programUnder the authority of the Act of November 2,
				1921 (25 U.S.C. 13) (commonly known as the Snyder Act), the
				Secretary, acting through the Service, shall develop and operate a Community
				Health Aide Program in Alaska under which the Service—
								(1)provides for the
				training of Alaska Natives as health aides or community health
				practitioners;
								(2)uses such aides
				or practitioners in the provision of health care, health promotion, and disease
				prevention services to Alaska Natives living in villages in rural Alaska;
				and
								(3)provides for the
				establishment of teleconferencing capacity in health clinics located in or near
				such villages for use by community health aides or community health
				practitioners.
								(b)Specific
				program requirementsThe Secretary, acting through the Community
				Health Aide Program of the Service, shall—
								(1)using trainers
				accredited by the Program, provide a high standard of training to community
				health aides and community health practitioners to ensure that such aides and
				practitioners provide quality health care, health promotion, and disease
				prevention services to the villages served by the Program;
								(2)in order to
				provide such training, develop a curriculum that—
									(A)combines
				education in the theory of health care with supervised practical experience in
				the provision of health care;
									(B)provides
				instruction and practical experience in the provision of acute care, emergency
				care, health promotion, disease prevention, and the efficient and effective
				management of clinic pharmacies, supplies, equipment, and facilities;
				and
									(C)promotes the
				achievement of the health status objectives specified in section 3(2);
									(3)establish and
				maintain a Community Health Aide Certification Board to certify as community
				health aides or community health practitioners individuals who have
				successfully completed the training described in paragraph (1) or can
				demonstrate equivalent experience;
								(4)develop and
				maintain a system which identifies the needs of community health aides and
				community health practitioners for continuing education in the provision of
				health care, including the areas described in paragraph (2)(B), and develop
				programs that meet the needs for such continuing education;
								(5)develop and
				maintain a system that provides close supervision of community health aides and
				community health practitioners;
								(6)develop a system
				under which the work of community health aides and community health
				practitioners is reviewed and evaluated to assure the provision of quality
				health care, health promotion, and disease prevention services; and
								(7)ensure that
				pulpal therapy (not including pulpotomies on deciduous teeth) or extraction of
				adult teeth can be performed by a dental health aide therapist only after
				consultation with a licensed dentist who determines that the procedure is a
				medical emergency that cannot be resolved with palliative treatment, and
				further that dental health aide therapists are strictly prohibited from
				performing all other oral or jaw surgeries, provided that uncomplicated
				extractions shall not be considered oral surgery under this section.
								(c)Program
				review
								(1)Neutral
				panel
									(A)EstablishmentThe
				Secretary, acting through the Service, shall establish a neutral panel to carry
				out the study under paragraph (2).
									(B)MembershipMembers
				of the neutral panel shall be appointed by the Secretary from among clinicians,
				economists, community practitioners, oral epidemiologists, and Alaska
				Natives.
									(2)Study
									(A)In
				generalThe neutral panel established under paragraph (1) shall
				conduct a study of the dental health aide therapist services provided by the
				Community Health Aide Program under this section to ensure that the quality of
				care provided through those services is adequate and appropriate.
									(B)Parameters of
				studyThe Secretary, in consultation with interested parties,
				including professional dental organizations, shall develop the parameters of
				the study.
									(C)InclusionsThe
				study shall include a determination by the neutral panel with respect
				to—
										(i)the ability of
				the dental health aide therapist services under this section to address the
				dental care needs of Alaska Natives;
										(ii)the quality of
				care provided through those services, including any training, improvement, or
				additional oversight required to improve the quality of care; and
										(iii)whether safer
				and less costly alternatives to the dental health aide therapist services
				exist.
										(D)ConsultationIn
				carrying out the study under this paragraph, the neutral panel shall consult
				with Alaska Tribal Organizations with respect to the adequacy and accuracy of
				the study.
									(3)ReportThe
				neutral panel shall submit to the Secretary, the Committee on Indian Affairs of
				the Senate, and the Committee on Natural Resources of the House of
				Representatives a report describing the results of the study under paragraph
				(2), including a description of—
									(A)any determination
				of the neutral panel under paragraph (2)(C); and
									(B)any comments
				received from an Alaska Tribal Organization under paragraph (2)(D).
									(d)Nationalization
				of program
								(1)In
				generalExcept as provided in paragraph (2), the Secretary,
				acting through the Service, may establish a national Community Health Aide
				Program in accordance with the program under this section, as the Secretary
				determines to be appropriate.
								(2)ExceptionThe
				national Community Health Aide Program under paragraph (1) shall not include
				dental health aide therapist services.
								(3)RequirementIn
				establishing a national program under paragraph (1), the Secretary shall not
				reduce the amount of funds provided for the Community Health Aide Program
				described in subsections (a) and (b).
								122.Tribal Health
				Program administrationThe
				Secretary, acting through the Service, shall, by contract or otherwise, provide
				training for Indians in the administration and planning of Tribal Health
				Programs.
						123.Health
				professional chronic shortage demonstration programs
							(a)Demonstration
				programs authorizedThe Secretary, acting through the Service,
				may fund demonstration programs for Tribal Health Programs to address the
				chronic shortages of health professionals.
							(b)Purposes of
				programsThe purposes of demonstration programs funded under
				subsection (a) shall be—
								(1)to provide direct
				clinical and practical experience at a Service Unit to health profession
				students and residents from medical schools;
								(2)to improve the
				quality of health care for Indians by assuring access to qualified health care
				professionals; and
								(3)to provide
				academic and scholarly opportunities for health professionals serving Indians
				by identifying all academic and scholarly resources of the region.
								(c)Advisory
				boardThe demonstration programs established pursuant to
				subsection (a) shall incorporate a program advisory board composed of
				representatives from the Indian Tribes and Indian communities in the area which
				will be served by the program.
							124.National
				Health Service CorpsThe
				Secretary shall not—
							(1)remove a member
				of the National Health Service Corps from an Indian Health Program or Urban
				Indian Organization; or
							(2)withdraw funding
				used to support such member, unless the Secretary, acting through the Service,
				has ensured that the Indians receiving services from such member will
				experience no reduction in services.
							125.Substance
				abuse counselor educational curricula demonstration programs
							(a)Contracts and
				grantsThe Secretary, acting through the Service, may enter into
				contracts with, or make grants to, accredited tribal colleges and universities
				and eligible accredited and accessible community colleges to establish
				demonstration programs to develop educational curricula for substance abuse
				counseling.
							(b)Use of
				fundsFunds provided under this section shall be used only for
				developing and providing educational curriculum for substance abuse counseling
				(including paying salaries for instructors). Such curricula may be provided
				through satellite campus programs.
							(c)Time period of
				assistance; renewalA contract entered into or a grant provided
				under this section shall be for a period of 3 years. Such contract or grant may
				be renewed for an additional 2-year period upon the approval of the
				Secretary.
							(d)Criteria for
				review and approval of applicationsNot later than 180 days after
				the date of enactment of the Indian Health
				Care Improvement Act Amendments of 2008, the Secretary, after
				consultation with Indian Tribes and administrators of tribal colleges and
				universities and eligible accredited and accessible community colleges, shall
				develop and issue criteria for the review and approval of applications for
				funding (including applications for renewals of funding) under this section.
				Such criteria shall ensure that demonstration programs established under this
				section promote the development of the capacity of such entities to educate
				substance abuse counselors.
							(e)AssistanceThe
				Secretary shall provide such technical and other assistance as may be necessary
				to enable grant recipients to comply with the provisions of this
				section.
							(f)ReportEach
				fiscal year, the Secretary shall submit to the President, for inclusion in the
				report which is required to be submitted under section 801 for that fiscal
				year, a report on the findings and conclusions derived from the demonstration
				programs conducted under this section during that fiscal year.
							(g)DefinitionFor
				the purposes of this section, the term educational curriculum
				means 1 or more of the following:
								(1)Classroom
				education.
								(2)Clinical work
				experience.
								(3)Continuing
				education workshops.
								126.Behavioral
				health training and community education programs
							(a)Study;
				listThe Secretary, acting through the Service, and the Secretary
				of the Interior, in consultation with Indian Tribes and Tribal Organizations,
				shall conduct a study and compile a list of the types of staff positions
				specified in subsection (b) whose qualifications include, or should include,
				training in the identification, prevention, education, referral, or treatment
				of mental illness, or dysfunctional and self destructive behavior.
							(b)PositionsThe
				positions referred to in subsection (a) are—
								(1)staff positions
				within the Bureau of Indian Affairs, including existing positions, in the
				fields of—
									(A)elementary and
				secondary education;
									(B)social services
				and family and child welfare;
									(C)law enforcement
				and judicial services; and
									(D)alcohol and
				substance abuse;
									(2)staff positions
				within the Service; and
								(3)staff positions
				similar to those identified in paragraphs (1) and (2) established and
				maintained by Indian Tribes and Tribal Organizations (without regard to the
				funding source).
								(c)Training
				criteria
								(1)In
				generalThe appropriate Secretary shall provide training criteria
				appropriate to each type of position identified in subsection (b)(1) and (b)(2)
				and ensure that appropriate training has been, or shall be provided to any
				individual in any such position. With respect to any such individual in a
				position identified pursuant to subsection (b)(3), the respective Secretaries
				shall provide appropriate training to, or provide funds to, an Indian Tribe or
				Tribal Organization for training of appropriate individuals. In the case of
				positions funded under a contract or compact under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.), the appropriate Secretary
				shall ensure that such training costs are included in the contract or compact,
				as the Secretary determines necessary.
								(2)Position
				specific training criteriaPosition specific training criteria
				shall be culturally relevant to Indians and Indian Tribes and shall ensure that
				appropriate information regarding traditional health care practices is
				provided.
								(d)Community
				education on mental illnessThe Service shall develop and
				implement, on request of an Indian Tribe, Tribal Organization, or Urban Indian
				Organization, or assist the Indian Tribe, Tribal Organization, or Urban Indian
				Organization to develop and implement, a program of community education on
				mental illness. In carrying out this subsection, the Service shall, upon
				request of an Indian Tribe, Tribal Organization, or Urban Indian Organization,
				provide technical assistance to the Indian Tribe, Tribal Organization, or Urban
				Indian Organization to obtain and develop community educational materials on
				the identification, prevention, referral, and treatment of mental illness and
				dysfunctional and self-destructive behavior.
							(e)PlanNot
				later than 90 days after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2008, the Secretary shall develop a plan under which the
				Service will increase the health care staff providing behavioral health
				services by at least 500 positions within 5 years after the date of enactment
				of this section, with at least 200 of such positions devoted to child,
				adolescent, and family services. The plan developed under this subsection shall
				be implemented under the Act of November 2, 1921 (25 U.S.C. 13) (commonly known
				as the Snyder Act).
							127.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out this title.
						IIHealth
				Services
						201.Indian Health
				Care Improvement Fund
							(a)Use of
				fundsThe Secretary, acting through the Service, is authorized to
				expend funds, directly or under the authority of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.), which are appropriated under
				the authority of this section, for the purposes of—
								(1)eliminating the
				deficiencies in health status and health resources of all Indian Tribes;
								(2)eliminating
				backlogs in the provision of health care services to Indians;
								(3)meeting the
				health needs of Indians in an efficient and equitable manner, including the use
				of telehealth and telemedicine when appropriate;
								(4)eliminating
				inequities in funding for both direct care and contract health service
				programs; and
								(5)augmenting the
				ability of the Service to meet the following health service responsibilities
				with respect to those Indian Tribes with the highest levels of health status
				deficiencies and resource deficiencies:
									(A)Clinical care,
				including inpatient care, outpatient care (including audiology, clinical eye,
				and vision care), primary care, secondary and tertiary care, and long-term
				care.
									(B)Preventive
				health, including mammography and other cancer screening in accordance with
				section 207.
									(C)Dental
				care.
									(D)Mental health,
				including community mental health services, inpatient mental health services,
				dormitory mental health services, therapeutic and residential treatment
				centers, and training of traditional health care practitioners.
									(E)Emergency medical
				services.
									(F)Treatment and
				control of, and rehabilitative care related to, alcoholism and drug abuse
				(including fetal alcohol spectrum disorders) among Indians.
									(G)Injury prevention
				programs, including training.
									(H)Home health
				care.
									(I)Community health
				representatives.
									(J)Maintenance and
				improvement.
									(b)No offset or
				limitationAny funds appropriated under the authority of this
				section shall not be used to offset or limit any other appropriations made to
				the Service under this Act or the Act of November 2, 1921 (25 U.S.C. 13)
				(commonly known as the Snyder Act), or any other provision of
				law.
							(c)Allocation;
				use
								(1)In
				generalFunds appropriated under the authority of this section
				shall be allocated to Service Units, Indian Tribes, or Tribal Organizations.
				The funds allocated to each Indian Tribe, Tribal Organization, or Service Unit
				under this paragraph shall be used by the Indian Tribe, Tribal Organization, or
				Service Unit under this paragraph to improve the health status and reduce the
				resource deficiency of each Indian Tribe served by such Service Unit, Indian
				Tribe, or Tribal Organization.
								(2)Apportionment
				of allocated fundsThe apportionment of funds allocated to a
				Service Unit, Indian Tribe, or Tribal Organization under paragraph (1) among
				the health service responsibilities described in subsection (a)(5) shall be
				determined by the Service in consultation with, and with the active
				participation of, the affected Indian Tribes and Tribal Organizations.
								(d)Provisions
				relating to health status and resource deficienciesFor the
				purposes of this section, the following definitions apply:
								(1)DefinitionThe
				term health status and resource deficiency means the extent to
				which—
									(A)the health status
				objectives set forth in section 3(2) are not being achieved; and
									(B)the Indian Tribe
				or Tribal Organization does not have available to it the health resources it
				needs, taking into account the actual cost of providing health care services
				given local geographic, climatic, rural, or other circumstances.
									(2)Available
				resourcesThe health resources available to an Indian Tribe or
				Tribal Organization include health resources provided by the Service as well as
				health resources used by the Indian Tribe or Tribal Organization, including
				services and financing systems provided by any Federal programs, private
				insurance, and programs of State or local governments.
								(3)Process for
				review of determinationsThe Secretary shall establish procedures
				which allow any Indian Tribe or Tribal Organization to petition the Secretary
				for a review of any determination of the extent of the health status and
				resource deficiency of such Indian Tribe or Tribal Organization.
								(e)Eligibility for
				fundsTribal Health Programs shall be eligible for funds
				appropriated under the authority of this section on an equal basis with
				programs that are administered directly by the Service.
							(f)ReportBy
				no later than the date that is 3 years after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2008, the Secretary shall submit to Congress the current
				health status and resource deficiency report of the Service for each Service
				Unit, including newly recognized or acknowledged Indian Tribes. Such report
				shall set out—
								(1)the methodology
				then in use by the Service for determining Tribal health status and resource
				deficiencies, as well as the most recent application of that
				methodology;
								(2)the extent of the
				health status and resource deficiency of each Indian Tribe served by the
				Service or a Tribal Health Program;
								(3)the amount of
				funds necessary to eliminate the health status and resource deficiencies of all
				Indian Tribes served by the Service or a Tribal Health Program; and
								(4)an estimate
				of—
									(A)the amount of
				health service funds appropriated under the authority of this Act, or any other
				Act, including the amount of any funds transferred to the Service for the
				preceding fiscal year which is allocated to each Service Unit, Indian Tribe, or
				Tribal Organization;
									(B)the number of
				Indians eligible for health services in each Service Unit or Indian Tribe or
				Tribal Organization; and
									(C)the number of
				Indians using the Service resources made available to each Service Unit, Indian
				Tribe or Tribal Organization, and, to the extent available, information on the
				waiting lists and number of Indians turned away for services due to lack of
				resources.
									(g)Inclusion in
				base budgetFunds appropriated under this section for any fiscal
				year shall be included in the base budget of the Service for the purpose of
				determining appropriations under this section in subsequent fiscal
				years.
							(h)ClarificationNothing
				in this section is intended to diminish the primary responsibility of the
				Service to eliminate existing backlogs in unmet health care needs, nor are the
				provisions of this section intended to discourage the Service from undertaking
				additional efforts to achieve equity among Indian Tribes and Tribal
				Organizations.
							(i)Funding
				designationAny funds appropriated under the authority of this
				section shall be designated as the Indian Health Care Improvement
				Fund.
							202.Catastrophic
				Health Emergency Fund
							(a)EstablishmentThere
				is established an Indian Catastrophic Health Emergency Fund (hereafter in this
				section referred to as the CHEF) consisting of—
								(1)the amounts
				deposited under subsection (f); and
								(2)the amounts
				appropriated to CHEF under this section.
								(b)AdministrationCHEF
				shall be administered by the Secretary, acting through the headquarters of the
				Service, solely for the purpose of meeting the extraordinary medical costs
				associated with the treatment of victims of disasters or catastrophic illnesses
				who are within the responsibility of the Service.
							(c)Conditions on
				use of fundNo part of CHEF or its administration shall be
				subject to contract or grant under any law, including the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.), nor shall CHEF funds be
				allocated, apportioned, or delegated on an Area Office, Service Unit, or other
				similar basis.
							(d)RegulationsThe
				Secretary shall promulgate regulations consistent with the provisions of this
				section to—
								(1)establish a
				definition of disasters and catastrophic illnesses for which the cost of the
				treatment provided under contract would qualify for payment from CHEF;
								(2)provide that a
				Service Unit shall not be eligible for reimbursement for the cost of treatment
				from CHEF until its cost of treating any victim of such catastrophic illness or
				disaster has reached a certain threshold cost which the Secretary shall
				establish at—
									(A)the 2000 level of
				$19,000; and
									(B)for any
				subsequent year, not less than the threshold cost of the previous year
				increased by the percentage increase in the medical care expenditure category
				of the consumer price index for all urban consumers (United States city
				average) for the 12-month period ending with December of the previous
				year;
									(3)establish a
				procedure for the reimbursement of the portion of the costs that exceeds such
				threshold cost incurred by—
									(A)Service Units;
				or
									(B)whenever
				otherwise authorized by the Service, non-Service facilities or
				providers;
									(4)establish a
				procedure for payment from CHEF in cases in which the exigencies of the medical
				circumstances warrant treatment prior to the authorization of such treatment by
				the Service; and
								(5)establish a
				procedure that will ensure that no payment shall be made from CHEF to any
				provider of treatment to the extent that such provider is eligible to receive
				payment for the treatment from any other Federal, State, local, or private
				source of reimbursement for which the patient is eligible.
								(e)No offset or
				limitationAmounts appropriated to CHEF under this section shall
				not be used to offset or limit appropriations made to the Service under the
				authority of the Act of November 2, 1921 (25 U.S.C. 13) (commonly known as the
				Snyder Act), or any other law.
							(f)Deposit of
				reimbursement fundsThere shall be deposited into CHEF all
				reimbursements to which the Service is entitled from any Federal, State, local,
				or private source (including third party insurance) by reason of treatment
				rendered to any victim of a disaster or catastrophic illness the cost of which
				was paid from CHEF.
							203.Health
				promotion and disease prevention services
							(a)FindingsCongress
				finds that health promotion and disease prevention activities—
								(1)improve the
				health and well-being of Indians; and
								(2)reduce the
				expenses for health care of Indians.
								(b)Provision of
				servicesThe Secretary, acting through the Service and Tribal
				Health Programs, shall provide health promotion and disease prevention services
				to Indians to achieve the health status objectives set forth in section
				3(2).
							(c)EvaluationThe
				Secretary, after obtaining input from the affected Tribal Health Programs,
				shall submit to the President for inclusion in the report which is required to
				be submitted to Congress under section 801 an evaluation of—
								(1)the health
				promotion and disease prevention needs of Indians;
								(2)the health
				promotion and disease prevention activities which would best meet such
				needs;
								(3)the internal
				capacity of the Service and Tribal Health Programs to meet such needs;
				and
								(4)the resources
				which would be required to enable the Service and Tribal Health Programs to
				undertake the health promotion and disease prevention activities necessary to
				meet such needs.
								204.Diabetes
				prevention, treatment, and control
							(a)Determinations
				regarding diabetesThe Secretary, acting through the Service, and
				in consultation with Indian Tribes and Tribal Organizations, shall
				determine—
								(1)by Indian Tribe
				and by Service Unit, the incidence of, and the types of complications resulting
				from, diabetes among Indians; and
								(2)based on the
				determinations made pursuant to paragraph (1), the measures (including patient
				education and effective ongoing monitoring of disease indicators) each Service
				Unit should take to reduce the incidence of, and prevent, treat, and control
				the complications resulting from, diabetes among Indian Tribes within that
				Service Unit.
								(b)Diabetes
				screeningTo the extent medically indicated and with informed
				consent, the Secretary shall screen each Indian who receives services from the
				Service for diabetes and for conditions which indicate a high risk that the
				individual will become diabetic and establish a cost-effective approach to
				ensure ongoing monitoring of disease indicators. Such screening and monitoring
				may be conducted by a Tribal Health Program and may be conducted through
				appropriate Internet-based health care management programs.
							(c)Diabetes
				projectsThe Secretary shall continue to maintain each model
				diabetes project in existence on the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2008, any such other diabetes programs operated by the Service
				or Tribal Health Programs, and any additional diabetes projects, such as the
				Medical Vanguard program provided for in title IV of Public Law 108–87, as
				implemented to serve Indian Tribes. Tribal Health Programs shall receive
				recurring funding for the diabetes projects that they operate pursuant to this
				section, both at the date of enactment of the Indian Health Care Improvement Act Amendments of
				2008 and for projects which are added and funded
				thereafter.
							(d)Dialysis
				programsThe Secretary is authorized to provide, through the
				Service, Indian Tribes, and Tribal Organizations, dialysis programs, including
				the purchase of dialysis equipment and the provision of necessary
				staffing.
							(e)Other duties of
				the Secretary
								(1)In
				generalThe Secretary shall, to the extent funding is
				available—
									(A)in each Area
				Office, consult with Indian Tribes and Tribal Organizations regarding programs
				for the prevention, treatment, and control of diabetes;
									(B)establish in each
				Area Office a registry of patients with diabetes to track the incidence of
				diabetes and the complications from diabetes in that area; and
									(C)ensure that data
				collected in each Area Office regarding diabetes and related complications
				among Indians are disseminated to all other Area Offices, subject to applicable
				patient privacy laws.
									(2)Diabetes
				control officers
									(A)In
				generalThe Secretary may establish and maintain in each Area
				Office a position of diabetes control officer to coordinate and manage any
				activity of that Area Office relating to the prevention, treatment, or control
				of diabetes to assist the Secretary in carrying out a program under this
				section or section 330C of the Public Health Service Act (42 U.S.C.
				254c–3).
									(B)Certain
				activitiesAny activity carried out by a diabetes control officer
				under subparagraph (A) that is the subject of a contract or compact under the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),
				and any funds made available to carry out such an activity, shall not be
				divisible for purposes of that Act.
									205.Shared
				services for long-term care
							(a)Long-term
				careNotwithstanding any other provision of law, the Secretary,
				acting through the Service, is authorized to provide directly, or enter into
				contracts or compacts under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.) with Indian Tribes or Tribal Organizations for, the delivery of long-term
				care (including health care services associated with long-term care) provided
				in a facility to Indians. Such agreements shall provide for the sharing of
				staff or other services between the Service or a Tribal Health Program and a
				long-term care or related facility owned and operated (directly or through a
				contract or compact under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.)) by such Indian Tribe or Tribal Organization.
							(b)Contents of
				agreementsAn agreement entered into pursuant to subsection
				(a)—
								(1)may, at the
				request of the Indian Tribe or Tribal Organization, delegate to such Indian
				Tribe or Tribal Organization such powers of supervision and control over
				Service employees as the Secretary deems necessary to carry out the purposes of
				this section;
								(2)shall provide
				that expenses (including salaries) relating to services that are shared between
				the Service and the Tribal Health Program be allocated proportionately between
				the Service and the Indian Tribe or Tribal Organization; and
								(3)may authorize
				such Indian Tribe or Tribal Organization to construct, renovate, or expand a
				long-term care or other similar facility (including the construction of a
				facility attached to a Service facility).
								(c)Minimum
				requirementAny nursing facility provided for under this section
				shall meet the requirements for nursing facilities under section 1919 of the
				Social Security Act.
							(d)Other
				assistanceThe Secretary shall provide such technical and other
				assistance as may be necessary to enable applicants to comply with the
				provisions of this section.
							(e)Use of existing
				or underused facilitiesThe Secretary shall encourage the use of
				existing facilities that are underused or allow the use of swing beds for
				long-term or similar care.
							206.Health
				services research
							(a)In
				generalThe Secretary, acting
				through the Service, shall make funding available for research to further the
				performance of the health service responsibilities of Indian Health
				Programs.
							(b)Coordination of
				resources and activitiesThe
				Secretary shall also, to the maximum extent practicable, coordinate
				departmental research resources and activities to address relevant Indian
				Health Program research needs.
							(c)AvailabilityTribal Health Programs shall be given an
				equal opportunity to compete for, and receive, research funds under this
				section.
							(d)Use of
				fundsThis funding may be
				used for both clinical and nonclinical research.
							(e)Evaluation and
				disseminationThe Secretary shall periodically—
								(1)evaluate the
				impact of research conducted under this section; and
								(2)disseminate to
				Tribal Health Programs information regarding that research as the Secretary
				determines to be appropriate.
								207.Mammography
				and other cancer screeningThe
				Secretary, acting through the Service or Tribal Health Programs, shall provide
				for screening as follows:
							(1)Screening
				mammography (as defined in section 1861(jj) of the
				Social Security Act) for Indian women
				at a frequency appropriate to such women under accepted and appropriate
				national standards, and under such terms and conditions as are consistent with
				standards established by the Secretary to ensure the safety and accuracy of
				screening mammography under part B of title XVIII of such Act.
							(2)Other cancer
				screening that receives an A or B rating as recommended by the United States
				Preventive Services Task Force established under section 915(a)(1) of the
				Public Health Service Act (42 U.S.C. 299b–4(a)(1)). The Secretary shall ensure
				that screening provided for under this paragraph complies with the
				recommendations of the Task Force with respect to—
								(A)frequency;
								(B)the population to
				be served;
								(C)the procedure or
				technology to be used;
								(D)evidence of
				effectiveness; and
								(E)other matters
				that the Secretary determines appropriate.
								208.Patient travel
				costs
							(a)Definition of
				qualified escortIn this section, the term qualified
				escort means—
								(1)an adult escort
				(including a parent, guardian, or other family member) who is required because
				of the physical or mental condition, or age, of the applicable patient;
								(2)a health
				professional for the purpose of providing necessary medical care during travel
				by the applicable patient; or
								(3)other escorts, as
				the Secretary or applicable Indian Health Program determines to be
				appropriate.
								(b)Provision of
				fundsThe Secretary, acting
				through the Service and Tribal Health Programs, is authorized to provide funds
				for the following patient travel costs, including qualified escorts, associated
				with receiving health care services provided (either through direct or contract
				care or through a contract or compact under the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450 et seq.)) under this Act—
								(1)emergency air
				transportation and non-emergency air transportation where ground transportation
				is infeasible;
								(2)transportation by
				private vehicle (where no other means of transportation is available),
				specially equipped vehicle, and ambulance; and
								(3)transportation by
				such other means as may be available and required when air or motor vehicle
				transportation is not available.
								209.Epidemiology
				centers
							(a)Establishment
				of centersThe Secretary shall establish an epidemiology center
				in each Service Area to carry out the functions described in subsection (b).
				Any new center established after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2008 may be operated under a grant authorized by subsection
				(d), but funding under such a grant shall not be divisible.
							(b)Functions of
				centersIn consultation with and upon the request of Indian
				Tribes, Tribal Organizations, and Urban Indian communities, each Service Area
				epidemiology center established under this section shall, with respect to such
				Service Area—
								(1)collect data
				relating to, and monitor progress made toward meeting, each of the health
				status objectives of the Service, the Indian Tribes, Tribal Organizations, and
				Urban Indian communities in the Service Area;
								(2)evaluate existing
				delivery systems, data systems, and other systems that impact the improvement
				of Indian health;
								(3)assist Indian
				Tribes, Tribal Organizations, and Urban Indian Organizations in identifying
				their highest priority health status objectives and the services needed to
				achieve such objectives, based on epidemiological data;
								(4)make
				recommendations for the targeting of services needed by the populations
				served;
								(5)make
				recommendations to improve health care delivery systems for Indians and Urban
				Indians;
								(6)provide requested
				technical assistance to Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations in the development of local health service priorities and
				incidence and prevalence rates of disease and other illness in the community;
				and
								(7)provide disease
				surveillance and assist Indian Tribes, Tribal Organizations, and Urban Indian
				communities to promote public health.
								(c)Technical
				assistanceThe Director of the Centers for Disease Control and
				Prevention shall provide technical assistance to the centers in carrying out
				the requirements of this section.
							(d)Grants for
				studies
								(1)In
				generalThe Secretary may make grants to Indian Tribes, Tribal
				Organizations, Indian organizations, and eligible intertribal consortia to
				conduct epidemiological studies of Indian communities.
								(2)Eligible
				intertribal consortiaAn intertribal consortium or Indian
				organization is eligible to receive a grant under this subsection if—
									(A)the intertribal
				consortium is incorporated for the primary purpose of improving Indian health;
				and
									(B)the intertribal
				consortium is representative of the Indian Tribes or urban Indian communities
				in which the intertribal consortium is located.
									(3)ApplicationsAn
				application for a grant under this subsection shall be submitted in such manner
				and at such time as the Secretary shall prescribe.
								(4)RequirementsAn
				applicant for a grant under this subsection shall—
									(A)demonstrate the
				technical, administrative, and financial expertise necessary to carry out the
				functions described in paragraph (5);
									(B)consult and
				cooperate with providers of related health and social services in order to
				avoid duplication of existing services; and
									(C)demonstrate
				cooperation from Indian Tribes or Urban Indian Organizations in the area to be
				served.
									(5)Use of
				fundsA grant awarded under paragraph (1) may be used—
									(A)to carry out the
				functions described in subsection (b);
									(B)to provide
				information to and consult with tribal leaders, urban Indian community leaders,
				and related health staff on health care and health service management issues;
				and
									(C)in collaboration
				with Indian Tribes, Tribal Organizations, and urban Indian communities, to
				provide the Service with information regarding ways to improve the health
				status of Indians.
									(e)Access to
				informationThe Secretary shall grant epidemiology centers
				operated by a grantee pursuant to a grant awarded under subsection (d) access
				to use of the data, data sets, monitoring systems, delivery systems, and other
				protected health information in the possession of the Secretary. Such
				activities shall be for the purposes of research and for preventing and
				controlling disease, injury, or disability for purposes of the Health Insurance
				Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat.
				2033), as such activities are described in part 164.512 of title 45, Code of
				Federal regulations (or a successor regulation).
							210.Comprehensive
				school health education programs
							(a)Funding for
				development of programsIn addition to carrying out any other
				program for health promotion or disease prevention, the Secretary, acting
				through the Service, is authorized to award grants to Indian Tribes and Tribal
				Organizations to develop comprehensive school health education programs for
				children from pre-school through grade 12 in schools for the benefit of Indian
				and Urban Indian children.
							(b)Use of grant
				fundsA grant awarded under this section may be used for purposes
				which may include, but are not limited to, the following:
								(1)Developing health
				education materials both for regular school programs and afterschool
				programs.
								(2)Training teachers
				in comprehensive school health education materials.
								(3)Integrating
				school-based, community-based, and other public and private health promotion
				efforts.
								(4)Encouraging
				healthy, tobacco-free school environments.
								(5)Coordinating
				school-based health programs with existing services and programs available in
				the community.
								(6)Developing school
				programs on nutrition education, personal health, oral health, and
				fitness.
								(7)Developing
				behavioral health wellness programs.
								(8)Developing
				chronic disease prevention programs.
								(9)Developing
				substance abuse prevention programs.
								(10)Developing
				injury prevention and safety education programs.
								(11)Developing
				activities for the prevention and control of communicable diseases.
								(12)Developing
				community and environmental health education programs that include traditional
				health care practitioners.
								(13)Violence
				prevention.
								(14)Such other
				health issues as are appropriate.
								(c)Technical
				assistanceUpon request, the Secretary, acting through the
				Service, shall provide technical assistance to Indian Tribes and Tribal
				Organizations in the development of comprehensive health education plans and
				the dissemination of comprehensive health education materials and information
				on existing health programs and resources.
							(d)Criteria for
				review and approval of applicationsThe Secretary, acting through
				the Service, and in consultation with Indian Tribes and Tribal Organizations,
				shall establish criteria for the review and approval of applications for grants
				awarded under this section.
							(e)Development of
				program for BIA-funded schools
								(1)In
				generalThe Secretary of the Interior, acting through the Bureau
				of Indian Affairs and in cooperation with the Secretary, acting through the
				Service, and affected Indian Tribes and Tribal Organizations, shall develop a
				comprehensive school health education program for children from preschool
				through grade 12 in schools for which support is provided by the Bureau of
				Indian Affairs.
								(2)Requirements
				for programsSuch programs shall include—
									(A)school programs
				on nutrition education, personal health, oral health, and fitness;
									(B)behavioral health
				wellness programs;
									(C)chronic disease
				prevention programs;
									(D)substance abuse
				prevention programs;
									(E)injury prevention
				and safety education programs; and
									(F)activities for
				the prevention and control of communicable diseases.
									(3)Duties of the
				SecretaryThe Secretary of the Interior shall—
									(A)provide training
				to teachers in comprehensive school health education materials;
									(B)ensure the
				integration and coordination of school-based programs with existing services
				and health programs available in the community; and
									(C)encourage
				healthy, tobacco-free school environments.
									211.Indian youth
				program
							(a)Program
				authorizedThe Secretary, acting through the Service, is
				authorized to establish and administer a program to provide grants to Indian
				Tribes, Tribal Organizations, and Urban Indian Organizations for innovative
				mental and physical disease prevention and health promotion and treatment
				programs for Indian preadolescent and adolescent youths.
							(b)Use of
				funds
								(1)Allowable
				usesFunds made available under this section may be used
				to—
									(A)develop
				prevention and treatment programs for Indian youth which promote mental and
				physical health and incorporate cultural values, community and family
				involvement, and traditional health care practitioners; and
									(B)develop and
				provide community training and education.
									(2)Prohibited
				useFunds made available under this section may not be used to
				provide services described in section 707(c).
								(c)Duties of the
				SecretaryThe Secretary shall—
								(1)disseminate to
				Indian Tribes and Tribal Organizations information regarding models for the
				delivery of comprehensive health care services to Indian and Urban Indian
				adolescents;
								(2)encourage the
				implementation of such models; and
								(3)at the request of
				an Indian Tribe or Tribal Organization, provide technical assistance in the
				implementation of such models.
								(d)Criteria for
				review and approval of applicationsThe Secretary, in
				consultation with Indian Tribes and Tribal Organizations, and in conference
				with Urban Indian Organizations, shall establish criteria for the review and
				approval of applications or proposals under this section.
							212.Prevention,
				control, and elimination of communicable and infectious diseases
							(a)Grants
				authorizedThe Secretary, acting through the Service, and after
				consultation with the Centers for Disease Control and Prevention, may make
				grants available to Indian Tribes and Tribal Organizations for the
				following:
								(1)Projects for the
				prevention, control, and elimination of communicable and infectious diseases,
				including tuberculosis, hepatitis, HIV, respiratory syncytial virus, hanta
				virus, sexually transmitted diseases, and H. Pylori.
								(2)Public
				information and education programs for the prevention, control, and elimination
				of communicable and infectious diseases.
								(3)Education,
				training, and clinical skills improvement activities in the prevention,
				control, and elimination of communicable and infectious diseases for health
				professionals, including allied health professionals.
								(4)Demonstration
				projects for the screening, treatment, and prevention of hepatitis C virus
				(HCV).
								(b)Application
				requiredThe Secretary may provide funding under subsection (a)
				only if an application or proposal for funding is submitted to the
				Secretary.
							(c)Coordination
				with health agenciesIndian Tribes and Tribal Organizations
				receiving funding under this section are encouraged to coordinate their
				activities with the Centers for Disease Control and Prevention and State and
				local health agencies.
							(d)Technical
				assistance; reportIn carrying out this section, the
				Secretary—
								(1)may, at the
				request of an Indian Tribe or Tribal Organization, provide technical
				assistance; and
								(2)shall prepare and
				submit a report to Congress biennially on the use of funds under this section
				and on the progress made toward the prevention, control, and elimination of
				communicable and infectious diseases among Indians and Urban Indians.
								213.Other
				authority for provision of services
							(a)Funding
				authorizedThe Secretary, acting through the Service, Indian
				Tribes, and Tribal Organizations, may provide funding under this Act to meet
				the objectives set forth in section 3 of this Act through health care-related
				services and programs not otherwise described in this Act for the following
				services:
								(1)Hospice
				care.
								(2)Assisted living
				services.
								(3)Long-term care
				services.
								(4)Home- and
				community-based services.
								(b)EligibilityThe
				following individuals shall be eligible to receive long-term care under this
				section:
								(1)Individuals who
				are unable to perform a certain number of activities of daily living without
				assistance.
								(2)Individuals with
				a mental impairment, such as dementia, Alzheimer's disease, or another
				disabling mental illness, who may be able to perform activities of daily living
				under supervision.
								(3)Such other
				individuals as an applicable Indian Health Program determines to be
				appropriate.
								(c)DefinitionsFor
				the purposes of this section, the following definitions shall apply:
								(1)The term
				assisted living services means any service provided by an assisted
				living facility (as defined in section 232(b) of the National Housing Act (12
				U.S.C. 1715w(b))), except that such an assisted living facility—
									(A)shall not be
				required to obtain a license; but
									(B)shall meet all
				applicable standards for licensure.
									(2)The term
				home- and community-based services means 1 or more of the services
				specified in paragraphs (1) through (9) of section 1929(a) of the Social
				Security Act (42 U.S.C. 1396t(a)) (whether provided by the Service or by an
				Indian Tribe or Tribal Organization pursuant to the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450 et seq.)) that are or will be
				provided in accordance with applicable standards.
								(3)The term
				hospice care means the items and services specified in
				subparagraphs (A) through (H) of section 1861(dd)(1) of the
				Social Security Act (42 U.S.C.
				1395x(dd)(1)), and such other services which an Indian Tribe or Tribal
				Organization determines are necessary and appropriate to provide in furtherance
				of this care.
								(4)The term
				long-term care services has the meaning given the term
				qualified long-term care services in section 7702B(c) of the
				Internal Revenue Code of 1986.
								(d)Authorization
				of Convenient Care ServicesThe Secretary, acting through the
				Service, Indian Tribes, and Tribal Organizations, may also provide funding
				under this Act to meet the objectives set forth in section 3 of this Act for
				convenient care services programs pursuant to section 306(c)(2)(A).
							214.Indian women’s
				health careThe Secretary,
				acting through the Service and Indian Tribes, Tribal Organizations, and Urban
				Indian Organizations, shall monitor and improve the quality of health care for
				Indian women of all ages through the planning and delivery of programs
				administered by the Service, in order to improve and enhance the treatment
				models of care for Indian women.
						215.Environmental
				and nuclear health hazards
							(a)Studies and
				monitoringThe Secretary and the Service shall conduct, in
				conjunction with other appropriate Federal agencies and in consultation with
				concerned Indian Tribes and Tribal Organizations, studies and ongoing
				monitoring programs to determine trends in the health hazards to Indian miners
				and to Indians on or near reservations and Indian communities as a result of
				environmental hazards which may result in chronic or life threatening health
				problems, such as nuclear resource development, petroleum contamination, and
				contamination of water sources and of the food chain. Such studies shall
				include—
								(1)an evaluation of
				the nature and extent of health problems caused by environmental hazards
				currently exhibited among Indians and the causes of such health
				problems;
								(2)an analysis of
				the potential effect of ongoing and future environmental resource development
				on or near reservations and Indian communities, including the cumulative effect
				over time on health;
								(3)an evaluation of
				the types and nature of activities, practices, and conditions causing or
				affecting such health problems, including uranium mining and milling, uranium
				mine tailing deposits, nuclear power plant operation and construction, and
				nuclear waste disposal; oil and gas production or transportation on or near
				reservations or Indian communities; and other development that could affect the
				health of Indians and their water supply and food chain;
								(4)a summary of any
				findings and recommendations provided in Federal and State studies, reports,
				investigations, and inspections during the 5 years prior to the date of
				enactment of the Indian Health Care
				Improvement Act Amendments of 2008 that directly or indirectly
				relate to the activities, practices, and conditions affecting the health or
				safety of such Indians; and
								(5)the efforts that
				have been made by Federal and State agencies and resource and economic
				development companies to effectively carry out an education program for such
				Indians regarding the health and safety hazards of such development.
								(b)Health care
				plansUpon completion of such studies, the Secretary and the
				Service shall take into account the results of such studies and develop health
				care plans to address the health problems studied under subsection (a). The
				plans shall include—
								(1)methods for
				diagnosing and treating Indians currently exhibiting such health
				problems;
								(2)preventive care
				and testing for Indians who may be exposed to such health hazards, including
				the monitoring of the health of individuals who have or may have been exposed
				to excessive amounts of radiation or affected by other activities that have had
				or could have a serious impact upon the health of such individuals; and
								(3)a program of
				education for Indians who, by reason of their work or geographic proximity to
				such nuclear or other development activities, may experience health
				problems.
								(c)Submission of
				report and plan to CongressThe Secretary and the Service shall
				submit to Congress the study prepared under subsection (a) no later than 18
				months after the date of enactment of the Indian Health Care Improvement Act Amendments of
				2008. The health care plan prepared under subsection (b) shall be
				submitted in a report no later than 1 year after the study prepared under
				subsection (a) is submitted to Congress. Such report shall include recommended
				activities for the implementation of the plan, as well as an evaluation of any
				activities previously undertaken by the Service to address such health
				problems.
							(d)Intergovernmental
				task force
								(1)Establishment;
				membersThere is established an Intergovernmental Task Force to
				be composed of the following individuals (or their designees):
									(A)The Secretary of
				Energy.
									(B)The Secretary of
				the Environmental Protection Agency.
									(C)The Director of
				the Bureau of Mines.
									(D)The Assistant
				Secretary for Occupational Safety and Health.
									(E)The Secretary of
				the Interior.
									(F)The Secretary of
				Health and Human Services.
									(G)The
				Director.
									(2)DutiesThe
				Task Force shall—
									(A)identify existing
				and potential operations related to nuclear resource development or other
				environmental hazards that affect or may affect the health of Indians on or
				near a reservation or in an Indian community; and
									(B)enter into
				activities to correct existing health hazards and ensure that current and
				future health problems resulting from nuclear resource or other development
				activities are minimized or reduced.
									(3)Chairman;
				meetingsThe Secretary of Health and Human Services shall be the
				Chairman of the Task Force. The Task Force shall meet at least twice each
				year.
								(e)Health services
				to certain employeesIn the case of any Indian who—
								(1)as a result of
				employment in or near a uranium mine or mill or near any other environmental
				hazard, suffers from a work-related illness or condition;
								(2)is eligible to
				receive diagnosis and treatment services from an Indian Health Program;
				and
								(3)by reason of such
				Indian’s employment, is entitled to medical care at the expense of such mine or
				mill operator or entity responsible for the environmental hazard, the Indian
				Health Program shall, at the request of such Indian, render appropriate medical
				care to such Indian for such illness or condition and may be reimbursed for any
				medical care so rendered to which such Indian is entitled at the expense of
				such operator or entity from such operator or entity. Nothing in this
				subsection shall affect the rights of such Indian to recover damages other than
				such amounts paid to the Indian Health Program from the employer for providing
				medical care for such illness or condition.
								216.Arizona as a
				contract health service delivery area
							(a)In
				generalFor fiscal years beginning with the fiscal year ending
				September 30, 1983, and ending with the fiscal year ending September 30, 2016,
				the State of Arizona shall be designated as a contract health service delivery
				area by the Service for the purpose of providing contract health care services
				to members of federally recognized Indian Tribes of Arizona.
							(b)Maintenance of
				servicesThe Service shall not curtail any health care services
				provided to Indians residing on reservations in the State of Arizona if such
				curtailment is due to the provision of contract services in such State pursuant
				to the designation of such State as a contract health service delivery area
				pursuant to subsection (a).
							216A.North Dakota
				and South Dakota as a contract health service delivery area
							(a)In
				generalBeginning in fiscal year 2003, the States of North Dakota
				and South Dakota shall be designated as a contract health service delivery area
				by the Service for the purpose of providing contract health care services to
				members of federally recognized Indian Tribes of North Dakota and South
				Dakota.
							(b)LimitationThe
				Service shall not curtail any health care services provided to Indians residing
				on any reservation, or in any county that has a common boundary with any
				reservation, in the State of North Dakota or South Dakota if such curtailment
				is due to the provision of contract services in such States pursuant to the
				designation of such States as a contract health service delivery area pursuant
				to subsection (a).
							217.California
				contract health services program
							(a)Funding
				authorizedThe Secretary is authorized to fund a program using
				the California Rural Indian Health Board (hereafter in this section referred to
				as the CRIHB) as a contract care intermediary to improve the
				accessibility of health services to California Indians.
							(b)Reimbursement
				contractThe Secretary shall enter into an agreement with the
				CRIHB to reimburse the CRIHB for costs (including reasonable administrative
				costs) incurred pursuant to this section, in providing medical treatment under
				contract to California Indians described in section 806(a) throughout the
				California contract health services delivery area described in section 218 with
				respect to high cost contract care cases.
							(c)Administrative
				expensesNot more than 5 percent of the amounts provided to the
				CRIHB under this section for any fiscal year may be for reimbursement for
				administrative expenses incurred by the CRIHB during such fiscal year.
							(d)Limitation on
				paymentNo payment may be made for treatment provided hereunder
				to the extent payment may be made for such treatment under the Indian
				Catastrophic Health Emergency Fund described in section 202 or from amounts
				appropriated or otherwise made available to the California contract health
				service delivery area for a fiscal year.
							(e)Advisory
				boardThere is established an advisory board which shall advise
				the CRIHB in carrying out this section. The advisory board shall be composed of
				representatives, selected by the CRIHB, from not less than 8 Tribal Health
				Programs serving California Indians covered under this section at least
				1/2 of whom of whom are not affiliated with the
				CRIHB.
							218.California as
				a contract health service delivery areaThe State of California, excluding the
				counties of Alameda, Contra Costa, Los Angeles, Marin, Orange, Sacramento, San
				Francisco, San Mateo, Santa Clara, Kern, Merced, Monterey, Napa, San Benito,
				San Joaquin, San Luis Obispo, Santa Cruz, Solano, Stanislaus, and Ventura,
				shall be designated as a contract health service delivery area by the Service
				for the purpose of providing contract health services to California Indians.
				However, any of the counties listed herein may only be included in the contract
				health services delivery area if funding is specifically provided by the
				Service for such services in those counties.
						219.Contract
				health services for the Trenton Service Area
							(a)Authorization
				for servicesThe Secretary, acting through the Service, is
				directed to provide contract health services to members of the Turtle Mountain
				Band of Chippewa Indians that reside in the Trenton Service Area of Divide,
				McKenzie, and Williams counties in the State of North Dakota and the adjoining
				counties of Richland, Roosevelt, and Sheridan in the State of Montana.
							(b)No expansion of
				eligibilityNothing in this section may be construed as expanding
				the eligibility of members of the Turtle Mountain Band of Chippewa Indians for
				health services provided by the Service beyond the scope of eligibility for
				such health services that applied on May 1, 1986.
							220.Programs
				operated by Indian Tribes and Tribal OrganizationsThe
				Service shall provide funds for health care programs and facilities operated by
				Tribal Health Programs on the same basis as such funds are provided to programs
				and facilities operated directly by the Service.
						221.LicensingHealth care professionals employed by a
				Tribal Health Program shall, if licensed in any State, be exempt from the
				licensing requirements of the State in which the Tribal Health Program performs
				the services described in its contract or compact under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.).
						222.Notification
				of provision of emergency contract health servicesWith
				respect to an elderly Indian or an Indian with a disability receiving emergency
				medical care or services from a non-Service provider or in a non-Service
				facility under the authority of this Act, the time limitation (as a condition
				of payment) for notifying the Service of such treatment or admission shall be
				30 days.
						223.Prompt action
				on payment of claims
							(a)Deadline for
				responseThe Service shall respond to a notification of a claim
				by a provider of a contract care service with either an individual purchase
				order or a denial of the claim within 5 working days after the receipt of such
				notification.
							(b)Effect of
				untimely responseIf the Service fails to respond to a
				notification of a claim in accordance with subsection (a), the Service shall
				accept as valid the claim submitted by the provider of a contract care
				service.
							(c)Deadline for
				payment of valid claimThe Service shall pay a valid contract
				care service claim within 30 days after the completion of the claim.
							224.Liability for
				payment
							(a)No patient
				liabilityA patient who receives contract health care services
				that are authorized by the Service shall not be liable for the payment of any
				charges or costs associated with the provision of such services.
							(b)NotificationThe
				Secretary shall notify a contract care provider and any patient who receives
				contract health care services authorized by the Service that such patient is
				not liable for the payment of any charges or costs associated with the
				provision of such services not later than 5 business days after receipt of a
				notification of a claim by a provider of contract care services.
							(c)No
				recourseFollowing receipt of the notice provided under
				subsection (b), or, if a claim has been deemed accepted under section 223(b),
				the provider shall have no further recourse against the patient who received
				the services.
							225.Office of
				Indian Men's Health
							(a)EstablishmentThe
				Secretary may establish within the Service an office to be known as the
				Office of Indian Men's Health (referred to in this section as
				the Office).
							(b)Director
								(1)In
				generalThe Office shall be headed by a director, to be appointed
				by the Secretary.
								(2)DutiesThe
				director shall coordinate and promote the status of the health of Indian men in
				the United States.
								(c)ReportNot
				later than 2 years after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2008, the Secretary, acting through the director of the
				Office, shall submit to Congress a report describing—
								(1)any activity
				carried out by the director as of the date on which the report is prepared;
				and
								(2)any finding of
				the director with respect to the health of Indian men.
								226.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out this title.
						IIIFacilities
						301.Consultation;
				construction and renovation of facilities; reports
							(a)Prerequisites
				for expenditure of fundsPrior to the expenditure of, or the
				making of any binding commitment to expend, any funds appropriated for the
				planning, design, construction, or renovation of facilities pursuant to the Act
				of November 2, 1921 (25 U.S.C. 13) (commonly known as the Snyder
				Act), the Secretary, acting through the Service, shall—
								(1)consult with any
				Indian Tribe that would be significantly affected by such expenditure for the
				purpose of determining and, whenever practicable, honoring tribal preferences
				concerning size, location, type, and other characteristics of any facility on
				which such expenditure is to be made; and
								(2)ensure, whenever
				practicable and applicable, that such facility meets the construction standards
				of any accrediting body recognized by the Secretary for the purposes of the
				Medicare, Medicaid, and SCHIP programs under titles XVIII, XIX, and XXI of the
				Social Security Act by not later than
				1 year after the date on which the construction or renovation of such facility
				is completed.
								(b)Closures and
				reductions in hours of service
								(1)Evaluation
				requiredNotwithstanding any other provision of law, no facility
				operated by the Service, or any portion of such facility, may be closed or have
				the hours of service of the facility reduced if the Secretary has not submitted
				to Congress not less than 1 year, and not more than 2 years, before the date of
				the proposed closure or reduction in hours of service an evaluation, completed
				not more than 2 years before the submission, of the impact of the proposed
				closure or reduction in hours of service that specifies, in addition to other
				considerations—
									(A)the accessibility
				of alternative health care resources for the population served by such
				facility;
									(B)the
				cost-effectiveness of such closure or reduction in hours of service;
									(C)the quality of
				health care to be provided to the population served by such facility after such
				closure or reduction in hours of service;
									(D)the availability
				of contract health care funds to maintain existing levels of service;
									(E)the views of the
				Indian Tribes served by such facility concerning such closure or reduction in
				hours of service;
									(F)the level of use
				of such facility by all eligible Indians; and
									(G)the distance
				between such facility and the nearest operating Service hospital.
									(2)Exception for
				certain temporary closures and reductionsParagraph (1) shall not
				apply to any temporary closure or reduction in hours of service of a facility
				or any portion of a facility if such closure or reduction in hours of service
				is necessary for medical, environmental, or construction safety reasons.
								(c)Health care
				facility priority system
								(1)In
				general
									(A)Priority
				systemThe Secretary, acting through the Service, shall maintain
				a health care facility priority system, which—
										(i)shall be
				developed in consultation with Indian Tribes and Tribal Organizations;
										(ii)shall give
				Indian Tribes’ needs the highest priority;
										(iii)(I)may include the lists
				required in paragraph (2)(B)(ii); and
											(II)shall include the methodology required
				in paragraph (2)(B)(v); and
											(III)may include such health care
				facilities, and such renovation or expansion needs of any health care facility,
				as the Service may identify; and
											(iv)shall provide an
				opportunity for the nomination of planning, design, and construction projects
				by the Service, Indian Tribes, and Tribal Organizations for consideration under
				the priority system at least once every 3 years, or more frequently as the
				Secretary determines to be appropriate.
										(B)Needs of
				facilities under ISDEAA agreementsThe Secretary shall ensure
				that the planning, design, construction, renovation, and expansion needs of
				Service and non-Service facilities operated under contracts or compacts in
				accordance with the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450 et seq.) are fully and equitably integrated into the health care
				facility priority system.
									(C)Criteria for
				evaluating needsFor purposes of this subsection, the Secretary,
				in evaluating the needs of facilities operated under a contract or compact
				under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450
				et seq.), shall use the criteria used by the Secretary in evaluating the needs
				of facilities operated directly by the Service.
									(D)Priority of
				certain projects protectedThe priority of any project
				established under the construction priority system in effect on the date of
				enactment of the Indian Health Care
				Improvement Act Amendments of 2008 shall not be affected by any
				change in the construction priority system taking place after that date if the
				project—
										(i)was identified in
				the fiscal year 2008 Service budget justification as—
											(I)1 of the 10
				top-priority inpatient projects;
											(II)1 of the 10
				top-priority outpatient projects;
											(III)1 of the 10
				top-priority staff quarters developments; or
											(IV)1 of the 10
				top-priority Youth Regional Treatment Centers;
											(ii)had completed
				both Phase I and Phase II of the construction priority system in effect on the
				date of enactment of such Act; or
										(iii)is not included
				in clause (i) or (ii) and is selected, as determined by the Secretary—
											(I)on the initiative
				of the Secretary; or
											(II)pursuant to a
				request of an Indian Tribe or Tribal Organization.
											(2)Report;
				contents
									(A)Initial
				comprehensive report
										(i)DefinitionsIn
				this subparagraph:
											(I)Facilities
				Appropriation Advisory BoardThe term Facilities
				Appropriation Advisory Board means the advisory board, comprised of 12
				members representing Indian tribes and 2 members representing the Service,
				established at the discretion of the Director—
												(aa)to
				provide advice and recommendations for policies and procedures of the programs
				funded pursuant to facilities appropriations; and
												(bb)to
				address other facilities issues.
												(II)Facilities
				Needs Assessment WorkgroupThe term Facilities Needs
				Assessment Workgroup means the workgroup established at the discretion
				of the Director—
												(aa)to
				review the health care facilities construction priority system; and
												(bb)to
				make recommendations to the Facilities Appropriation Advisory Board for
				revising the priority system.
												(ii)Initial
				report
											(I)In
				generalNot later than 1 year after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2008, the Secretary shall submit to the Committee on Indian
				Affairs of the Senate and the Committee on Natural Resources of the House of
				Representatives a report that describes the comprehensive, national, ranked
				list of all health care facilities needs for the Service, Indian Tribes, and
				Tribal Organizations (including inpatient health care facilities, outpatient
				health care facilities, specialized health care facilities (such as for
				long-term care and alcohol and drug abuse treatment), wellness centers, and
				staff quarters, and the renovation and expansion needs, if any, of such
				facilities) developed by the Service, Indian Tribes, and Tribal Organizations
				for the Facilities Needs Assessment Workgroup and the Facilities Appropriation
				Advisory Board.
											(II)InclusionsThe
				initial report shall include—
												(aa)the methodology
				and criteria used by the Service in determining the needs and establishing the
				ranking of the facilities needs; and
												(bb)such other
				information as the Secretary determines to be appropriate.
												(iii)Updates of
				reportBeginning in calendar year 2011, the Secretary
				shall—
											(I)update the report
				under clause (ii) not less frequently that once every 5 years; and
											(II)include the
				updated report in the appropriate annual report under subparagraph (B) for
				submission to Congress under section 801.
											(B)Annual
				reportsThe Secretary shall submit to the President, for
				inclusion in the report required to be transmitted to Congress under section
				801, a report which sets forth the following:
										(i)A
				description of the health care facility priority system of the Service
				established under paragraph (1).
										(ii)Health care
				facilities lists, which may include—
											(I)the 10
				top-priority inpatient health care facilities;
											(II)the 10
				top-priority outpatient health care facilities;
											(III)the 10
				top-priority specialized health care facilities (such as long-term care and
				alcohol and drug abuse treatment); and
											(IV)the 10
				top-priority staff quarters developments associated with health care
				facilities.
											(iii)The
				justification for such order of priority.
										(iv)The projected
				cost of such projects.
										(v)The methodology
				adopted by the Service in establishing priorities under its health care
				facility priority system.
										(3)Requirements
				for preparation of reportsIn preparing the report required under
				paragraph (2), the Secretary shall—
									(A)consult with and
				obtain information on all health care facilities needs from Indian Tribes and
				Tribal Organizations; and
									(B)review the total
				unmet needs of all Indian Tribes and Tribal Organizations for health care
				facilities (including staff quarters), including needs for renovation and
				expansion of existing facilities.
									(d)Review of
				methodology used for health facilities construction priority system
								(1)In
				generalNot later than 1 year after the establishment of the
				priority system under subsection (c)(1)(A), the Comptroller General of the
				United States shall prepare and finalize a report reviewing the methodologies
				applied, and the processes followed, by the Service in making each assessment
				of needs for the list under subsection (c)(2)(A)(ii) and developing the
				priority system under subsection (c)(1), including a review of—
									(A)the
				recommendations of the Facilities Appropriation Advisory Board and the
				Facilities Needs Assessment Workgroup (as those terms are defined in subsection
				(c)(2)(A)(i)); and
									(B)the relevant
				criteria used in ranking or prioritizing facilities other than hospitals or
				clinics.
									(2)Submission to
				CongressThe Comptroller General of the United States shall
				submit the report under paragraph (1) to—
									(A)the Committees on
				Indian Affairs and Appropriations of the Senate;
									(B)the Committees on
				Natural Resources and Appropriations of the House of Representatives;
				and
									(C)the
				Secretary.
									(e)Funding
				conditionAll funds appropriated under the Act of November 2,
				1921 (25 U.S.C. 13) (commonly known as the Snyder Act), for the
				planning, design, construction, or renovation of health facilities for the
				benefit of 1 or more Indian Tribes shall be subject to the provisions of
				section 102 of the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450f) or sections 504 and 505 of that Act (25 U.S.C. 458aaa–3,
				458aaa–4).
							(f)Development of
				innovative approachesThe
				Secretary shall consult and cooperate with Indian Tribes and Tribal
				Organizations, and confer with Urban Indian Organizations, in developing
				innovative approaches to address all or part of the total unmet need for
				construction of health facilities, that may include—
								(1)the establishment of an area distribution
				fund in which a portion of health facility construction funding could be
				devoted to all Service Areas;
								(2)approaches provided for in other provisions
				of this title; and
								(3)other approaches, as the Secretary
				determines to be appropriate.
								302.Sanitation
				facilities
							(a)FindingsCongress
				finds the following:
								(1)The provision of
				sanitation facilities is primarily a health consideration and function.
								(2)Indian people
				suffer an inordinately high incidence of disease, injury, and illness directly
				attributable to the absence or inadequacy of sanitation facilities.
								(3)The long-term
				cost to the United States of treating and curing such disease, injury, and
				illness is substantially greater than the short-term cost of providing
				sanitation facilities and other preventive health measures.
								(4)Many Indian homes
				and Indian communities still lack sanitation facilities.
								(5)It is in the
				interest of the United States, and it is the policy of the United States, that
				all Indian communities and Indian homes, new and existing, be provided with
				sanitation facilities.
								(b)Facilities and
				servicesIn furtherance of the findings made in subsection (a),
				Congress reaffirms the primary responsibility and authority of the Service to
				provide the necessary sanitation facilities and services as provided in section
				7 of the Act of August 5, 1954 (42 U.S.C. 2004a). Under such authority, the
				Secretary, acting through the Service, is authorized to provide the
				following:
								(1)Financial and
				technical assistance to Indian Tribes, Tribal Organizations, and Indian
				communities in the establishment, training, and equipping of utility
				organizations to operate and maintain sanitation facilities, including the
				provision of existing plans, standard details, and specifications available in
				the Department, to be used at the option of the Indian Tribe, Tribal
				Organization, or Indian community.
								(2)Ongoing technical
				assistance and training to Indian Tribes, Tribal Organizations, and Indian
				communities in the management of utility organizations which operate and
				maintain sanitation facilities.
								(3)Priority funding
				for operation and maintenance assistance for, and emergency repairs to,
				sanitation facilities operated by an Indian Tribe, Tribal Organization or
				Indian community when necessary to avoid an imminent health threat or to
				protect the investment in sanitation facilities and the investment in the
				health benefits gained through the provision of sanitation facilities.
								(c)FundingNotwithstanding
				any other provision of law—
								(1)the Secretary of
				Housing and Urban Development is authorized to transfer funds appropriated
				under the Native American Housing Assistance and Self-Determination Act of 1996
				(25 U.S.C. 4101 et seq.) to the Secretary of Health and Human Services;
								(2)the Secretary of
				Health and Human Services is authorized to accept and use such funds for the
				purpose of providing sanitation facilities and services for Indians under
				section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a);
								(3)unless
				specifically authorized when funds are appropriated, the Secretary shall not
				use funds appropriated under section 7 of the Act of August 5, 1954 (42 U.S.C.
				2004a), to provide sanitation facilities to new homes constructed using funds
				provided by the Department of Housing and Urban Development;
								(4)the Secretary of
				Health and Human Services is authorized to accept from any source, including
				Federal and State agencies, funds for the purpose of providing sanitation
				facilities and services and place these funds into contracts or compacts under
				the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.);
								(5)the Secretary is
				authorized to establish a program under which the Secretary may, in accordance
				with this subsection and with paragraphs (2), (3), (4), and (5) of section
				330(d) of the Public Health Service Act (42 U.S.C. 254b(d)) related to a loan
				guarantee program, guarantee the principal and interest on loans made by
				lenders to Indian Tribes for new projects to construct eligible sanitation
				facilities to serve Indian homes, but only to the extent that appropriations
				are provided in advance specifically for such program, and without reducing
				funds made available for the provision of domestic and community sanitation
				facilities for Indians, as authorized by section 7 of the Act of August 5, 1954
				(42 U.S.C. 2004a), the Indian Self-Determination and Education Assistance Act
				(25 U.S.C. 450 et seq.), and this Act;
								(6)except as
				otherwise prohibited by this section, the Secretary may use funds appropriated
				under the authority of section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a)
				to meet matching or cost participation requirements under other Federal and
				non-Federal programs for new projects to construct eligible sanitation
				facilities;
								(7)all Federal
				agencies are authorized to transfer to the Secretary funds identified, granted,
				loaned, or appropriated whereby the Department’s applicable policies, rules,
				and regulations shall apply in the implementation of such projects;
								(8)the Secretary of
				Health and Human Services shall enter into interagency agreements with Federal
				and State agencies for the purpose of providing financial assistance for
				sanitation facilities and services under this Act;
								(9)the Secretary of
				Health and Human Services shall, by regulation, establish standards applicable
				to the planning, design, and construction of sanitation facilities funded under
				this Act; and
								(10)the Secretary of
				Health and Human Services is authorized to accept payments for goods and
				services furnished by the Service from appropriate public authorities,
				nonprofit organizations or agencies, or Indian Tribes, as contributions by that
				authority, organization, agency, or tribe to agreements made under section 7 of
				the Act of August 5, 1954 (42 U.S.C. 2004a), and such payments shall be
				credited to the same or subsequent appropriation account as funds appropriated
				under the authority of section 7 of the Act of August 5, 1954 (42 U.S.C.
				2004a).
								(d)Certain
				capabilities not prerequisiteThe financial and technical
				capability of an Indian Tribe, Tribal Organization, or Indian community to
				safely operate, manage, and maintain a sanitation facility shall not be a
				prerequisite to the provision or construction of sanitation facilities by the
				Secretary.
							(e)Financial
				assistanceThe Secretary is authorized to provide financial
				assistance to Indian Tribes, Tribal Organizations, and Indian communities for
				operation, management, and maintenance of their sanitation facilities.
							(f)Operation,
				management, and maintenance of facilitiesThe Indian Tribe has
				the primary responsibility to establish, collect, and use reasonable user fees,
				or otherwise set aside funding, for the purpose of operating, managing, and
				maintaining sanitation facilities. If a sanitation facility serving a community
				that is operated by an Indian Tribe or Tribal Organization is threatened with
				imminent failure and such operator lacks capacity to maintain the integrity or
				the health benefits of the sanitation facility, then the Secretary is
				authorized to assist the Indian Tribe, Tribal Organization, or Indian community
				in the resolution of the problem on a short-term basis through cooperation with
				the emergency coordinator or by providing operation, management, and
				maintenance service.
							(g)ISDEAA program
				funded on equal basisTribal Health Programs shall be eligible
				(on an equal basis with programs that are administered directly by the Service)
				for—
								(1)any funds
				appropriated pursuant to this section; and
								(2)any funds
				appropriated for the purpose of providing sanitation facilities.
								(h)Report
								(1)Required
				contentsThe Secretary, in consultation with the Secretary of
				Housing and Urban Development, Indian Tribes, Tribal Organizations, and
				tribally designated housing entities (as defined in section 4 of the Native
				American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C.
				4103)) shall submit to the President, for inclusion in the report required to
				be transmitted to Congress under section 801, a report which sets forth—
									(A)the current
				Indian sanitation facility priority system of the Service;
									(B)the methodology
				for determining sanitation deficiencies and needs;
									(C)the criteria on
				which the deficiencies and needs will be evaluated;
									(D)the level of
				initial and final sanitation deficiency for each type of sanitation facility
				for each project of each Indian Tribe or Indian community;
									(E)the amount and
				most effective use of funds, derived from whatever source, necessary to
				accommodate the sanitation facilities needs of new homes assisted with funds
				under the Native American Housing Assistance and Self-Determination Act (25
				U.S.C. 4101 et seq.), and to reduce the identified sanitation deficiency levels
				of all Indian Tribes and Indian communities to level I sanitation deficiency as
				defined in paragraph (3)(A); and
									(F)a 10-year plan to
				provide sanitation facilities to serve existing Indian homes and Indian
				communities and new and renovated Indian homes.
									(2)Uniform
				methodologyThe methodology used by the Secretary in determining,
				preparing cost estimates for, and reporting sanitation deficiencies for
				purposes of paragraph (1) shall be applied uniformly to all Indian Tribes and
				Indian communities.
								(3)Sanitation
				deficiency levelsFor purposes of this subsection, the sanitation
				deficiency levels for an individual, Indian Tribe, or Indian community
				sanitation facility to serve Indian homes are determined as follows:
									(A)A level I
				deficiency exists if a sanitation facility serving an individual, Indian Tribe,
				or Indian community—
										(i)complies with all
				applicable water supply, pollution control, and solid waste disposal laws;
				and
										(ii)deficiencies
				relate to routine replacement, repair, or maintenance needs.
										(B)A level II
				deficiency exists if a sanitation facility serving an individual, Indian Tribe,
				or Indian community substantially or recently complied with all applicable
				water supply, pollution control, and solid waste laws and any deficiencies
				relate to—
										(i)small or minor
				capital improvements needed to bring the facility back into compliance;
										(ii)capital
				improvements that are necessary to enlarge or improve the facilities in order
				to meet the current needs for domestic sanitation facilities; or
										(iii)the lack of
				equipment or training by an Indian Tribe, Tribal Organization, or an Indian
				community to properly operate and maintain the sanitation facilities.
										(C)A level III
				deficiency exists if a sanitation facility serving an individual, Indian Tribe
				or Indian community meets 1 or more of the following conditions—
										(i)water or sewer
				service in the home is provided by a haul system with holding tanks and
				interior plumbing;
										(ii)major
				significant interruptions to water supply or sewage disposal occur frequently,
				requiring major capital improvements to correct the deficiencies; or
										(iii)there is no
				access to or no approved or permitted solid waste facility available.
										(D)A level IV
				deficiency exists—
										(i)if a sanitation
				facility for an individual home, an Indian Tribe, or an Indian community exists
				but—
											(I)lacks—
												(aa)a
				safe water supply system; or
												(bb)a
				waste disposal system;
												(II)contains no
				piped water or sewer facilities; or
											(III)has become
				inoperable due to a major component failure; or
											(ii)if only a
				washeteria or central facility exists in the community.
										(E)A level V
				deficiency exists in the absence of a sanitation facility, where individual
				homes do not have access to safe drinking water or adequate wastewater
				(including sewage) disposal.
									(i)DefinitionsFor
				purposes of this section, the following terms apply:
								(1)Indian
				communityThe term Indian community means a
				geographic area, a significant proportion of whose inhabitants are Indians and
				which is served by or capable of being served by a facility described in this
				section.
								(2)Sanitation
				facilitiesThe terms sanitation facility and
				sanitation facilities mean safe and adequate water supply systems,
				sanitary sewage disposal systems, and sanitary solid waste systems (and all
				related equipment and support infrastructure).
								303.Preference to
				Indians and Indian firms
							(a)Discretionary
				authority; covered activitiesThe Secretary, acting through the
				Service, may utilize the negotiating authority of section 23 of the Act of June
				25, 1910 (25 U.S.C. 47), to give preference to any Indian or any enterprise,
				partnership, corporation, or other type of business organization owned and
				controlled by an Indian or Indians including former or currently federally
				recognized Indian Tribes in the State of New York (hereinafter referred to as
				an Indian firm) in the construction and renovation of Service
				facilities pursuant to section 301 and in the construction of safe water and
				sanitary waste disposal facilities pursuant to section 302. Such preference may
				be accorded by the Secretary unless the Secretary finds, pursuant to rules and
				regulations promulgated by the Secretary, that the project or function to be
				contracted for will not be satisfactory or that the project or function cannot
				be properly completed or maintained under the proposed contract. The Secretary,
				in arriving at such a finding, shall consider whether the Indian or Indian firm
				will be deficient with respect to—
								(1)ownership and
				control by Indians;
								(2)equipment;
								(3)bookkeeping and
				accounting procedures;
								(4)substantive
				knowledge of the project or function to be contracted for;
								(5)adequately
				trained personnel; or
								(6)other necessary
				components of contract performance.
								(b)Pay
				ratesFor the purpose of implementing the provisions of this
				title, the Secretary shall assure that the rates of pay for personnel engaged
				in the construction or renovation of facilities constructed or renovated in
				whole or in part by funds made available pursuant to this title are not less
				than the prevailing local wage rates for similar work as determined in
				accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United
				States Code.
							304.Expenditure of
				non-Service funds for renovation
							(a)In
				generalNotwithstanding any other provision of law, if the
				requirements of subsection (c) are met, the Secretary, acting through the
				Service, is authorized to accept any major expansion, renovation, or
				modernization by any Indian Tribe or Tribal Organization of any Service
				facility or of any other Indian health facility operated pursuant to a contract
				or compact under the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450 et seq.),
				including—
								(1)any plans or
				designs for such expansion, renovation, or modernization; and
								(2)any expansion,
				renovation, or modernization for which funds appropriated under any Federal law
				were lawfully expended.
								(b)Priority
				list
								(1)In
				generalThe Secretary shall maintain a separate priority list to
				address the needs for increased operating expenses, personnel, or equipment for
				such facilities. The methodology for establishing priorities shall be developed
				through regulations. The list of priority facilities will be revised annually
				in consultation with Indian Tribes and Tribal Organizations.
								(2)ReportThe
				Secretary shall submit to the President, for inclusion in the report required
				to be transmitted to Congress under section 801, the priority list maintained
				pursuant to paragraph (1).
								(c)RequirementsThe
				requirements of this subsection are met with respect to any expansion,
				renovation, or modernization if—
								(1)the Indian Tribe
				or Tribal Organization—
									(A)provides notice
				to the Secretary of its intent to expand, renovate, or modernize; and
									(B)applies to the
				Secretary to be placed on a separate priority list to address the needs of such
				new facilities for increased operating expenses, personnel, or equipment;
				and
									(2)the expansion,
				renovation, or modernization—
									(A)is approved by
				the appropriate area Director for Federal facilities; and
									(B)is administered
				by the Indian Tribe or Tribal Organization in accordance with any applicable
				regulations prescribed by the Secretary with respect to construction or
				renovation of Service facilities.
									(d)Additional
				requirement for expansionIn addition to the requirements under
				subsection (c), for any expansion, the Indian Tribe or Tribal Organization
				shall provide to the Secretary additional information pursuant to regulations,
				including additional staffing, equipment, and other costs associated with the
				expansion.
							(e)Closure or
				conversion of facilitiesIf any Service facility which has been
				expanded, renovated, or modernized by an Indian Tribe or Tribal Organization
				under this section ceases to be used as a Service facility during the 20-year
				period beginning on the date such expansion, renovation, or modernization is
				completed, such Indian Tribe or Tribal Organization shall be entitled to
				recover from the United States an amount which bears the same ratio to the
				value of such facility at the time of such cessation as the value of such
				expansion, renovation, or modernization (less the total amount of any funds
				provided specifically for such facility under any Federal program that were
				expended for such expansion, renovation, or modernization) bore to the value of
				such facility at the time of the completion of such expansion, renovation, or
				modernization.
							305.Funding for
				the construction, expansion, and modernization of small ambulatory care
				facilities
							(a)Grants
								(1)In
				generalThe Secretary, acting through the Service, shall make
				grants to Indian Tribes and Tribal Organizations for the construction,
				expansion, or modernization of facilities for the provision of ambulatory care
				services to eligible Indians (and noneligible persons pursuant to subsections
				(b)(2) and (c)(1)(C)). A grant made under this section may cover up to 100
				percent of the costs of such construction, expansion, or modernization. For the
				purposes of this section, the term construction includes the
				replacement of an existing facility.
								(2)Grant agreement
				requiredA grant under paragraph (1) may only be made available
				to a Tribal Health Program operating an Indian health facility (other than a
				facility owned or constructed by the Service, including a facility originally
				owned or constructed by the Service and transferred to an Indian Tribe or
				Tribal Organization).
								(b)Use of grant
				funds
								(1)Allowable
				usesA grant awarded under this section may be used for the
				construction, expansion, or modernization (including the planning and design of
				such construction, expansion, or modernization) of an ambulatory care
				facility—
									(A)located apart
				from a hospital;
									(B)not funded under
				section 301 or section 306; and
									(C)which, upon
				completion of such construction or modernization will—
										(i)have a total
				capacity appropriate to its projected service population;
										(ii)provide annually
				no fewer than 150 patient visits by eligible Indians and other users who are
				eligible for services in such facility in accordance with section 807(c)(2);
				and
										(iii)provide
				ambulatory care in a Service Area (specified in the contract or compact under
				the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.)) with a population of no
				fewer than 1,500 eligible Indians and other users who are eligible for services
				in such facility in accordance with section 807(c)(2).
										(2)Additional
				allowable useThe Secretary may also reserve a portion of the
				funding provided under this section and use those reserved funds to reduce an
				outstanding debt incurred by Indian Tribes or Tribal Organizations for the
				construction, expansion, or modernization of an ambulatory care facility that
				meets the requirements under paragraph (1). The provisions of this section
				shall apply, except that such applications for funding under this paragraph
				shall be considered separately from applications for funding under paragraph
				(1).
								(3)Use only for
				certain portion of costsA grant provided under this section may
				be used only for the cost of that portion of a construction, expansion, or
				modernization project that benefits the Service population identified above in
				subsection (b)(1)(C) (ii) and (iii). The requirements of clauses (ii) and (iii)
				of paragraph (1)(C) shall not apply to an Indian Tribe or Tribal Organization
				applying for a grant under this section for a health care facility located or
				to be constructed on an island or when such facility is not located on a road
				system providing direct access to an inpatient hospital where care is available
				to the Service population.
								(c)Grants
								(1)ApplicationNo
				grant may be made under this section unless an application or proposal for the
				grant has been approved by the Secretary in accordance with applicable
				regulations and has set forth reasonable assurance by the applicant that, at
				all times after the construction, expansion, or modernization of a facility
				carried out using a grant received under this section—
									(A)adequate
				financial support will be available for the provision of services at such
				facility;
									(B)such facility
				will be available to eligible Indians without regard to ability to pay or
				source of payment; and
									(C)such facility
				will, as feasible without diminishing the quality or quantity of services
				provided to eligible Indians, serve noneligible persons on a cost basis.
									(2)PriorityIn
				awarding grants under this section, the Secretary shall give priority to Indian
				Tribes and Tribal Organizations that demonstrate—
									(A)a need for
				increased ambulatory care services; and
									(B)insufficient
				capacity to deliver such services.
									(3)Peer review
				panelsThe Secretary may provide for the establishment of peer
				review panels, as necessary, to review and evaluate applications and proposals
				and to advise the Secretary regarding such applications using the criteria
				developed pursuant to subsection (a)(1).
								(d)Reversion of
				facilitiesIf any facility (or portion thereof) with respect to
				which funds have been paid under this section, ceases, at any time after
				completion of the construction, expansion, or modernization carried out with
				such funds, to be used for the purposes of providing health care services to
				eligible Indians, all of the right, title, and interest in and to such facility
				(or portion thereof) shall transfer to the United States unless otherwise
				negotiated by the Service and the Indian Tribe or Tribal Organization.
							(e)Funding
				nonrecurringFunding provided under this section shall be
				nonrecurring and shall not be available for inclusion in any individual Indian
				Tribe’s tribal share for an award under the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450 et seq.) or for reallocation or redesign
				thereunder.
							306.Indian health
				care delivery demonstration projects
							(a)In
				generalThe Secretary, acting through the Service, is authorized
				to carry out, or to enter into construction agreements under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.) with Indian Tribes or Tribal
				Organizations to carry out, a health care delivery demonstration project to
				test alternative means of delivering health care and services to Indians
				through facilities.
							(b)Use of
				fundsThe Secretary, in approving projects pursuant to this
				section, may authorize such construction agreements for the construction and
				renovation of hospitals, health centers, health stations, and other facilities
				to deliver health care services and is authorized to—
								(1)waive any leasing
				prohibition;
								(2)permit carryover
				of funds appropriated for the provision of health care services;
								(3)permit the use of
				other available funds;
								(4)permit the use of
				funds or property donated from any source for project purposes;
								(5)provide for the
				reversion of donated real or personal property to the donor; and
								(6)permit the use of
				Service funds to match other funds, including Federal funds.
								(c)Health care
				demonstration projects
								(1)General
				projects
									(A)CriteriaThe
				Secretary may approve under this section demonstration projects that meet the
				following criteria:
										(i)There is a need
				for a new facility or program, such as a program for convenient care services,
				or the reorientation of an existing facility or program.
										(ii)A significant
				number of Indians, including Indians with low health status, will be served by
				the project.
										(iii)The project has
				the potential to deliver services in an efficient and effective manner.
										(iv)The project is
				economically viable.
										(v)For projects
				carried out by an Indian Tribe or Tribal Organization, the Indian Tribe or
				Tribal Organization has the administrative and financial capability to
				administer the project.
										(vi)The project is
				integrated with providers of related health and social services and is
				coordinated with, and avoids duplication of, existing services in order to
				expand the availability of services.
										(B)PriorityIn
				approving demonstration projects under this paragraph, the Secretary shall give
				priority to demonstration projects, to the extent the projects meet the
				criteria described in subparagraph (A), located in any of the following Service
				Units:
										(i)Cass Lake,
				Minnesota.
										(ii)Mescalero, New
				Mexico.
										(iii)Owyhee,
				Nevada.
										(iv)Schurz,
				Nevada.
										(v)Ft. Yuma,
				California.
										(2)Convenient care
				service projects
									(A)Definition of
				convenient care serviceIn this paragraph, the term
				convenient care service means any primary health care service,
				such as urgent care services, nonemergent care services, prevention services
				and screenings, and any service authorized by sections 203 or 213(d), that
				is—
										(i)provided outside
				the regular hours of operation of a health care facility; or
										(ii)offered at an
				alternative setting, including through telehealth.
										(B)ApprovalIn
				addition to projects described in paragraph (1), in any fiscal year, the
				Secretary is authorized to approve not more than 10 applications for health
				care delivery demonstration projects that—
										(i)include a
				convenient care services program as an alternative means of delivering health
				care services to Indians; and
										(ii)meet the
				criteria described in subparagraph (C).
										(C)CriteriaThe
				Secretary shall approve under subparagraph (B) demonstration projects that meet
				all of the following criteria:
										(i)The criteria set
				forth in paragraph (1)(A).
										(ii)There is a lack
				of access to health care services at existing health care facilities, which may
				be due to limited hours of operation at those facilities or other
				factors.
										(iii)The
				project—
											(I)expands the
				availability of services; or
											(II)reduces—
												(aa)the burden on
				Contract Health Services; or
												(bb)the need for
				emergency room visits.
												(d)Peer review
				panelsThe Secretary may provide for the establishment of peer
				review panels, as necessary, to review and evaluate applications using the
				criteria described in paragraphs (1)(A) and (2)(C) of subsection (c).
							(e)Technical
				assistanceThe Secretary shall provide such technical and other
				assistance as may be necessary to enable applicants to comply with this
				section.
							(f)Service to
				ineligible personsSubject to section 807, the authority to
				provide services to persons otherwise ineligible for the health care benefits
				of the Service, and the authority to extend hospital privileges in Service
				facilities to non-Service health practitioners as provided in section 807, may
				be included, subject to the terms of that section, in any demonstration project
				approved pursuant to this section.
							(g)Equitable
				treatmentFor purposes of subsection (c), the Secretary, in
				evaluating facilities operated under any contract or compact under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.), shall use the same criteria
				that the Secretary uses in evaluating facilities operated directly by the
				Service.
							(h)Equitable
				integration of facilitiesThe Secretary shall ensure that the
				planning, design, construction, renovation, and expansion needs of Service and
				non-Service facilities that are the subject of a contract or compact under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.) for health services are fully
				and equitably integrated into the implementation of the health care delivery
				demonstration projects under this section.
							307.Land
				transferNotwithstanding any
				other provision of law, the Bureau of Indian Affairs and all other agencies and
				departments of the United States are authorized to transfer, at no cost, land
				and improvements to the Service for the provision of health care services. The
				Secretary is authorized to accept such land and improvements for such
				purposes.
						308.Leases,
				contracts, and other agreementsThe Secretary, acting through the Service,
				may enter into leases, contracts, and other agreements with Indian Tribes and
				Tribal Organizations which hold (1) title to, (2) a leasehold interest in, or
				(3) a beneficial interest in (when title is held by the United States in trust
				for the benefit of an Indian Tribe) facilities used or to be used for the
				administration and delivery of health services by an Indian Health Program.
				Such leases, contracts, or agreements may include provisions for construction
				or renovation and provide for compensation to the Indian Tribe or Tribal
				Organization of rental and other costs consistent with section 105(l) of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450j(l)) and regulations
				thereunder.
						309.Study on
				loans, loan guarantees, and loan repayment
							(a)In
				generalThe Secretary, in consultation with the Secretary of the
				Treasury, Indian Tribes, and Tribal Organizations, shall carry out a study to
				determine the feasibility of establishing a loan fund to provide to Indian
				Tribes and Tribal Organizations direct loans or guarantees for loans for the
				construction of health care facilities, including—
								(1)inpatient
				facilities;
								(2)outpatient
				facilities;
								(3)staff quarters;
				and
								(4)specialized care
				facilities, such as behavioral health and elder care facilities.
								(b)DeterminationsIn
				carrying out the study under subsection (a), the Secretary shall
				determine—
								(1)the maximum
				principal amount of a loan or loan guarantee that should be offered to a
				recipient from the loan fund;
								(2)the percentage of
				eligible costs, not to exceed 100 percent, that may be covered by a loan or
				loan guarantee from the loan fund (including costs relating to planning,
				design, financing, site land development, construction, rehabilitation,
				renovation, conversion, improvements, medical equipment and furnishings, and
				other facility-related costs and capital purchase (but excluding
				staffing));
								(3)the cumulative
				total of the principal of direct loans and loan guarantees, respectively, that
				may be outstanding at any 1 time;
								(4)the maximum term
				of a loan or loan guarantee that may be made for a facility from the loan
				fund;
								(5)the maximum
				percentage of funds from the loan fund that should be allocated for payment of
				costs associated with planning and applying for a loan or loan
				guarantee;
								(6)whether
				acceptance by the Secretary of an assignment of the revenue of an Indian Tribe
				or Tribal Organization as security for any direct loan or loan guarantee from
				the loan fund would be appropriate;
								(7)whether, in the
				planning and design of health facilities under this section, users eligible
				under section 807(c) may be included in any projection of patient
				population;
								(8)whether funds of
				the Service provided through loans or loan guarantees from the loan fund should
				be eligible for use in matching other Federal funds under other
				programs;
								(9)the
				appropriateness of, and best methods for, coordinating the loan fund with the
				health care priority system of the Service under section 301; and
								(10)any legislative
				or regulatory changes required to implement recommendations of the Secretary
				based on results of the study.
								(c)ReportNot
				later than September 30, 2009, the Secretary shall submit to the Committee on
				Indian Affairs of the Senate and the Committee on Natural Resources and the
				Committee on Energy and Commerce of the House of Representatives a report that
				describes—
								(1)the manner of
				consultation made as required by subsection (a); and
								(2)the results of
				the study, including any recommendations of the Secretary based on results of
				the study.
								310.Tribal
				leasingA Tribal Health
				Program may lease permanent structures for the purpose of providing health care
				services without obtaining advance approval in appropriation Acts.
						311.Indian Health
				Service/tribal facilities joint venture program
							(a)In
				generalThe Secretary, acting through the Service, shall make
				arrangements with Indian Tribes and Tribal Organizations to establish joint
				venture demonstration projects under which an Indian Tribe or Tribal
				Organization shall expend tribal, private, or other available funds, for the
				acquisition or construction of a health facility for a minimum of 10 years,
				under a no-cost lease, in exchange for agreement by the Service to provide the
				equipment, supplies, and staffing for the operation and maintenance of such a
				health facility. An Indian Tribe or Tribal Organization may use tribal funds,
				private sector, or other available resources, including loan guarantees, to
				fulfill its commitment under a joint venture entered into under this
				subsection. An Indian Tribe or Tribal Organization shall be eligible to
				establish a joint venture project if, when it submits a letter of intent,
				it—
								(1)has begun but not
				completed the process of acquisition or construction of a health facility to be
				used in the joint venture project; or
								(2)has not begun the
				process of acquisition or construction of a health facility for use in the
				joint venture project.
								(b)RequirementsThe
				Secretary shall make such an arrangement with an Indian Tribe or Tribal
				Organization only if—
								(1)the Secretary
				first determines that the Indian Tribe or Tribal Organization has the
				administrative and financial capabilities necessary to complete the timely
				acquisition or construction of the relevant health facility; and
								(2)the Indian Tribe
				or Tribal Organization meets the need criteria determined using the criteria
				developed under the health care facility priority system under section 301,
				unless the Secretary determines, pursuant to regulations, that other criteria
				will result in a more cost-effective and efficient method of facilitating and
				completing construction of health care facilities.
								(c)Continued
				operationThe Secretary shall negotiate an agreement with the
				Indian Tribe or Tribal Organization regarding the continued operation of the
				facility at the end of the initial 10 year no-cost lease period.
							(d)Breach of
				agreementAn Indian Tribe or Tribal Organization that has entered
				into a written agreement with the Secretary under this section, and that
				breaches or terminates without cause such agreement, shall be liable to the
				United States for the amount that has been paid to the Indian Tribe or Tribal
				Organization, or paid to a third party on the Indian Tribe’s or Tribal
				Organization’s behalf, under the agreement. The Secretary has the right to
				recover tangible property (including supplies) and equipment, less
				depreciation, and any funds expended for operations and maintenance under this
				section. The preceding sentence does not apply to any funds expended for the
				delivery of health care services, personnel, or staffing.
							(e)Recovery for
				nonuseAn Indian Tribe or Tribal Organization that has entered
				into a written agreement with the Secretary under this subsection shall be
				entitled to recover from the United States an amount that is proportional to
				the value of such facility if, at any time within the 10-year term of the
				agreement, the Service ceases to use the facility or otherwise breaches the
				agreement.
							(f)DefinitionFor
				the purposes of this section, the term health facility or
				health facilities includes quarters needed to provide housing for
				staff of the relevant Tribal Health Program.
							312.Location of
				facilities
							(a)In
				generalIn all matters involving the reorganization or
				development of Service facilities or in the establishment of related employment
				projects to address unemployment conditions in economically depressed areas,
				the Bureau of Indian Affairs and the Service shall give priority to locating
				such facilities and projects on Indian lands, or lands in Alaska owned by any
				Alaska Native village, or village or regional corporation under the Alaska
				Native Claims Settlement Act (43 U.S.C. 1601 et seq.), or any land allotted to
				any Alaska Native, if requested by the Indian owner and the Indian Tribe with
				jurisdiction over such lands or other lands owned or leased by the Indian Tribe
				or Tribal Organization. Top priority shall be given to Indian land owned by 1
				or more Indian Tribes.
							(b)DefinitionFor
				purposes of this section, the term Indian lands means—
								(1)all lands within
				the exterior boundaries of any reservation; and
								(2)any lands title
				to which is held in trust by the United States for the benefit of any Indian
				Tribe or individual Indian or held by any Indian Tribe or individual Indian
				subject to restriction by the United States against alienation.
								313.Maintenance
				and improvement of health care facilities
							(a)ReportThe
				Secretary shall submit to the President, for inclusion in the report required
				to be transmitted to Congress under section 801, a report which identifies the
				backlog of maintenance and repair work required at both Service and tribal
				health care facilities, including new health care facilities expected to be in
				operation in the next fiscal year. The report shall also identify the need for
				renovation and expansion of existing facilities to support the growth of health
				care programs.
							(b)Maintenance of
				newly constructed spaceThe Secretary, acting through the
				Service, is authorized to expend maintenance and improvement funds to support
				maintenance of newly constructed space only if such space falls within the
				approved supportable space allocation for the Indian Tribe or Tribal
				Organization. Supportable space allocation shall be defined through the health
				care facility priority system under section 301(c).
							(c)Replacement
				facilitiesIn addition to using maintenance and improvement funds
				for renovation, modernization, and expansion of facilities, an Indian Tribe or
				Tribal Organization may use maintenance and improvement funds for construction
				of a replacement facility if the costs of renovation of such facility would
				exceed a maximum renovation cost threshold. The maximum renovation cost
				threshold shall be determined through the negotiated rulemaking process
				provided for under section 802.
							314.Tribal
				management of federally-owned quarters
							(a)Rental
				Rates
								(1)EstablishmentNotwithstanding
				any other provision of law, a Tribal Health Program which operates a hospital
				or other health facility and the federally-owned quarters associated therewith
				pursuant to a contract or compact under the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450 et seq.) shall have the authority to establish
				the rental rates charged to the occupants of such quarters by providing notice
				to the Secretary of its election to exercise such authority.
								(2)ObjectivesIn
				establishing rental rates pursuant to authority of this subsection, a Tribal
				Health Program shall endeavor to achieve the following objectives:
									(A)To base such
				rental rates on the reasonable value of the quarters to the occupants
				thereof.
									(B)To generate
				sufficient funds to prudently provide for the operation and maintenance of the
				quarters, and subject to the discretion of the Tribal Health Program, to supply
				reserve funds for capital repairs and replacement of the quarters.
									(3)Equitable
				fundingAny quarters whose rental rates are established by a
				Tribal Health Program pursuant to this subsection shall remain eligible for
				quarters improvement and repair funds to the same extent as all federally-owned
				quarters used to house personnel in Services-supported programs.
								(4)Notice of rate
				changeA Tribal Health Program which exercises the authority
				provided under this subsection shall provide occupants with no less than 60
				days notice of any change in rental rates.
								(b)Direct
				collection of rent
								(1)In
				generalNotwithstanding any other provision of law, and subject
				to paragraph (2), a Tribal Health Program shall have the authority to collect
				rents directly from Federal employees who occupy such quarters in accordance
				with the following:
									(A)The Tribal Health
				Program shall notify the Secretary and the subject Federal employees of its
				election to exercise its authority to collect rents directly from such Federal
				employees.
									(B)Upon receipt of a
				notice described in subparagraph (A), the Federal employees shall pay rents for
				occupancy of such quarters directly to the Tribal Health Program and the
				Secretary shall have no further authority to collect rents from such employees
				through payroll deduction or otherwise.
									(C)Such rent
				payments shall be retained by the Tribal Health Program and shall not be made
				payable to or otherwise be deposited with the United States.
									(D)Such rent
				payments shall be deposited into a separate account which shall be used by the
				Tribal Health Program for the maintenance (including capital repairs and
				replacement) and operation of the quarters and facilities as the Tribal Health
				Program shall determine.
									(2)Retrocession of
				authorityIf a Tribal Health Program which has made an election
				under paragraph (1) requests retrocession of its authority to directly collect
				rents from Federal employees occupying federally-owned quarters, such
				retrocession shall become effective on the earlier of—
									(A)the first day of
				the month that begins no less than 180 days after the Tribal Health Program
				notifies the Secretary of its desire to retrocede; or
									(B)such other date
				as may be mutually agreed by the Secretary and the Tribal Health
				Program.
									(c)Rates in
				AlaskaTo the extent that a Tribal Health Program, pursuant to
				authority granted in subsection (a), establishes rental rates for
				federally-owned quarters provided to a Federal employee in Alaska, such rents
				may be based on the cost of comparable private rental housing in the nearest
				established community with a year-round population of 1,500 or more
				individuals.
							315.Applicability
				of Buy American Act
				requirement
							(a)ApplicabilityThe
				Secretary shall ensure that the requirements of the
				Buy American Act apply to all
				procurements made with funds provided pursuant to section 317. Indian Tribes
				and Tribal Organizations shall be exempt from these requirements.
							(b)Effect of
				violationIf it has been finally determined by a court or Federal
				agency that any person intentionally affixed a label bearing a Made in
				America inscription or any inscription with the same meaning, to any
				product sold in or shipped to the United States that is not made in the United
				States, such person shall be ineligible to receive any contract or subcontract
				made with funds provided pursuant to section 317, pursuant to the debarment,
				suspension, and ineligibility procedures described in sections 9.400 through
				9.409 of title 48, Code of Federal Regulations.
							(c)DefinitionsFor
				purposes of this section, the term Buy
				American Act means title III of the Act entitled An
				Act making appropriations for the Treasury and Post Office Departments for the
				fiscal year ending June 30, 1934, and for other purposes, approved
				March 3, 1933 (41 U.S.C. 10a et seq.).
							316.Other funding
				for facilities
							(a)Authority To
				accept fundsThe Secretary is authorized to accept from any
				source, including Federal and State agencies, funds that are available for the
				construction of health care facilities and use such funds to plan, design, and
				construct health care facilities for Indians and to place such funds into a
				contract or compact under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.). Receipt of such funds shall have no effect on the priorities established
				pursuant to section 301.
							(b)Interagency
				agreementsThe Secretary is authorized to enter into interagency
				agreements with other Federal agencies or State agencies and other entities and
				to accept funds from such Federal or State agencies or other sources to provide
				for the planning, design, and construction of health care facilities to be
				administered by Indian Health Programs in order to carry out the purposes of
				this Act and the purposes for which the funds were appropriated or for which
				the funds were otherwise provided.
							(c)Establishment
				of standardsThe Secretary, through the Service, shall establish
				standards by regulation for the planning, design, and construction of health
				care facilities serving Indians under this Act.
							317.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out this title.
						IVAccess to health
				services
						401.Treatment of
				payments under Social Security Act
				health benefits programs
							(a)Disregard of
				Medicare, Medicaid, and SCHIP payments in determining
				appropriationsAny payments received by an Indian Health Program
				or by an Urban Indian Organization under title XVIII, XIX, or XXI of the
				Social Security Act for services
				provided to Indians eligible for benefits under such respective titles shall
				not be considered in determining appropriations for the provision of health
				care and services to Indians.
							(b)Nonpreferential
				treatmentNothing in this Act authorizes the Secretary to provide
				services to an Indian with coverage under title XVIII, XIX, or XXI of the
				Social Security Act in preference to
				an Indian without such coverage.
							(c)Use of
				funds
								(1)Special
				fund
									(A)100 percent
				pass-through of payments due to facilitiesNotwithstanding any
				other provision of law, but subject to paragraph (2), payments to which a
				facility of the Service is entitled by reason of a provision of the
				Social Security Act shall be placed in
				a special fund to be held by the Secretary. In making payments from such fund,
				the Secretary shall ensure that each Service Unit of the Service receives 100
				percent of the amount to which the facilities of the Service, for which such
				Service Unit makes collections, are entitled by reason of a provision of the
				Social Security Act.
									(B)Use of
				fundsAmounts received by a facility of the Service under
				subparagraph (A) shall first be used (to such extent or in such amounts as are
				provided in appropriation Acts) for the purpose of making any improvements in
				the programs of the Service operated by or through such facility which may be
				necessary to achieve or maintain compliance with the applicable conditions and
				requirements of titles XVIII and XIX of the Social Security Act. Any amounts so received
				that are in excess of the amount necessary to achieve or maintain such
				conditions and requirements shall, subject to consultation with the Indian
				Tribes being served by the Service Unit, be used for reducing the health
				resource deficiencies (as determined under section 201(d)) of such Indian
				Tribes.
									(2)Direct payment
				optionParagraph (1) shall not apply to a Tribal Health Program
				upon the election of such Program under subsection (d) to receive payments
				directly. No payment may be made out of the special fund described in such
				paragraph with respect to reimbursement made for services provided by such
				Program during the period of such election.
								(d)Direct
				billing
								(1)In
				generalSubject to complying with the requirements of paragraph
				(2), a Tribal Health Program may elect to directly bill for, and receive
				payment for, health care items and services provided by such Program for which
				payment is made under title XVIII or XIX of the Social Security Act or from any other third
				party payor.
								(2)Direct
				reimbursement
									(A)Use of
				fundsEach Tribal Health Program making the election described in
				paragraph (1) with respect to a program under a title of the
				Social Security Act shall be
				reimbursed directly by that program for items and services furnished without
				regard to subsection (c)(1), but all amounts so reimbursed shall be used by the
				Tribal Health Program for the purpose of making any improvements in facilities
				of the Tribal Health Program that may be necessary to achieve or maintain
				compliance with the conditions and requirements applicable generally to such
				items and services under the program under such title and to provide additional
				health care services, improvements in health care facilities and Tribal Health
				Programs, any health care related purpose, or otherwise to achieve the
				objectives provided in section 3 of this Act.
									(B)AuditsThe
				amounts paid to a Tribal Health Program making the election described in
				paragraph (1) with respect to a program under a title of the
				Social Security Act shall be subject
				to all auditing requirements applicable to the program under such title, as
				well as all auditing requirements applicable to programs administered by an
				Indian Health Program. Nothing in the preceding sentence shall be construed as
				limiting the application of auditing requirements applicable to amounts paid
				under title XVIII, XIX, or XXI of the Social Security Act.
									(C)Identification
				of source of paymentsAny Tribal Health Program that receives
				reimbursements or payments under title XVIII, XIX, or XXI of the
				Social Security Act, shall provide to
				the Service a list of each provider enrollment number (or other identifier)
				under which such Program receives such reimbursements or payments.
									(3)Examination and
				implementation of changes
									(A)In
				generalThe Secretary, acting through the Service and with the
				assistance of the Administrator of the Centers for Medicare & Medicaid
				Services, shall examine on an ongoing basis and implement any administrative
				changes that may be necessary to facilitate direct billing and reimbursement
				under the program established under this subsection, including any agreements
				with States that may be necessary to provide for direct billing under a program
				under a title of the Social Security
				Act.
									(B)Coordination of
				informationThe Service shall provide the Administrator of the
				Centers for Medicare & Medicaid Services with copies of the lists submitted
				to the Service under paragraph (2)(C), enrollment data regarding patients
				served by the Service (and by Tribal Health Programs, to the extent such data
				is available to the Service), and such other information as the Administrator
				may require for purposes of administering title XVIII, XIX, or XXI of the
				Social Security Act.
									(4)Withdrawal from
				programA Tribal Health Program that bills directly under the
				program established under this subsection may withdraw from participation in
				the same manner and under the same conditions that an Indian Tribe or Tribal
				Organization may retrocede a contracted program to the Secretary under the
				authority of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450 et seq.). All cost
				accounting and billing authority under the program established under this
				subsection shall be returned to the Secretary upon the Secretary’s acceptance
				of the withdrawal of participation in this program.
								(5)Termination for
				failure to comply with requirementsThe Secretary may terminate
				the participation of a Tribal Health Program or in the direct billing program
				established under this subsection if the Secretary determines that the Program
				has failed to comply with the requirements of paragraph (2). The Secretary
				shall provide a Tribal Health Program with notice of a determination that the
				Program has failed to comply with any such requirement and a reasonable
				opportunity to correct such noncompliance prior to terminating the Program's
				participation in the direct billing program established under this
				subsection.
								(e)Related
				provisions under the Social Security ActFor provisions related
				to subsections (c) and (d), see sections 1880, 1911, and 2107(e)(1)(D) of the
				Social Security Act.
							402.Grants to and
				contracts with the Service, Indian Tribes, Tribal Organizations, and Urban
				Indian Organizations to facilitate outreach, enrollment, and coverage of
				Indians under Social Security Act health benefit programs and other health
				benefits programs
							(a)Indian Tribes
				and Tribal OrganizationsFrom funds appropriated to carry out
				this title in accordance with section 417, the Secretary, acting through the
				Service, shall make grants to or enter into contracts with Indian Tribes and
				Tribal Organizations to assist such Tribes and Tribal Organizations in
				establishing and administering programs on or near reservations and trust
				lands, including programs to provide outreach and enrollment through video,
				electronic delivery methods, or telecommunication devices that allow real-time
				or time-delayed communication between individual Indians and the benefit
				program, to assist individual Indians—
								(1)to enroll for
				benefits under a program established under title XVIII, XIX, or XXI of the
				Social Security Act and other health
				benefits programs; and
								(2)with respect to
				such programs for which the charging of premiums and cost sharing is not
				prohibited under such programs, to pay premiums or cost sharing for coverage
				for such benefits, which may be based on financial need (as determined by the
				Indian Tribe or Tribes or Tribal Organizations being served based on a schedule
				of income levels developed or implemented by such Tribe, Tribes, or Tribal
				Organizations).
								(b)ConditionsThe
				Secretary, acting through the Service, shall place conditions as deemed
				necessary to effect the purpose of this section in any grant or contract which
				the Secretary makes with any Indian Tribe or Tribal Organization pursuant to
				this section. Such conditions shall include requirements that the Indian Tribe
				or Tribal Organization successfully undertake—
								(1)to determine the
				population of Indians eligible for the benefits described in subsection
				(a);
								(2)to educate
				Indians with respect to the benefits available under the respective
				programs;
								(3)to provide
				transportation for such individual Indians to the appropriate offices for
				enrollment or applications for such benefits; and
								(4)to develop and
				implement methods of improving the participation of Indians in receiving
				benefits under such programs.
								(c)Application to
				Urban Indian Organizations
								(1)In
				generalThe provisions of subsection (a) shall apply with respect
				to grants and other funding to Urban Indian Organizations with respect to
				populations served by such organizations in the same manner they apply to
				grants and contracts with Indian Tribes and Tribal Organizations with respect
				to programs on or near reservations.
								(2)RequirementsThe
				Secretary shall include in the grants or contracts made or provided under
				paragraph (1) requirements that are—
									(A)consistent with
				the requirements imposed by the Secretary under subsection (b);
									(B)appropriate to
				Urban Indian Organizations and Urban Indians; and
									(C)necessary to
				effect the purposes of this section.
									(d)Facilitating
				cooperationThe Secretary, acting through the Centers for
				Medicare & Medicaid Services, shall develop and disseminate best practices
				that will serve to facilitate cooperation with, and agreements between, States
				and the Service, Indian Tribes, Tribal Organizations, or Urban Indian
				Organizations with respect to the provision of health care items and services
				to Indians under the programs established under title XVIII, XIX, or XXI of the
				Social Security Act.
							(e)Agreements
				relating to improving enrollment of indians under Social Security Act health benefits
				programsFor provisions relating to agreements between the
				Secretary, acting through the Service, and Indian Tribes, Tribal Organizations,
				and Urban Indian Organizations for the collection, preparation, and submission
				of applications by Indians for assistance under the Medicaid and State
				children's health insurance programs established under titles XIX and XXI of
				the Social Security Act, and benefits
				under the Medicare program established under title XVIII of such Act, see
				subsections (a) and (b) of section 1139 of the Social Security Act.
							(f)Definition of
				premiums and cost sharingIn this section:
								(1)PremiumThe
				term premium includes any enrollment fee or similar
				charge.
								(2)Cost
				sharingThe term cost sharing includes any
				deduction, deductible, copayment, coinsurance, or similar charge.
								403.Reimbursement
				from certain third parties of costs of health services
							(a)Right of
				recoveryExcept as provided in subsection (f), the United States,
				an Indian Tribe, or Tribal Organization shall have the right to recover from an
				insurance company, health maintenance organization, employee benefit plan,
				third-party tortfeasor, or any other responsible or liable third party
				(including a political subdivision or local governmental entity of a State) the
				reasonable charges billed by the Secretary, an Indian Tribe, or Tribal
				Organization in providing health services through the Service, an Indian Tribe,
				or Tribal Organization to any individual to the same extent that such
				individual, or any nongovernmental provider of such services, would be eligible
				to receive damages, reimbursement, or indemnification for such charges or
				expenses if—
								(1)such services had
				been provided by a nongovernmental provider; and
								(2)such individual
				had been required to pay such charges or expenses and did pay such charges or
				expenses.
								(b)Limitations on
				recoveries from StatesSubsection (a) shall provide a right of
				recovery against any State, only if the injury, illness, or disability for
				which health services were provided is covered under—
								(1)workers’
				compensation laws; or
								(2)a no-fault
				automobile accident insurance plan or program.
								(c)Nonapplication
				of other lawsNo law of any State, or of any political
				subdivision of a State and no provision of any contract, insurance or health
				maintenance organization policy, employee benefit plan, self-insurance plan,
				managed care plan, or other health care plan or program entered into or renewed
				after the date of the enactment of the Indian Health Care Amendments of 1988,
				shall prevent or hinder the right of recovery of the United States, an Indian
				Tribe, or Tribal Organization under subsection (a).
							(d)No effect on
				private rights of actionNo action taken by the United States, an
				Indian Tribe, or Tribal Organization to enforce the right of recovery provided
				under this section shall operate to deny to the injured person the recovery for
				that portion of the person’s damage not covered hereunder.
							(e)Enforcement
								(1)In
				generalThe United States, an Indian Tribe, or Tribal
				Organization may enforce the right of recovery provided under subsection (a)
				by—
									(A)intervening or
				joining in any civil action or proceeding brought—
										(i)by the individual
				for whom health services were provided by the Secretary, an Indian Tribe, or
				Tribal Organization; or
										(ii)by any
				representative or heirs of such individual, or
										(B)instituting a
				civil action, including a civil action for injunctive relief and other relief
				and including, with respect to a political subdivision or local governmental
				entity of a State, such an action against an official thereof.
									(2)NoticeAll
				reasonable efforts shall be made to provide notice of action instituted under
				paragraph (1)(B) to the individual to whom health services were provided,
				either before or during the pendency of such action.
								(3)Recovery from
				tortfeasors
									(A)In
				generalIn any case in which an Indian Tribe or Tribal
				Organization that is authorized or required under a compact or contract issued
				pursuant to the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450 et seq.) to furnish or pay for health services to a person who is
				injured or suffers a disease on or after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2008 under circumstances that establish grounds for a claim of
				liability against the tortfeasor with respect to the injury or disease, the
				Indian Tribe or Tribal Organization shall have a right to recover from the
				tortfeasor (or an insurer of the tortfeasor) the reasonable value of the health
				services so furnished, paid for, or to be paid for, in accordance with the
				Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), to the same extent
				and under the same circumstances as the United States may recover under that
				Act.
									(B)TreatmentThe
				right of an Indian Tribe or Tribal Organization to recover under subparagraph
				(A) shall be independent of the rights of the injured or diseased person served
				by the Indian Tribe or Tribal Organization.
									(f)LimitationAbsent
				specific written authorization by the governing body of an Indian Tribe for the
				period of such authorization (which may not be for a period of more than 1 year
				and which may be revoked at any time upon written notice by the governing body
				to the Service), the United States shall not have a right of recovery under
				this section if the injury, illness, or disability for which health services
				were provided is covered under a self-insurance plan funded by an Indian Tribe,
				Tribal Organization, or Urban Indian Organization. Where such authorization is
				provided, the Service may receive and expend such amounts for the provision of
				additional health services consistent with such authorization.
							(g)Costs and
				attorneys’ feesIn any action brought to enforce the provisions
				of this section, a prevailing plaintiff shall be awarded its reasonable
				attorneys’ fees and costs of litigation.
							(h)Nonapplication
				of claims filing requirementsAn insurance company, health
				maintenance organization, self-insurance plan, managed care plan, or other
				health care plan or program (under the Social
				Security Act or otherwise) may not deny a claim for benefits
				submitted by the Service or by an Indian Tribe or Tribal Organization based on
				the format in which the claim is submitted if such format complies with the
				format required for submission of claims under title XVIII of the
				Social Security Act or recognized
				under section 1175 of such Act.
							(i)Application to
				Urban Indian OrganizationsThe previous provisions of this
				section shall apply to Urban Indian Organizations with respect to populations
				served by such Organizations in the same manner they apply to Indian Tribes and
				Tribal Organizations with respect to populations served by such Indian Tribes
				and Tribal Organizations.
							(j)Statute of
				limitationsThe provisions of section 2415 of title 28, United
				States Code, shall apply to all actions commenced under this section, and the
				references therein to the United States are deemed to include Indian Tribes,
				Tribal Organizations, and Urban Indian Organizations.
							(k)SavingsNothing
				in this section shall be construed to limit any right of recovery available to
				the United States, an Indian Tribe, or Tribal Organization under the provisions
				of any applicable, Federal, State, or Tribal law, including medical lien
				laws.
							404.Crediting of
				reimbursements
							(a)Use of
				amounts
								(1)Retention by
				programExcept as provided in section 202(f) (relating to the
				Catastrophic Health Emergency Fund) and section 807 (relating to health
				services for ineligible persons), all reimbursements received or recovered
				under any of the programs described in paragraph (2), including under section
				807, by reason of the provision of health services by the Service, by an Indian
				Tribe or Tribal Organization, or by an Urban Indian Organization, shall be
				credited to the Service, such Indian Tribe or Tribal Organization, or such
				Urban Indian Organization, respectively, and may be used as provided in section
				401. In the case of such a service provided by or through a Service Unit, such
				amounts shall be credited to such unit and used for such purposes.
								(2)Programs
				coveredThe programs referred to in paragraph (1) are the
				following:
									(A)Titles XVIII,
				XIX, and XXI of the Social Security
				Act.
									(B)This Act,
				including section 807.
									(C)Public Law
				87–693.
									(D)Any other
				provision of law.
									(b)No offset of
				amountsThe Service may not offset or limit any amount obligated
				to any Service Unit or entity receiving funding from the Service because of the
				receipt of reimbursements under subsection (a).
							405.Purchasing
				health care coverage
							(a)In
				generalInsofar as amounts are made available under law
				(including a provision of the Social Security
				Act, the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450 et seq.), or other law,
				other than under section 402) to Indian Tribes, Tribal Organizations, and Urban
				Indian Organizations for health benefits for Service beneficiaries, Indian
				Tribes, Tribal Organizations, and Urban Indian Organizations may use such
				amounts to purchase health benefits coverage for such beneficiaries in any
				manner, including through—
								(1)a tribally owned
				and operated health care plan;
								(2)a State or
				locally authorized or licensed health care plan;
								(3)a health
				insurance provider or managed care organization;
								(4)a self-insured
				plan; or
								(5)a high deductible
				or health savings account plan.
								The
				purchase of such coverage by an Indian Tribe, Tribal Organization, or Urban
				Indian Organization may be based on the financial needs of such beneficiaries
				(as determined by the Indian Tribe or Tribes being served based on a schedule
				of income levels developed or implemented by such Indian Tribe or
				Tribes).(b)Expenses for
				self-insured planIn the case of a self-insured plan under
				subsection (a)(4), the amounts may be used for expenses of operating the plan,
				including administration and insurance to limit the financial risks to the
				entity offering the plan.
							(c)ConstructionNothing
				in this section shall be construed as affecting the use of any amounts not
				referred to in subsection (a).
							406.Sharing
				arrangements with Federal agencies
							(a)Authority
								(1)In
				generalThe Secretary may enter into (or expand) arrangements for
				the sharing of medical facilities and services between the Service, Indian
				Tribes, and Tribal Organizations and the Department of Veterans Affairs and the
				Department of Defense.
								(2)Consultation by
				Secretary requiredThe Secretary may not finalize any arrangement
				between the Service and a Department described in paragraph (1) without first
				consulting with the Indian Tribes which will be significantly affected by the
				arrangement.
								(b)LimitationsThe
				Secretary shall not take any action under this section or under subchapter IV
				of chapter 81 of title 38, United States Code, which would impair—
								(1)the priority
				access of any Indian to health care services provided through the Service and
				the eligibility of any Indian to receive health services through the
				Service;
								(2)the quality of
				health care services provided to any Indian through the Service;
								(3)the priority
				access of any veteran to health care services provided by the Department of
				Veterans Affairs;
								(4)the quality of
				health care services provided by the Department of Veterans Affairs or the
				Department of Defense; or
								(5)the eligibility
				of any Indian who is a veteran to receive health services through the
				Department of Veterans Affairs.
								(c)ReimbursementThe
				Service, Indian Tribe, or Tribal Organization shall be reimbursed by the
				Department of Veterans Affairs or the Department of Defense (as the case may
				be) where services are provided through the Service, an Indian Tribe, or a
				Tribal Organization to beneficiaries eligible for services from either such
				Department, notwithstanding any other provision of law.
							(d)ConstructionNothing
				in this section may be construed as creating any right of a non-Indian veteran
				to obtain health services from the Service.
							407.Eligible
				Indian veteran services
							(a)Findings;
				purpose
								(1)FindingsCongress
				finds that—
									(A)collaborations
				between the Secretary and the Secretary of Veterans Affairs regarding the
				treatment of Indian veterans at facilities of the Service should be encouraged
				to the maximum extent practicable; and
									(B)increased
				enrollment for services of the Department of Veterans Affairs by veterans who
				are members of Indian tribes should be encouraged to the maximum extent
				practicable.
									(2)PurposeThe
				purpose of this section is to reaffirm the goals stated in the document
				entitled Memorandum of Understanding Between the VA/Veterans Health
				Administration And HHS/Indian Health Service and dated February 25,
				2003 (relating to cooperation and resource sharing between the Veterans Health
				Administration and Service).
								(b)DefinitionsIn
				this section:
								(1)Eligible Indian
				veteranThe term eligible Indian veteran means an
				Indian or Alaska Native veteran who receives any medical service that
				is—
									(A)authorized under
				the laws administered by the Secretary of Veterans Affairs; and
									(B)administered at a
				facility of the Service (including a facility operated by an Indian tribe or
				tribal organization through a contract or compact with the Service under the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.))
				pursuant to a local memorandum of understanding.
									(2)Local
				memorandum of understandingThe term local memorandum of
				understanding means a memorandum of understanding between the Secretary
				(or a designee, including the director of any Area Office of the Service) and
				the Secretary of Veterans Affairs (or a designee) to implement the document
				entitled Memorandum of Understanding Between the VA/Veterans Health
				Administration And HHS/Indian Health Service and dated February 25,
				2003 (relating to cooperation and resource sharing between the Veterans Health
				Administration and Indian Health Service).
								(c)Eligible Indian
				veterans' expenses
								(1)In
				generalNotwithstanding any other provision of law, the Secretary
				shall provide for veteran-related expenses incurred by eligible Indian veterans
				as described in subsection (b)(1)(B).
								(2)Method of
				paymentThe Secretary shall establish such guidelines as the
				Secretary determines to be appropriate regarding the method of payments to the
				Secretary of Veterans Affairs under paragraph (1).
								(d)Tribal approval
				of memorandaIn negotiating a local memorandum of understanding
				with the Secretary of Veterans Affairs regarding the provision of services to
				eligible Indian veterans, the Secretary shall consult with each Indian tribe
				that would be affected by the local memorandum of understanding.
							(e)Funding
								(1)TreatmentExpenses
				incurred by the Secretary in carrying out subsection (c)(1) shall not be
				considered to be Contract Health Service expenses.
								(2)Use of
				fundsOf funds made available to the Secretary in appropriations
				Acts for the Service (excluding funds made available for facilities, Contract
				Health Services, or contract support costs), the Secretary shall use such sums
				as are necessary to carry out this section.
								408.Payor of last
				resortIndian Health Programs
				and health care programs operated by Urban Indian Organizations shall be the
				payor of last resort for services provided to persons eligible for services
				from Indian Health Programs and Urban Indian Organizations, notwithstanding any
				Federal, State, or local law to the contrary.
						409.Nondiscrimination
				under Federal health care programs in qualifications for reimbursement for
				services
							(a)Requirement To
				satisfy generally applicable participation requirements
								(1)In
				generalA Federal health care
				program must accept an entity that is operated by the Service, an Indian Tribe,
				Tribal Organization, or Urban Indian Organization as a provider eligible to
				receive payment under the program for health care services furnished to an
				Indian on the same basis as any other provider qualified to participate as a
				provider of health care services under the program if the entity meets
				generally applicable State or other requirements for participation as a
				provider of health care services under the program.
								(2)Satisfaction of
				state or local licensure or recognition requirementsAny requirement for participation as a
				provider of health care services under a Federal health care program that an
				entity be licensed or recognized under the State or local law where the entity
				is located to furnish health care services shall be deemed to have been met in
				the case of an entity operated by the Service, an Indian Tribe, Tribal
				Organization, or Urban Indian Organization if the entity meets all the
				applicable standards for such licensure or recognition, regardless of whether
				the entity obtains a license or other documentation under such State or local
				law. In accordance with section 221, the absence of the licensure of a health
				care professional employed by such an entity under the State or local law where
				the entity is located shall not be taken into account for purposes of
				determining whether the entity meets such standards, if the professional is
				licensed in another State.
								(b)Application of
				exclusion from participation in Federal health care programs
								(1)Excluded
				entitiesNo entity operated
				by the Service, an Indian Tribe, Tribal Organization, or Urban Indian
				Organization that has been excluded from participation in any Federal health
				care program or for which a license is under suspension or has been revoked by
				the State where the entity is located shall be eligible to receive payment or
				reimbursement under any such program for health care services furnished to an
				Indian.
								(2)Excluded
				individualsNo individual who
				has been excluded from participation in any Federal health care program or
				whose State license is under suspension shall be eligible to receive payment or
				reimbursement under any such program for health care services furnished by that
				individual, directly or through an entity that is otherwise eligible to receive
				payment for health care services, to an Indian.
								(3)Federal health
				care program definedIn this subsection, the term, Federal
				health care program has the meaning given that term in section 1128B(f)
				of the Social Security Act (42 U.S.C. 1320a–7b(f)), except that, for purposes
				of this subsection, such term shall include the health insurance program under
				chapter 89 of title 5, United States Code.
								(c)Related
				provisionsFor provisions related to nondiscrimination against
				providers operated by the Service, an Indian Tribe, Tribal Organization, or
				Urban Indian Organization, see section 1139(c) of the Social Security Act (42
				U.S.C. 1320b–9(c)).
							410.ConsultationFor provisions related to consultation with
				representatives of Indian Health Programs and Urban Indian Organizations with
				respect to the health care programs established under titles XVIII, XIX, and
				XXI of the Social Security Act, see section 1139(d) of the Social Security Act
				(42 U.S.C. 1320b–9(d)).
						411.State
				Children's Health Insurance Program (SCHIP)For provisions relating to—
							(1)outreach to families of Indian children
				likely to be eligible for child health assistance under the State children's
				health insurance program established under title XXI of the Social Security
				Act, see sections 2105(c)(2)(C) and 1139(a) of such Act (42 U.S.C.
				1397ee(c)(2), 1320b–9); and
							(2)ensuring that
				child health assistance is provided under such program to targeted low-income
				children who are Indians and that payments are made under such program to
				Indian Health Programs and Urban Indian Organizations operating in the State
				that provide such assistance, see sections 2102(b)(3)(D) and 2105(c)(6)(B) of
				such Act (42 U.S.C. 1397bb(b)(3)(D), 1397ee(c)(6)(B)).
							412.Exclusion
				waiver authority for affected Indian Health Programs and safe harbor
				transactions under the Social Security ActFor provisions relating to—
							(1)exclusion waiver authority for affected Indian Health
				Programs under the Social Security Act, see section 1128(k) of the
				Social Security Act (42 U.S.C. 1320a–7(k)); and
							(2)certain
				transactions involving Indian Health Programs deemed to be in safe harbors
				under that Act, see section 1128B(b)(4) of the Social Security Act (42 U.S.C.
				1320a–7b(b)(4)).
							413.Premium and
				cost sharing protections and eligibility determinations under Medicaid and
				SCHIP and protection of certain Indian property from Medicaid estate
				recoveryFor provisions
				relating to—
							(1)premiums or cost sharing protections for
				Indians furnished items or services directly by Indian Health Programs or
				through referral under the contract health service under the Medicaid program
				established under title XIX of the Social Security Act, see sections 1916(j)
				and 1916A(a)(1) of the Social Security Act (42 U.S.C. 1396o(j),
				1396o–1(a)(1));
							(2)rules regarding the treatment of certain
				property for purposes of determining eligibility under such programs, see
				sections 1902(e)(13) and 2107(e)(1)(B) of such Act (42 U.S.C. 1396a(e)(13),
				1397gg(e)(1)(B)); and
							(3)the protection of certain property from
				estate recovery provisions under the Medicaid program, see section
				1917(b)(3)(B) of such Act (42 U.S.C. 1396p(b)(3)(B)).
							414.Treatment
				under Medicaid and SCHIP managed careFor provisions relating to the treatment of
				Indians enrolled in a managed care entity under the Medicaid program under
				title XIX of the Social Security Act and Indian Health Programs and Urban
				Indian Organizations that are providers of items or services to such Indian
				enrollees, see sections 1932(h) and 2107(e)(1)(H) of the Social Security Act
				(42 U.S.C. 1396u–2(h), 1397gg(e)(1)(H)).
						415.Navajo Nation
				Medicaid Agency feasibility study
							(a)StudyThe
				Secretary shall conduct a study to determine the feasibility of treating the
				Navajo Nation as a State for the purposes of title XIX of the
				Social Security Act, to provide
				services to Indians living within the boundaries of the Navajo Nation through
				an entity established having the same authority and performing the same
				functions as single-State medicaid agencies responsible for the administration
				of the State plan under title XIX of the Social
				Security Act.
							(b)ConsiderationsIn
				conducting the study, the Secretary shall consider the feasibility of—
								(1)assigning and
				paying all expenditures for the provision of services and related
				administration funds, under title XIX of the Social Security Act, to Indians living within
				the boundaries of the Navajo Nation that are currently paid to or would
				otherwise be paid to the State of Arizona, New Mexico, or Utah;
								(2)providing
				assistance to the Navajo Nation in the development and implementation of such
				entity for the administration, eligibility, payment, and delivery of medical
				assistance under title XIX of the Social Security
				Act;
								(3)providing an
				appropriate level of matching funds for Federal medical assistance with respect
				to amounts such entity expends for medical assistance for services and related
				administrative costs; and
								(4)authorizing the
				Secretary, at the option of the Navajo Nation, to treat the Navajo Nation as a
				State for the purposes of title XIX of the Social
				Security Act (relating to the State children’s health insurance
				program) under terms equivalent to those described in paragraphs (2) through
				(4).
								(c)ReportNot
				later then 3 years after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2008, the Secretary shall submit to the Committee on Indian
				Affairs and Committee on Finance of the Senate and the Committee on Natural
				Resources and Committee on Energy and Commerce of the House of Representatives
				a report that includes—
								(1)the results of
				the study under this section;
								(2)a summary of any
				consultation that occurred between the Secretary and the Navajo Nation, other
				Indian Tribes, the States of Arizona, New Mexico, and Utah, counties which
				include Navajo Lands, and other interested parties, in conducting this
				study;
								(3)projected costs
				or savings associated with establishment of such entity, and any estimated
				impact on services provided as described in this section in relation to
				probable costs or savings; and
								(4)legislative
				actions that would be required to authorize the establishment of such entity if
				such entity is determined by the Secretary to be feasible.
								416.General
				exceptionsThe requirements of
				this title shall not apply to any excepted benefits described in paragraph
				(1)(A) or (3) of section 2791(c) of the Public Health Service Act (42 U.S.C.
				300gg–91).
						417.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out this title.
						VHealth services
				for Urban Indians
						501.PurposeThe purpose of this title is to establish
				and maintain programs in Urban Centers to make health services more accessible
				and available to Urban Indians.
						502.Contracts
				with, and grants to, Urban Indian OrganizationsUnder authority of the Act of November 2,
				1921 (25 U.S.C. 13) (commonly known as the Snyder Act), the
				Secretary, acting through the Service, shall enter into contracts with, or make
				grants to, Urban Indian Organizations to assist such organizations in the
				establishment and administration, within Urban Centers, of programs which meet
				the requirements set forth in this title. Subject to section 506, the
				Secretary, acting through the Service, shall include such conditions as the
				Secretary considers necessary to effect the purpose of this title in any
				contract into which the Secretary enters with, or in any grant the Secretary
				makes to, any Urban Indian Organization pursuant to this title.
						503.Contracts and
				grants for the provision of health care and referral services
							(a)Requirements
				for grants and contractsUnder authority of the Act of November
				2, 1921 (25 U.S.C. 13) (commonly known as the Snyder Act), the
				Secretary, acting through the Service, shall enter into contracts with, and
				make grants to, Urban Indian Organizations for the provision of health care and
				referral services for Urban Indians. Any such contract or grant shall include
				requirements that the Urban Indian Organization successfully undertake
				to—
								(1)estimate the
				population of Urban Indians residing in the Urban Center or centers that the
				organization proposes to serve who are or could be recipients of health care or
				referral services;
								(2)estimate the
				current health status of Urban Indians residing in such Urban Center or
				centers;
								(3)estimate the
				current health care needs of Urban Indians residing in such Urban Center or
				centers;
								(4)provide basic
				health education, including health promotion and disease prevention education,
				to Urban Indians;
								(5)make
				recommendations to the Secretary and Federal, State, local, and other resource
				agencies on methods of improving health service programs to meet the needs of
				Urban Indians; and
								(6)where necessary,
				provide, or enter into contracts for the provision of, health care services for
				Urban Indians.
								(b)CriteriaThe
				Secretary, acting through the Service, shall, by regulation, prescribe the
				criteria for selecting Urban Indian Organizations to enter into contracts or
				receive grants under this section. Such criteria shall, among other factors,
				include—
								(1)the extent of
				unmet health care needs of Urban Indians in the Urban Center or centers
				involved;
								(2)the size of the
				Urban Indian population in the Urban Center or centers involved;
								(3)the extent, if
				any, to which the activities set forth in subsection (a) would duplicate any
				project funded under this title, or under any current public health service
				project funded in a manner other than pursuant to this title;
								(4)the capability of
				an Urban Indian Organization to perform the activities set forth in subsection
				(a) and to enter into a contract with the Secretary or to meet the requirements
				for receiving a grant under this section;
								(5)the satisfactory
				performance and successful completion by an Urban Indian Organization of other
				contracts with the Secretary under this title;
								(6)the
				appropriateness and likely effectiveness of conducting the activities set forth
				in subsection (a) in an Urban Center or centers; and
								(7)the extent of
				existing or likely future participation in the activities set forth in
				subsection (a) by appropriate health and health-related Federal, State, local,
				and other agencies.
								(c)Access to
				health promotion and disease prevention programsThe Secretary,
				acting through the Service, shall facilitate access to or provide health
				promotion and disease prevention services for Urban Indians through grants made
				to Urban Indian Organizations administering contracts entered into or receiving
				grants under subsection (a).
							(d)Immunization
				services
								(1)Access or
				services providedThe Secretary, acting through the Service,
				shall facilitate access to, or provide, immunization services for Urban Indians
				through grants made to Urban Indian Organizations administering contracts
				entered into or receiving grants under this section.
								(2)DefinitionFor
				purposes of this subsection, the term immunization services means
				services to provide without charge immunizations against vaccine-preventable
				diseases.
								(e)Behavioral
				health services
								(1)Access or
				services providedThe Secretary, acting through the Service,
				shall facilitate access to, or provide, behavioral health services for Urban
				Indians through grants made to Urban Indian Organizations administering
				contracts entered into or receiving grants under subsection (a).
								(2)Assessment
				requiredExcept as provided by paragraph (3)(A), a grant may not
				be made under this subsection to an Urban Indian Organization until that
				organization has prepared, and the Service has approved, an assessment of the
				following:
									(A)The behavioral
				health needs of the Urban Indian population concerned.
									(B)The behavioral
				health services and other related resources available to that
				population.
									(C)The barriers to
				obtaining those services and resources.
									(D)The needs that
				are unmet by such services and resources.
									(3)Purposes of
				grantsGrants may be made under this subsection for the
				following:
									(A)To prepare
				assessments required under paragraph (2).
									(B)To provide
				outreach, educational, and referral services to Urban Indians regarding the
				availability of direct behavioral health services, to educate Urban Indians
				about behavioral health issues and services, and effect coordination with
				existing behavioral health providers in order to improve services to Urban
				Indians.
									(C)To provide
				outpatient behavioral health services to Urban Indians, including the
				identification and assessment of illness, therapeutic treatments, case
				management, support groups, family treatment, and other treatment.
									(D)To develop
				innovative behavioral health service delivery models which incorporate Indian
				cultural support systems and resources.
									(f)Prevention of
				child abuse
								(1)Access or
				services providedThe Secretary, acting through the Service,
				shall facilitate access to or provide services for Urban Indians through grants
				to Urban Indian Organizations administering contracts entered into or receiving
				grants under subsection (a) to prevent and treat child abuse (including sexual
				abuse) among Urban Indians.
								(2)Evaluation
				requiredExcept as provided by paragraph (3)(A), a grant may not
				be made under this subsection to an Urban Indian Organization until that
				organization has prepared, and the Service has approved, an assessment that
				documents the prevalence of child abuse in the Urban Indian population
				concerned and specifies the services and programs (which may not duplicate
				existing services and programs) for which the grant is requested.
								(3)Purposes of
				grantsGrants may be made under this subsection for the
				following:
									(A)To prepare
				assessments required under paragraph (2).
									(B)For the
				development of prevention, training, and education programs for Urban Indians,
				including child education, parent education, provider training on
				identification and intervention, education on reporting requirements,
				prevention campaigns, and establishing service networks of all those involved
				in Indian child protection.
									(C)To provide direct
				outpatient treatment services (including individual treatment, family
				treatment, group therapy, and support groups) to Urban Indians who are child
				victims of abuse (including sexual abuse) or adult survivors of child sexual
				abuse, to the families of such child victims, and to Urban Indian perpetrators
				of child abuse (including sexual abuse).
									(4)Considerations
				when making grantsIn making grants to carry out this subsection,
				the Secretary shall take into consideration—
									(A)the support for
				the Urban Indian Organization demonstrated by the child protection authorities
				in the area, including committees or other services funded under the Indian
				Child Welfare Act of 1978 (25 U.S.C. 1901 et seq.), if any;
									(B)the capability
				and expertise demonstrated by the Urban Indian Organization to address the
				complex problem of child sexual abuse in the community; and
									(C)the assessment
				required under paragraph (2).
									(g)Other
				grantsThe Secretary, acting through the Service, may enter into
				a contract with or make grants to an Urban Indian Organization that provides or
				arranges for the provision of health care services (through satellite
				facilities, provider networks, or otherwise) to Urban Indians in more than 1
				Urban Center.
							504.Contracts and
				grants for the determination of unmet health care needs
							(a)Grants and
				contracts authorizedUnder authority of the Act of November 2,
				1921 (25 U.S.C. 13) (commonly known as the Snyder Act), the
				Secretary, acting through the Service, may enter into contracts with or make
				grants to Urban Indian Organizations situated in Urban Centers for which
				contracts have not been entered into or grants have not been made under section
				503.
							(b)PurposeThe
				purpose of a contract or grant made under this section shall be the
				determination of the matters described in subsection (c)(1) in order to assist
				the Secretary in assessing the health status and health care needs of Urban
				Indians in the Urban Center involved and determining whether the Secretary
				should enter into a contract or make a grant under section 503 with respect to
				the Urban Indian Organization which the Secretary has entered into a contract
				with, or made a grant to, under this section.
							(c)Grant and
				contract requirementsAny contract entered into, or grant made,
				by the Secretary under this section shall include requirements that—
								(1)the Urban Indian
				Organization successfully undertakes to—
									(A)document the
				health care status and unmet health care needs of Urban Indians in the Urban
				Center involved; and
									(B)with respect to
				Urban Indians in the Urban Center involved, determine the matters described in
				paragraphs (2), (3), (4), and (7) of section 503(b); and
									(2)the Urban Indian
				Organization complete performance of the contract, or carry out the
				requirements of the grant, within 1 year after the date on which the Secretary
				and such organization enter into such contract, or within 1 year after such
				organization receives such grant, whichever is applicable.
								(d)No
				renewalsThe Secretary may not renew any contract entered into or
				grant made under this section.
							505.Evaluations;
				renewals
							(a)Procedures for
				evaluationsThe Secretary, acting through the Service, shall
				develop procedures to evaluate compliance with grant requirements and
				compliance with and performance of contracts entered into by Urban Indian
				Organizations under this title. Such procedures shall include provisions for
				carrying out the requirements of this section.
							(b)EvaluationsThe
				Secretary, acting through the Service, shall evaluate the compliance of each
				Urban Indian Organization which has entered into a contract or received a grant
				under section 503 with the terms of such contract or grant. For purposes of
				this evaluation, the Secretary shall—
								(1)acting through
				the Service, conduct an annual onsite evaluation of the organization; or
								(2)accept in lieu of
				such onsite evaluation evidence of the organization’s provisional or full
				accreditation by a private independent entity recognized by the Secretary for
				purposes of conducting quality reviews of providers participating in the
				Medicare program under title XVIII of the Social
				Security Act.
								(c)Noncompliance;
				unsatisfactory performanceIf, as a result of the evaluations
				conducted under this section, the Secretary determines that an Urban Indian
				Organization has not complied with the requirements of a grant or complied with
				or satisfactorily performed a contract under section 503, the Secretary shall,
				prior to renewing such contract or grant, attempt to resolve with the
				organization the areas of noncompliance or unsatisfactory performance and
				modify the contract or grant to prevent future occurrences of noncompliance or
				unsatisfactory performance. If the Secretary determines that the noncompliance
				or unsatisfactory performance cannot be resolved and prevented in the future,
				the Secretary shall not renew the contract or grant with the organization and
				is authorized to enter into a contract or make a grant under section 503 with
				another Urban Indian Organization which is situated in the same Urban Center as
				the Urban Indian Organization whose contract or grant is not renewed under this
				section.
							(d)Considerations
				for renewalsIn determining whether to renew a contract or grant
				with an Urban Indian Organization under section 503 which has completed
				performance of a contract or grant under section 504, the Secretary shall
				review the records of the Urban Indian Organization, the reports submitted
				under section 507, and shall consider the results of the onsite evaluations or
				accreditations under subsection (b).
							506.Other contract
				and grant requirements
							(a)ProcurementContracts
				with Urban Indian Organizations entered into pursuant to this title shall be in
				accordance with all Federal contracting laws and regulations relating to
				procurement except that in the discretion of the Secretary, such contracts may
				be negotiated without advertising and need not conform to the provisions of
				sections 1304 and 3131 through 3133 of title 40, United States Code.
							(b)Payments under
				contracts or grants
								(1)In
				generalPayments under any contracts or grants pursuant to this
				title, notwithstanding any term or condition of such contract or grant—
									(A)may be made in a
				single advance payment by the Secretary to the Urban Indian Organization by no
				later than the end of the first 30 days of the funding period with respect to
				which the payments apply, unless the Secretary determines through an evaluation
				under section 505 that the organization is not capable of administering such a
				single advance payment; and
									(B)if any portion
				thereof is unexpended by the Urban Indian Organization during the funding
				period with respect to which the payments initially apply, shall be carried
				forward for expenditure with respect to allowable or reimbursable costs
				incurred by the organization during 1 or more subsequent funding periods
				without additional justification or documentation by the organization as a
				condition of carrying forward the availability for expenditure of such
				funds.
									(2)Semiannual and
				quarterly payments and reimbursementsIf the Secretary determines
				under paragraph (1)(A) that an Urban Indian Organization is not capable of
				administering an entire single advance payment, on request of the Urban Indian
				Organization, the payments may be made—
									(A)in semiannual or
				quarterly payments by not later than 30 days after the date on which the
				funding period with respect to which the payments apply begins; or
									(B)by way of
				reimbursement.
									(c)Revision or
				amendment of contractsNotwithstanding any provision of law to
				the contrary, the Secretary may, at the request and consent of an Urban Indian
				Organization, revise or amend any contract entered into by the Secretary with
				such organization under this title as necessary to carry out the purposes of
				this title.
							(d)Fair and
				uniform services and assistanceContracts with or grants to Urban
				Indian Organizations and regulations adopted pursuant to this title shall
				include provisions to assure the fair and uniform provision to Urban Indians of
				services and assistance under such contracts or grants by such
				organizations.
							507.Reports and
				records
							(a)Reports
								(1)In
				generalFor each fiscal year during which an Urban Indian
				Organization receives or expends funds pursuant to a contract entered into or a
				grant received pursuant to this title, such Urban Indian Organization shall
				submit to the Secretary not more frequently than every 6 months, a report that
				includes the following:
									(A)In the case of a
				contract or grant under section 503, recommendations pursuant to section
				503(a)(5).
									(B)Information on
				activities conducted by the organization pursuant to the contract or
				grant.
									(C)An accounting of
				the amounts and purpose for which Federal funds were expended.
									(D)A minimum set of
				data, using uniformly defined elements, as specified by the Secretary after
				consultation with Urban Indian Organizations.
									(2)Health status
				and services
									(A)In
				generalNot later than 18 months after the date of enactment of
				the Indian Health Care Improvement Act
				Amendments of 2008, the Secretary, acting through the Service and
				working with a national membership-based consortium of Urban Indian
				Organizations, shall submit to Congress a report evaluating—
										(i)the health status
				of Urban Indians;
										(ii)the services
				provided to Indians pursuant to this title; and
										(iii)areas of unmet
				needs in the delivery of health services to Urban Indians, including unmet
				health care facilities needs.
										(B)Consultation
				and contractsIn preparing the report under paragraph (1), the
				Secretary—
										(i)shall confer with
				Urban Indian Organizations; and
										(ii)may enter into a
				contract with a national organization representing Urban Indian Organizations
				to conduct any aspect of the report.
										(b)AuditThe
				reports and records of the Urban Indian Organization with respect to a contract
				or grant under this title shall be subject to audit by the Secretary and the
				Comptroller General of the United States.
							(c)Costs of
				auditsThe Secretary shall allow as a cost of any contract or
				grant entered into or awarded under section 502 or 503 the cost of an annual
				independent financial audit conducted by—
								(1)a certified
				public accountant; or
								(2)a certified
				public accounting firm qualified to conduct Federal compliance audits.
								508.Limitation on
				contract authorityThe
				authority of the Secretary to enter into contracts or to award grants under
				this title shall be to the extent, and in an amount, provided for in
				appropriation Acts.
						509.Facilities
							(a)GrantsThe
				Secretary, acting through the Service, may make grants to contractors or grant
				recipients under this title for the lease, purchase, renovation, construction,
				or expansion of facilities, including leased facilities, in order to assist
				such contractors or grant recipients in complying with applicable licensure or
				certification requirements.
							(b)Loan fund
				studyThe Secretary, acting through the Service, may carry out a
				study to determine the feasibility of establishing a loan fund to provide to
				Urban Indian Organizations direct loans or guarantees for loans for the
				construction of health care facilities in a manner consistent with section 309,
				including by submitting a report in accordance with subsection (c) of that
				section.
							510.Division of
				Urban Indian HealthThere is
				established within the Service a Division of Urban Indian Health, which shall
				be responsible for—
							(1)carrying out the
				provisions of this title;
							(2)providing central
				oversight of the programs and services authorized under this title; and
							(3)providing
				technical assistance to Urban Indian Organizations working with a national
				membership-based consortium of Urban Indian Organizations.
							511.Grants for
				alcohol and substance abuse-related services
							(a)Grants
				authorizedThe Secretary, acting through the Service, may make
				grants for the provision of health-related services in prevention of, treatment
				of, rehabilitation of, or school- and community-based education regarding,
				alcohol and substance abuse, including fetal alcohol spectrum disorders, in
				Urban Centers to those Urban Indian Organizations with which the Secretary has
				entered into a contract under this title or under section 201.
							(b)GoalsEach
				grant made pursuant to subsection (a) shall set forth the goals to be
				accomplished pursuant to the grant. The goals shall be specific to each grant
				as agreed to between the Secretary and the grantee.
							(c)CriteriaThe
				Secretary shall establish criteria for the grants made under subsection (a),
				including criteria relating to the following:
								(1)The size of the
				Urban Indian population.
								(2)Capability of the
				organization to adequately perform the activities required under the
				grant.
								(3)Satisfactory
				performance standards for the organization in meeting the goals set forth in
				such grant. The standards shall be negotiated and agreed to between the
				Secretary and the grantee on a grant-by-grant basis.
								(4)Identification of
				the need for services.
								(d)Allocation of
				grantsThe Secretary shall develop a methodology for allocating
				grants made pursuant to this section based on the criteria established pursuant
				to subsection (c).
							(e)Grants subject
				to criteriaAny grant received by an Urban Indian Organization
				under this Act for substance abuse prevention, treatment, and rehabilitation
				shall be subject to the criteria set forth in subsection (c).
							512.Treatment of
				certain demonstration projectsNotwithstanding any other provision of law,
				the Tulsa Clinic and Oklahoma City Clinic demonstration projects shall—
							(1)be permanent
				programs within the Service’s direct care program;
							(2)continue to be
				treated as Service Units and Operating Units in the allocation of resources and
				coordination of care; and
							(3)continue to meet
				the requirements and definitions of an Urban Indian Organization in this Act,
				and shall not be subject to the provisions of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.).
							513.Urban NIAAA
				transferred programs
							(a)Grants and
				contractsThe Secretary, through the Division of Urban Indian
				Health, shall make grants to, or enter into contracts with, Urban Indian
				Organizations, to take effect not later than September 30, 2010, for the
				administration of Urban Indian alcohol programs that were originally
				established under the National Institute on Alcoholism and Alcohol Abuse
				(hereafter in this section referred to as NIAAA) and transferred
				to the Service.
							(b)Use of
				fundsGrants provided or contracts entered into under this
				section shall be used to provide support for the continuation of alcohol
				prevention and treatment services for Urban Indian populations and such other
				objectives as are agreed upon between the Service and a recipient of a grant or
				contract under this section.
							(c)EligibilityUrban
				Indian Organizations that operate Indian alcohol programs originally funded
				under the NIAAA and subsequently transferred to the Service are eligible for
				grants or contracts under this section.
							(d)ReportThe
				Secretary shall evaluate and report to Congress on the activities of programs
				funded under this section not less than every 5 years.
							514.Conferring
				with Urban Indian Organizations
							(a)In
				generalThe Secretary shall ensure that the Service confers or
				conferences, to the greatest extent practicable, with Urban Indian
				Organizations.
							(b)Definition of
				confer; conferenceIn this section, the terms confer
				and conference mean an open and free exchange of information and
				opinions that—
								(1)leads to mutual
				understanding and comprehension; and
								(2)emphasizes trust,
				respect, and shared responsibility.
								515.Urban youth
				treatment center demonstration
							(a)Construction
				and operation
								(1)In
				generalThe Secretary, acting through the Service, through grant
				or contract, shall fund the construction and operation of at least 1
				residential treatment center in each Service Area that meets the eligibility
				requirements set forth in subsection (b) to demonstrate the provision of
				alcohol and substance abuse treatment services to Urban Indian youth in a
				culturally competent residential setting.
								(2)TreatmentEach
				residential treatment center described in paragraph (1) shall be in addition to
				any facilities constructed under section 707(b).
								(b)Eligibility
				requirementsTo be eligible to obtain a facility under subsection
				(a)(1), a Service Area shall meet the following requirements:
								(1)There is an Urban
				Indian Organization in the Service Area.
								(2)There reside in
				the Service Area Urban Indian youth with need for alcohol and substance abuse
				treatment services in a residential setting.
								(3)There is a
				significant shortage of culturally competent residential treatment services for
				Urban Indian youth in the Service Area.
								516.Grants for
				diabetes prevention, treatment, and control
							(a)Grants
				authorizedThe Secretary may make grants to those Urban Indian
				Organizations that have entered into a contract or have received a grant under
				this title for the provision of services for the prevention and treatment of,
				and control of the complications resulting from, diabetes among Urban
				Indians.
							(b)GoalsEach
				grant made pursuant to subsection (a) shall set forth the goals to be
				accomplished under the grant. The goals shall be specific to each grant as
				agreed to between the Secretary and the grantee.
							(c)Establishment
				of criteriaThe Secretary shall establish criteria for the grants
				made under subsection (a) relating to—
								(1)the size and
				location of the Urban Indian population to be served;
								(2)the need for
				prevention of and treatment of, and control of the complications resulting
				from, diabetes among the Urban Indian population to be served;
								(3)performance
				standards for the organization in meeting the goals set forth in such grant
				that are negotiated and agreed to by the Secretary and the grantee;
								(4)the capability of
				the organization to adequately perform the activities required under the grant;
				and
								(5)the willingness
				of the organization to collaborate with the registry, if any, established by
				the Secretary under section 204(e) in the Area Office of the Service in which
				the organization is located.
								(d)Funds subject
				to criteriaAny funds received by an Urban Indian Organization
				under this Act for the prevention, treatment, and control of diabetes among
				Urban Indians shall be subject to the criteria developed by the Secretary under
				subsection (c).
							517.Community
				health representativesThe
				Secretary, acting through the Service, may enter into contracts with, and make
				grants to, Urban Indian Organizations for the employment of Indians trained as
				health service providers through the Community Health Representatives Program
				under section 109 in the provision of health care, health promotion, and
				disease prevention services to Urban Indians.
						518.Effective
				dateThe amendments made by
				the Indian Health Care Improvement Act
				Amendments of 2008 to this title shall take effect beginning on
				the date of enactment of that Act, regardless of whether the Secretary has
				promulgated regulations implementing such amendments.
						519.Eligibility
				for servicesUrban Indians
				shall be eligible for, and the ultimate beneficiaries of, health care or
				referral services provided pursuant to this title.
						520.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out this title.
						VIOrganizational
				improvements
						601.Establishment
				of the Indian Health Service as an agency of the Public Health Service
							(a)Establishment
								(1)In
				generalIn order to more effectively and efficiently carry out
				the responsibilities, authorities, and functions of the United States to
				provide health care services to Indians and Indian Tribes, as are or may be
				hereafter provided by Federal statute or treaties, there is established within
				the Public Health Service of the Department the Indian Health Service.
								(2)DirectorThe
				Service shall be administered by a Director, who shall be appointed by the
				President, by and with the advice and consent of the Senate. The Director shall
				report to the Secretary. Effective with respect to an individual appointed by
				the President, by and with the advice and consent of the Senate, after January
				1, 2008, the term of service of the Director shall be 4 years. A Director may
				serve more than 1 term.
								(3)IncumbentThe
				individual serving in the position of Director of the Service on the day before
				the date of enactment of the Indian Health
				Care Improvement Act Amendments of 2008 shall serve as
				Director.
								(4)Advocacy and
				consultationThe position of Director is established to, in a
				manner consistent with the government-to-government relationship between the
				United States and Indian Tribes—
									(A)facilitate
				advocacy for the development of appropriate Indian health policy; and
									(B)promote
				consultation on matters relating to Indian health.
									(b)AgencyThe
				Service shall be an agency within the Public Health Service of the Department,
				and shall not be an office, component, or unit of any other agency of the
				Department.
							(c)DutiesThe
				Director shall—
								(1)perform all
				functions that were, on the day before the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2008, carried out by or under the direction of the individual
				serving as Director of the Service on that day;
								(2)perform all
				functions of the Secretary relating to the maintenance and operation of
				hospital and health facilities for Indians and the planning for, and provision
				and utilization of, health services for Indians;
								(3)administer all
				health programs under which health care is provided to Indians based upon their
				status as Indians which are administered by the Secretary, including programs
				under—
									(A)this Act;
									(B)the Act of
				November 2, 1921 (25 U.S.C. 13);
									(C)the Act of August
				5, 1954 (42 U.S.C. 2001 et seq.);
									(D)the Act of August
				16, 1957 (42 U.S.C. 2005 et seq.); and
									(E)the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.);
									(4)administer all
				scholarship and loan functions carried out under title I;
								(5)directly advise
				the Secretary concerning the development of all policy- and budget-related
				matters affecting Indian health;
								(6)collaborate with
				the Assistant Secretary for Health concerning appropriate matters of Indian
				health that affect the agencies of the Public Health Service;
								(7)advise each
				Assistant Secretary of the Department concerning matters of Indian health with
				respect to which that Assistant Secretary has authority and
				responsibility;
								(8)advise the heads
				of other agencies and programs of the Department concerning matters of Indian
				health with respect to which those heads have authority and
				responsibility;
								(9)coordinate the
				activities of the Department concerning matters of Indian health; and
								(10)perform such
				other functions as the Secretary may designate.
								(d)Authority
								(1)In
				generalThe Secretary, acting through the Director, shall have
				the authority—
									(A)except to the
				extent provided for in paragraph (2), to appoint and compensate employees for
				the Service in accordance with title 5, United States Code;
									(B)to enter into
				contracts for the procurement of goods and services to carry out the functions
				of the Service; and
									(C)to manage,
				expend, and obligate all funds appropriated for the Service.
									(2)Personnel
				actionsNotwithstanding any other provision of law, the
				provisions of section 12 of the Act of June 18, 1934 (48 Stat. 986; 25 U.S.C.
				472), shall apply to all personnel actions taken with respect to new positions
				created within the Service as a result of its establishment under subsection
				(a).
								602.Automated
				management information system
							(a)Establishment
								(1)In
				generalThe Secretary shall establish an automated management
				information system for the Service.
								(2)Requirements of
				systemThe information system established under paragraph (1)
				shall include—
									(A)a financial
				management system;
									(B)a patient care
				information system for each area served by the Service;
									(C)a privacy
				component that protects the privacy of patient information held by, or on
				behalf of, the Service;
									(D)a services-based
				cost accounting component that provides estimates of the costs associated with
				the provision of specific medical treatments or services in each Area office of
				the Service;
									(E)an interface
				mechanism for patient billing and accounts receivable system; and
									(F)a training
				component.
									(b)Provision of
				systems to tribes and organizationsThe Secretary shall provide
				each Tribal Health Program automated management information systems
				which—
								(1)meet the
				management information needs of such Tribal Health Program with respect to the
				treatment by the Tribal Health Program of patients of the Service; and
								(2)meet the
				management information needs of the Service.
								(c)Access to
				recordsNotwithstanding any other provision of law, each patient
				shall have reasonable access to the medical or health records of such patient
				which are held by, or on behalf of, the Service.
							(d)Authority To
				enhance information technologyThe Secretary, acting through the
				Director, shall have the authority to enter into contracts, agreements, or
				joint ventures with other Federal agencies, States, private and nonprofit
				organizations, for the purpose of enhancing information technology in Indian
				Health Programs and facilities.
							603.Authorization
				of appropriationsThere is
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out this title.
						VIIBehavioral
				health programs
						701.Behavioral
				health prevention and treatment services
							(a)PurposesThe
				purposes of this section are as follows:
								(1)To authorize and
				direct the Secretary, acting through the Service, Indian Tribes and Tribal
				Organizations to develop a comprehensive behavioral health prevention and
				treatment program which emphasizes collaboration among alcohol and substance
				abuse, social services, and mental health programs.
								(2)To provide
				information, direction, and guidance relating to mental illness and dysfunction
				and self-destructive behavior, including child abuse and family violence, to
				those Federal, tribal, State, and local agencies responsible for programs in
				Indian communities in areas of health care, education, social services, child
				and family welfare, alcohol and substance abuse, law enforcement, and judicial
				services.
								(3)To assist Indian
				Tribes to identify services and resources available to address mental illness
				and dysfunctional and self-destructive behavior.
								(4)To provide
				authority and opportunities for Indian Tribes and Tribal Organizations to
				develop, implement, and coordinate with community-based programs which include
				identification, prevention, education, referral, and treatment services,
				including through multidisciplinary resource teams.
								(5)To ensure that
				Indians, as citizens of the United States and of the States in which they
				reside, have the same access to behavioral health services to which all
				citizens have access.
								(6)To modify or
				supplement existing programs and authorities in the areas identified in
				paragraph (2).
								(b)Plans
								(1)DevelopmentThe
				Secretary, acting through the Service, Indian Tribes, and Tribal Organizations,
				shall encourage Indian Tribes and Tribal Organizations to develop tribal plans
				and to participate in developing areawide plans for Indian Behavioral Health
				Services. The plans shall include, to the extent feasible, the following
				components:
									(A)An assessment of
				the scope of alcohol or other substance abuse, mental illness, and
				dysfunctional and self-destructive behavior, including suicide, child abuse,
				and family violence, among Indians, including—
										(i)the number of
				Indians served who are directly or indirectly affected by such illness or
				behavior; or
										(ii)an estimate of
				the financial and human cost attributable to such illness or behavior.
										(B)An assessment of
				the existing and additional resources necessary for the prevention and
				treatment of such illness and behavior, including an assessment of the progress
				toward achieving the availability of the full continuum of care described in
				subsection (c).
									(C)An estimate of
				the additional funding needed by the Service, Indian Tribes, and Tribal
				Organizations to meet their responsibilities under the plans.
									(2)Coordination
				with national clearinghouses and information centersThe
				Secretary, acting through the Service, shall coordinate with existing national
				clearinghouses and information centers to include at the clearinghouses and
				centers plans and reports on the outcomes of such plans developed by Indian
				Tribes, Tribal Organizations, and Service Areas relating to behavioral health.
				The Secretary shall ensure access to these plans and outcomes by any Indian
				Tribe, Tribal Organization, or the Service.
								(3)Technical
				assistanceThe Secretary shall provide technical assistance to
				Indian Tribes and Tribal Organizations in preparation of plans under this
				section and in developing standards of care that may be used and adopted
				locally.
								(c)ProgramsThe
				Secretary, acting through the Service, Indian Tribes, and Tribal Organizations,
				shall provide, to the extent feasible and if funding is available, programs
				including the following:
								(1)Comprehensive
				careA comprehensive continuum of behavioral health care which
				provides—
									(A)community-based
				prevention, intervention, outpatient, and behavioral health aftercare;
									(B)detoxification
				(social and medical);
									(C)acute
				hospitalization;
									(D)intensive
				outpatient/day treatment;
									(E)residential
				treatment;
									(F)transitional
				living for those needing a temporary, stable living environment that is
				supportive of treatment and recovery goals;
									(G)emergency
				shelter;
									(H)intensive case
				management;
									(I)diagnostic
				services; and
									(J)promotion of
				healthy approaches to risk and safety issues, including injury
				prevention.
									(2)Child
				careBehavioral health services for Indians from birth through
				age 17, including—
									(A)preschool and
				school age fetal alcohol spectrum disorder services, including assessment and
				behavioral intervention;
									(B)mental health and
				substance abuse services (emotional, organic, alcohol, drug, inhalant, and
				tobacco);
									(C)identification
				and treatment of co-occurring disorders and comorbidity;
									(D)prevention of
				alcohol, drug, inhalant, and tobacco use;
									(E)early
				intervention, treatment, and aftercare; and
									(F)identification
				and treatment of neglect and physical, mental, and sexual abuse.
									(3)Adult
				careBehavioral health services for Indians from age 18 through
				55, including—
									(A)early
				intervention, treatment, and aftercare;
									(B)mental health and
				substance abuse services (emotional, alcohol, drug, inhalant, and tobacco),
				including sex specific services;
									(C)identification
				and treatment of co-occurring disorders (dual diagnosis) and
				comorbidity;
									(D)promotion of
				healthy approaches for risk-related behavior;
									(E)treatment
				services for women at risk of a fetal alcohol-exposed pregnancy; and
									(F)sex specific
				treatment for sexual assault and domestic violence.
									(4)Family
				careBehavioral health services for families, including—
									(A)early
				intervention, treatment, and aftercare for affected families;
									(B)treatment for
				sexual assault and domestic violence; and
									(C)promotion of
				healthy approaches relating to parenting, domestic violence, and other abuse
				issues.
									(5)Elder
				careBehavioral health services for Indians 56 years of age and
				older, including—
									(A)early
				intervention, treatment, and aftercare;
									(B)mental health and
				substance abuse services (emotional, alcohol, drug, inhalant, and tobacco),
				including sex specific services;
									(C)identification
				and treatment of co-occurring disorders (dual diagnosis) and
				comorbidity;
									(D)promotion of
				healthy approaches to managing conditions related to aging;
									(E)sex specific
				treatment for sexual assault, domestic violence, neglect, physical and mental
				abuse and exploitation; and
									(F)identification
				and treatment of dementias regardless of cause.
									(d)Community
				behavioral health plan
								(1)EstablishmentThe
				governing body of any Indian Tribe or Tribal Organization may adopt a
				resolution for the establishment of a community behavioral health plan
				providing for the identification and coordination of available resources and
				programs to identify, prevent, or treat substance abuse, mental illness, or
				dysfunctional and self-destructive behavior, including child abuse and family
				violence, among its members or its service population. This plan should include
				behavioral health services, social services, intensive outpatient services, and
				continuing aftercare.
								(2)Technical
				assistanceAt the request of an Indian Tribe or Tribal
				Organization, the Bureau of Indian Affairs and the Service shall cooperate with
				and provide technical assistance to the Indian Tribe or Tribal Organization in
				the development and implementation of such plan.
								(3)FundingThe
				Secretary, acting through the Service, may make funding available to Indian
				Tribes and Tribal Organizations which adopt a resolution pursuant to paragraph
				(1) to obtain technical assistance for the development of a community
				behavioral health plan and to provide administrative support in the
				implementation of such plan.
								(e)Coordination
				for availability of servicesThe Secretary, acting through the
				Service, Indian Tribes, and Tribal Organizations, shall coordinate behavioral
				health planning, to the extent feasible, with other Federal agencies and with
				State agencies, to encourage comprehensive behavioral health services for
				Indians regardless of their place of residence.
							(f)Mental health
				care need assessmentNot later than 1 year after the date of
				enactment of the Indian Health Care
				Improvement Act Amendments of 2008, the Secretary, acting through
				the Service, shall make an assessment of the need for inpatient mental health
				care among Indians and the availability and cost of inpatient mental health
				facilities which can meet such need. In making such assessment, the Secretary
				shall consider the possible conversion of existing, underused Service hospital
				beds into psychiatric units to meet such need.
							702.Memoranda of
				agreement with the Department of the Interior
							(a)ContentsNot
				later than 12 months after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2008, the Secretary, acting through the Service, and the
				Secretary of the Interior shall develop and enter into a memoranda of
				agreement, or review and update any existing memoranda of agreement, as
				required by section 4205 of the Indian Alcohol and Substance Abuse Prevention
				and Treatment Act of 1986 (25 U.S.C. 2411) under which the Secretaries address
				the following:
								(1)The scope and
				nature of mental illness and dysfunctional and self-destructive behavior,
				including child abuse and family violence, among Indians.
								(2)The existing
				Federal, tribal, State, local, and private services, resources, and programs
				available to provide behavioral health services for Indians.
								(3)The unmet need
				for additional services, resources, and programs necessary to meet the needs
				identified pursuant to paragraph (1).
								(4)(A)The right of Indians,
				as citizens of the United States and of the States in which they reside, to
				have access to behavioral health services to which all citizens have
				access.
									(B)The right of Indians to participate
				in, and receive the benefit of, such services.
									(C)The actions necessary to protect the
				exercise of such right.
									(5)The
				responsibilities of the Bureau of Indian Affairs and the Service, including
				mental illness identification, prevention, education, referral, and treatment
				services (including services through multidisciplinary resource teams), at the
				central, area, and agency and Service Unit, Service Area, and headquarters
				levels to address the problems identified in paragraph (1).
								(6)A strategy for
				the comprehensive coordination of the behavioral health services provided by
				the Bureau of Indian Affairs and the Service to meet the problems identified
				pursuant to paragraph (1), including—
									(A)the coordination
				of alcohol and substance abuse programs of the Service, the Bureau of Indian
				Affairs, and Indian Tribes and Tribal Organizations (developed under the Indian
				Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C.
				2401 et seq.)) with behavioral health initiatives pursuant to this Act,
				particularly with respect to the referral and treatment of dually diagnosed
				individuals requiring behavioral health and substance abuse treatment;
				and
									(B)ensuring that the
				Bureau of Indian Affairs and Service programs and services (including
				multidisciplinary resource teams) addressing child abuse and family violence
				are coordinated with such non-Federal programs and services.
									(7)Directing
				appropriate officials of the Bureau of Indian Affairs and the Service,
				particularly at the agency and Service Unit levels, to cooperate fully with
				tribal requests made pursuant to community behavioral health plans adopted
				under section 701(c) and section 4206 of the Indian Alcohol and Substance Abuse
				Prevention and Treatment Act of 1986 (25 U.S.C. 2412).
								(8)Providing for an
				annual review of such agreement by the Secretaries which shall be provided to
				Congress and Indian Tribes and Tribal Organizations.
								(b)Specific
				provisions requiredThe memoranda of agreement updated or entered
				into pursuant to subsection (a) shall include specific provisions pursuant to
				which the Service shall assume responsibility for—
								(1)the determination
				of the scope of the problem of alcohol and substance abuse among Indians,
				including the number of Indians within the jurisdiction of the Service who are
				directly or indirectly affected by alcohol and substance abuse and the
				financial and human cost;
								(2)an assessment of
				the existing and needed resources necessary for the prevention of alcohol and
				substance abuse and the treatment of Indians affected by alcohol and substance
				abuse; and
								(3)an estimate of
				the funding necessary to adequately support a program of prevention of alcohol
				and substance abuse and treatment of Indians affected by alcohol and substance
				abuse.
								(c)PublicationEach
				memorandum of agreement entered into or renewed (and amendments or
				modifications thereto) under subsection (a) shall be published in the Federal
				Register. At the same time as publication in the Federal Register, the
				Secretary shall provide a copy of such memoranda, amendment, or modification to
				each Indian Tribe, Tribal Organization, and Urban Indian Organization.
							703.Comprehensive
				behavioral health prevention and treatment program
							(a)Establishment
								(1)In
				generalThe Secretary, acting through the Service, Indian Tribes,
				and Tribal Organizations, shall provide a program of comprehensive behavioral
				health, prevention, treatment, and aftercare, which shall include—
									(A)prevention,
				through educational intervention, in Indian communities;
									(B)acute
				detoxification, psychiatric hospitalization, residential, and intensive
				outpatient treatment;
									(C)community-based
				rehabilitation and aftercare;
									(D)community
				education and involvement, including extensive training of health care,
				educational, and community-based personnel;
									(E)specialized
				residential treatment programs for high-risk populations, including pregnant
				and postpartum women and their children; and
									(F)diagnostic
				services.
									(2)Target
				populationsThe target population of such programs shall be
				members of Indian Tribes. Efforts to train and educate key members of the
				Indian community shall also target employees of health, education, judicial,
				law enforcement, legal, and social service programs.
								(b)Contract health
				services
								(1)In
				generalThe Secretary, acting through the Service, Indian Tribes,
				and Tribal Organizations, may enter into contracts with public or private
				providers of behavioral health treatment services for the purpose of carrying
				out the program required under subsection (a).
								(2)Provision of
				assistanceIn carrying out this subsection, the Secretary shall
				provide assistance to Indian Tribes and Tribal Organizations to develop
				criteria for the certification of behavioral health service providers and
				accreditation of service facilities which meet minimum standards for such
				services and facilities.
								704.Mental health
				technician program
							(a)In
				generalUnder the authority of the Act of November 2, 1921 (25
				U.S.C. 13) (commonly known as the Snyder Act), the Secretary
				shall establish and maintain a mental health technician program within the
				Service which—
								(1)provides for the
				training of Indians as mental health technicians; and
								(2)employs such
				technicians in the provision of community-based mental health care that
				includes identification, prevention, education, referral, and treatment
				services.
								(b)Paraprofessional
				trainingIn carrying out subsection (a), the Secretary, acting
				through the Service, Indian Tribes, and Tribal Organizations, shall provide
				high-standard paraprofessional training in mental health care necessary to
				provide quality care to the Indian communities to be served. Such training
				shall be based upon a curriculum developed or approved by the Secretary which
				combines education in the theory of mental health care with supervised
				practical experience in the provision of such care.
							(c)Supervision and
				evaluation of techniciansThe Secretary, acting through the
				Service, Indian Tribes, and Tribal Organizations, shall supervise and evaluate
				the mental health technicians in the training program.
							(d)Traditional
				health care practicesThe Secretary, acting through the Service,
				shall ensure that the program established pursuant to this subsection involves
				the use and promotion of the traditional health care practices of the Indian
				Tribes to be served.
							705.Licensing
				requirement for mental health care workers
							(a)In
				generalSubject to the provisions of section 221, and except as
				provided in subsection (b), any individual employed as a psychologist, social
				worker, or marriage and family therapist for the purpose of providing mental
				health care services to Indians in a clinical setting under this Act is
				required to be licensed as a psychologist, social worker, or marriage and
				family therapist, respectively.
							(b)TraineesAn
				individual may be employed as a trainee in psychology, social work, or marriage
				and family therapy to provide mental health care services described in
				subsection (a) if such individual—
								(1)works under the
				direct supervision of a licensed psychologist, social worker, or marriage and
				family therapist, respectively;
								(2)is enrolled in or
				has completed at least 2 years of course work at a post-secondary, accredited
				education program for psychology, social work, marriage and family therapy, or
				counseling; and
								(3)meets such other
				training, supervision, and quality review requirements as the Secretary may
				establish.
								706.Indian women
				treatment programs
							(a)GrantsThe
				Secretary, consistent with section 701, may make grants to Indian Tribes,
				Tribal Organizations, and Urban Indian Organizations to develop and implement a
				comprehensive behavioral health program of prevention, intervention, treatment,
				and relapse prevention services that specifically addresses the cultural,
				historical, social, and child care needs of Indian women, regardless of
				age.
							(b)Use of grant
				fundsA grant made pursuant to this section may be used
				to—
								(1)develop and
				provide community training, education, and prevention programs for Indian women
				relating to behavioral health issues, including fetal alcohol spectrum
				disorders;
								(2)identify and
				provide psychological services, counseling, advocacy, support, and relapse
				prevention to Indian women and their families; and
								(3)develop
				prevention and intervention models for Indian women which incorporate
				traditional health care practices, cultural values, and community and family
				involvement.
								(c)CriteriaThe
				Secretary, in consultation with Indian Tribes and Tribal Organizations, shall
				establish criteria for the review and approval of applications and proposals
				for funding under this section.
							(d)Allocation of
				certain fundsTwenty percent of the funds appropriated pursuant
				to this section shall be used to make grants to Urban Indian
				Organizations.
							707.Indian youth
				program
							(a)Detoxification
				and rehabilitationThe Secretary, acting through the Service,
				consistent with section 701, shall develop and implement a program for acute
				detoxification and treatment for Indian youths, including behavioral health
				services. The program shall include regional treatment centers designed to
				include detoxification and rehabilitation for both sexes on a referral basis
				and programs developed and implemented by Indian Tribes or Tribal Organizations
				at the local level under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.). Regional centers shall be integrated with the intake and
				rehabilitation programs based in the referring Indian community.
							(b)Alcohol and
				substance abuse treatment centers or facilities
								(1)Establishment
									(A)In
				generalThe Secretary, acting through the Service, Indian Tribes,
				and Tribal Organizations, shall construct, renovate, or, as necessary,
				purchase, and appropriately staff and operate, at least 1 youth regional
				treatment center or treatment network in each area under the jurisdiction of an
				Area Office.
									(B)Area office in
				CaliforniaFor the purposes of this subsection, the Area Office
				in California shall be considered to be 2 Area Offices, 1 office whose
				jurisdiction shall be considered to encompass the northern area of the State of
				California, and 1 office whose jurisdiction shall be considered to encompass
				the remainder of the State of California for the purpose of implementing
				California treatment networks.
									(2)FundingFor
				the purpose of staffing and operating such centers or facilities, funding shall
				be pursuant to the Act of November 2, 1921 (25 U.S.C. 13).
								(3)LocationA
				youth treatment center constructed or purchased under this subsection shall be
				constructed or purchased at a location within the area described in paragraph
				(1) agreed upon (by appropriate tribal resolution) by a majority of the Indian
				Tribes to be served by such center.
								(4)Specific
				provision of funds
									(A)In
				generalNotwithstanding any other provision of this title, the
				Secretary may, from amounts authorized to be appropriated for the purposes of
				carrying out this section, make funds available to—
										(i)the Tanana Chiefs
				Conference, Incorporated, for the purpose of leasing, constructing, renovating,
				operating, and maintaining a residential youth treatment facility in Fairbanks,
				Alaska; and
										(ii)the Southeast
				Alaska Regional Health Corporation to staff and operate a residential youth
				treatment facility without regard to the proviso set forth in section 4(l) of
				the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b(l)).
										(B)Provision of
				services to eligible youthsUntil additional residential youth
				treatment facilities are established in Alaska pursuant to this section, the
				facilities specified in subparagraph (A) shall make every effort to provide
				services to all eligible Indian youths residing in Alaska.
									(c)Intermediate
				adolescent behavioral health services
								(1)In
				generalThe Secretary, acting through the Service, Indian Tribes,
				and Tribal Organizations, may provide intermediate behavioral health services
				to Indian children and adolescents, including—
									(A)pretreatment
				assistance;
									(B)inpatient,
				outpatient, and aftercare services;
									(C)emergency
				care;
									(D)suicide
				prevention and crisis intervention; and
									(E)prevention and
				treatment of mental illness and dysfunctional and self-destructive behavior,
				including child abuse and family violence.
									(2)Use of
				fundsFunds provided under this subsection may be used—
									(A)to construct or
				renovate an existing health facility to provide intermediate behavioral health
				services;
									(B)to hire
				behavioral health professionals;
									(C)to staff,
				operate, and maintain an intermediate mental health facility, group home, sober
				housing, transitional housing or similar facilities, or youth shelter where
				intermediate behavioral health services are being provided;
									(D)to make
				renovations and hire appropriate staff to convert existing hospital beds into
				adolescent psychiatric units; and
									(E)for intensive
				home- and community-based services.
									(3)CriteriaThe
				Secretary, acting through the Service, shall, in consultation with Indian
				Tribes and Tribal Organizations, establish criteria for the review and approval
				of applications or proposals for funding made available pursuant to this
				subsection.
								(d)Federally-owned
				structures
								(1)In
				generalThe Secretary, in consultation with Indian Tribes and
				Tribal Organizations, shall—
									(A)identify and use,
				where appropriate, federally-owned structures suitable for local residential or
				regional behavioral health treatment for Indian youths; and
									(B)establish
				guidelines for determining the suitability of any such federally-owned
				structure to be used for local residential or regional behavioral health
				treatment for Indian youths.
									(2)Terms and
				conditions for use of structureAny structure described in
				paragraph (1) may be used under such terms and conditions as may be agreed upon
				by the Secretary and the agency having responsibility for the structure and any
				Indian Tribe or Tribal Organization operating the program.
								(e)Rehabilitation
				and aftercare services
								(1)In
				generalThe Secretary, Indian Tribes, or Tribal Organizations, in
				cooperation with the Secretary of the Interior, shall develop and implement
				within each Service Unit, community-based rehabilitation and follow-up services
				for Indian youths who are having significant behavioral health problems, and
				require long-term treatment, community reintegration, and monitoring to support
				the Indian youths after their return to their home community.
								(2)AdministrationServices
				under paragraph (1) shall be provided by trained staff within the community who
				can assist the Indian youths in their continuing development of self-image,
				positive problem-solving skills, and nonalcohol or substance abusing behaviors.
				Such staff may include alcohol and substance abuse counselors, mental health
				professionals, and other health professionals and paraprofessionals, including
				community health representatives.
								(f)Inclusion of
				family in youth treatment programIn providing the treatment and
				other services to Indian youths authorized by this section, the Secretary,
				acting through the Service, Indian Tribes, and Tribal Organizations, shall
				provide for the inclusion of family members of such youths in the treatment
				programs or other services as may be appropriate. Not less than 10 percent of
				the funds appropriated for the purposes of carrying out subsection (e) shall be
				used for outpatient care of adult family members related to the treatment of an
				Indian youth under that subsection.
							(g)Multidrug abuse
				programThe Secretary, acting through the Service, Indian Tribes,
				and Tribal Organizations, shall provide, consistent with section 701, programs
				and services to prevent and treat the abuse of multiple forms of substances,
				including alcohol, drugs, inhalants, and tobacco, among Indian youths residing
				in Indian communities, on or near reservations, and in urban areas and provide
				appropriate mental health services to address the incidence of mental illness
				among such youths.
							(h)Indian youth
				mental healthThe Secretary, acting through the Service, shall
				collect data for the report under section 801 with respect to—
								(1)the number of
				Indian youth who are being provided mental health services through the Service
				and Tribal Health Programs;
								(2)a description of,
				and costs associated with, the mental health services provided for Indian youth
				through the Service and Tribal Health Programs;
								(3)the number of
				youth referred to the Service or Tribal Health Programs for mental health
				services;
								(4)the number of
				Indian youth provided residential treatment for mental health and behavioral
				problems through the Service and Tribal Health Programs, reported separately
				for on- and off-reservation facilities; and
								(5)the costs of the
				services described in paragraph (4).
								708.Indian youth
				telemental health demonstration project
							(a)PurposeThe
				purpose of this section is to authorize the Secretary to carry out a
				demonstration project to test the use of telemental health services in suicide
				prevention, intervention and treatment of Indian youth, including
				through—
								(1)the use of
				psychotherapy, psychiatric assessments, diagnostic interviews, therapies for
				mental health conditions predisposing to suicide, and alcohol and substance
				abuse treatment;
								(2)the provision of
				clinical expertise to, consultation services with, and medical advice and
				training for frontline health care providers working with Indian youth;
								(3)training and
				related support for community leaders, family members and health and education
				workers who work with Indian youth;
								(4)the development
				of culturally-relevant educational materials on suicide; and
								(5)data collection
				and reporting.
								(b)DefinitionsFor
				the purpose of this section, the following definitions shall apply:
								(1)Demonstration
				projectThe term demonstration project means the
				Indian youth telemental health demonstration project authorized under
				subsection (c).
								(2)Telemental
				healthThe term telemental health means the use of
				electronic information and telecommunications technologies to support long
				distance mental health care, patient and professional-related education, public
				health, and health administration.
								(c)Authorization
								(1)In
				generalThe Secretary is authorized to award grants under the
				demonstration project for the provision of telemental health services to Indian
				youth who—
									(A)have expressed
				suicidal ideas;
									(B)have attempted
				suicide; or
									(C)have mental
				health conditions that increase or could increase the risk of suicide.
									(2)Eligibility for
				grantsSuch grants shall be awarded to Indian Tribes and Tribal
				Organizations that operate 1 or more facilities—
									(A)located in Alaska
				and part of the Alaska Federal Health Care Access Network;
									(B)reporting active
				clinical telehealth capabilities; or
									(C)offering
				school-based telemental health services relating to psychiatry to Indian
				youth.
									(3)Grant
				periodThe Secretary shall award grants under this section for a
				period of up to 4 years.
								(4)Awarding of
				grantsNot more than 5 grants shall be provided under paragraph
				(1), with priority consideration given to Indian Tribes and Tribal
				Organizations that—
									(A)serve a
				particular community or geographic area where there is a demonstrated need to
				address Indian youth suicide;
									(B)enter in to
				collaborative partnerships with Indian Health Service or Tribal Health Programs
				or facilities to provide services under this demonstration project;
									(C)serve an isolated
				community or geographic area which has limited or no access to behavioral
				health services; or
									(D)operate a
				detention facility at which Indian youth are detained.
									(d)Use of
				funds
								(1)In
				generalAn Indian Tribe or Tribal Organization shall use a grant
				received under subsection (c) for the following purposes:
									(A)To provide
				telemental health services to Indian youth, including the provision of—
										(i)psychotherapy;
										(ii)psychiatric
				assessments and diagnostic interviews, therapies for mental health conditions
				predisposing to suicide, and treatment; and
										(iii)alcohol and
				substance abuse treatment.
										(B)To provide
				clinician-interactive medical advice, guidance and training, assistance in
				diagnosis and interpretation, crisis counseling and intervention, and related
				assistance to Service, tribal, or urban clinicians and health services
				providers working with youth being served under this demonstration
				project.
									(C)To assist,
				educate and train community leaders, health education professionals and
				paraprofessionals, tribal outreach workers, and family members who work with
				the youth receiving telemental health services under this demonstration
				project, including with identification of suicidal tendencies, crisis
				intervention and suicide prevention, emergency skill development, and building
				and expanding networks among these individuals and with State and local health
				services providers.
									(D)To develop and
				distribute culturally appropriate community educational materials on—
										(i)suicide
				prevention;
										(ii)suicide
				education;
										(iii)suicide
				screening;
										(iv)suicide
				intervention; and
										(v)ways to mobilize
				communities with respect to the identification of risk factors for
				suicide.
										(E)For data
				collection and reporting related to Indian youth suicide prevention
				efforts.
									(2)Traditional
				health care practicesIn carrying out the purposes described in
				paragraph (1), an Indian Tribe or Tribal Organization may use and promote the
				traditional health care practices of the Indian Tribes of the youth to be
				served.
								(e)ApplicationsTo
				be eligible to receive a grant under subsection (c), an Indian Tribe or Tribal
				Organization shall prepare and submit to the Secretary an application, at such
				time, in such manner, and containing such information as the Secretary may
				require, including—
								(1)a description of
				the project that the Indian Tribe or Tribal Organization will carry out using
				the funds provided under the grant;
								(2)a description of
				the manner in which the project funded under the grant would—
									(A)meet the
				telemental health care needs of the Indian youth population to be served by the
				project; or
									(B)improve the
				access of the Indian youth population to be served to suicide prevention and
				treatment services;
									(3)evidence of
				support for the project from the local community to be served by the
				project;
								(4)a description of
				how the families and leadership of the communities or populations to be served
				by the project would be involved in the development and ongoing operations of
				the project;
								(5)a plan to involve
				the tribal community of the youth who are provided services by the project in
				planning and evaluating the mental health care and suicide prevention efforts
				provided, in order to ensure the integration of community, clinical,
				environmental, and cultural components of the treatment; and
								(6)a plan for
				sustaining the project after Federal assistance for the demonstration project
				has terminated.
								(f)Collaboration;
				reporting to national clearinghouse
								(1)CollaborationThe
				Secretary, acting through the Service, shall encourage Indian Tribes and Tribal
				Organizations receiving grants under this section to collaborate to enable
				comparisons about best practices across projects.
								(2)Reporting to
				national clearinghouseThe Secretary, acting through the Service,
				shall also encourage Indian Tribes and Tribal Organizations receiving grants
				under this section to submit relevant, declassified project information to the
				national clearinghouse authorized under section 701(b)(2) in order to better
				facilitate program performance and improve suicide prevention, intervention,
				and treatment services.
								(g)Annual
				reportEach grant recipient shall submit to the Secretary an
				annual report that—
								(1)describes the
				number of telemental health services provided; and
								(2)includes any
				other information that the Secretary may require.
								(h)Report to
				CongressNot later than 270
				days after the termination of the demonstration project, the Secretary shall
				submit to the Committee on Indian Affairs of the Senate and the Committee on
				Natural Resources and Committee on Energy and Commerce of the House of
				Representatives a final report, based on the annual reports provided by grant
				recipients under subsection (h), that—
								(1)describes the
				results of the projects funded by grants awarded under this section, including
				any data available which indicates the number of attempted suicides;
								(2)evaluates the
				impact of the telemental health services funded by the grants in reducing the
				number of completed suicides among Indian youth;
								(3)evaluates whether
				the demonstration project should be—
									(A)expanded to
				provide more than 5 grants; and
									(B)designated a
				permanent program; and
									(4)evaluates the
				benefits of expanding the demonstration project to include Urban Indian
				Organizations.
								(i)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $1,500,000 for each of fiscal years 2008 through 2011.
							709.Inpatient and
				community-based mental health facilities design, construction, and
				staffingNot later than 1 year
				after the date of enactment of the Indian
				Health Care Improvement Act Amendments of 2008, the Secretary,
				acting through the Service, Indian Tribes, and Tribal Organizations, may
				provide, in each area of the Service, not less than 1 inpatient mental health
				care facility, or the equivalent, for Indians with behavioral health problems.
				For the purposes of this subsection, California shall be considered to be 2
				Area Offices, 1 office whose location shall be considered to encompass the
				northern area of the State of California and 1 office whose jurisdiction shall
				be considered to encompass the remainder of the State of California. The
				Secretary shall consider the possible conversion of existing, underused Service
				hospital beds into psychiatric units to meet such need.
						710.Training and
				community education
							(a)ProgramThe
				Secretary, in cooperation with the Secretary of the Interior, shall develop and
				implement or assist Indian Tribes and Tribal Organizations to develop and
				implement, within each Service Unit or tribal program, a program of community
				education and involvement which shall be designed to provide concise and timely
				information to the community leadership of each tribal community. Such program
				shall include education about behavioral health issues to political leaders,
				Tribal judges, law enforcement personnel, members of tribal health and
				education boards, health care providers including traditional practitioners,
				and other critical members of each tribal community. Such program may also
				include community-based training to develop local capacity and tribal community
				provider training for prevention, intervention, treatment, and
				aftercare.
							(b)InstructionThe
				Secretary, acting through the Service, shall, either directly or through Indian
				Tribes and Tribal Organizations, provide instruction in the area of behavioral
				health issues, including instruction in crisis intervention and family
				relations in the context of alcohol and substance abuse, child sexual abuse,
				youth alcohol and substance abuse, and the causes and effects of fetal alcohol
				spectrum disorders to appropriate employees of the Bureau of Indian Affairs and
				the Service, and to personnel in schools or programs operated under any
				contract with the Bureau of Indian Affairs or the Service, including
				supervisors of emergency shelters and halfway houses described in section 4213
				of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986
				(25 U.S.C. 2433).
							(c)Training
				modelsIn carrying out the education and training programs
				required by this section, the Secretary, in consultation with Indian Tribes,
				Tribal Organizations, Indian behavioral health experts, and Indian alcohol and
				substance abuse prevention experts, shall develop and provide community-based
				training models. Such models shall address—
								(1)the elevated risk
				of alcohol and behavioral health problems faced by children of
				alcoholics;
								(2)the cultural,
				spiritual, and multigenerational aspects of behavioral health problem
				prevention and recovery; and
								(3)community-based
				and multidisciplinary strategies for preventing and treating behavioral health
				problems.
								711.Behavioral
				health program
							(a)Innovative
				programsThe Secretary, acting through the Service, Indian
				Tribes, and Tribal Organizations, consistent with section 701, may plan,
				develop, implement, and carry out programs to deliver innovative
				community-based behavioral health services to Indians.
							(b)Awards;
				criteriaThe Secretary may award a grant for a project under
				subsection (a) to an Indian Tribe or Tribal Organization and may consider the
				following criteria:
								(1)The project will
				address significant unmet behavioral health needs among Indians.
								(2)The project will
				serve a significant number of Indians.
								(3)The project has
				the potential to deliver services in an efficient and effective manner.
								(4)The Indian Tribe
				or Tribal Organization has the administrative and financial capability to
				administer the project.
								(5)The project may
				deliver services in a manner consistent with traditional health care
				practices.
								(6)The project is
				coordinated with, and avoids duplication of, existing services.
								(c)Equitable
				treatmentFor purposes of this subsection, the Secretary shall,
				in evaluating project applications or proposals, use the same criteria that the
				Secretary uses in evaluating any other application or proposal for such
				funding.
							712.Fetal alcohol
				spectrum disorders programs
							(a)Programs
								(1)EstablishmentThe
				Secretary, consistent with section 701, acting through the Service, Indian
				Tribes, and Tribal Organizations, is authorized to establish and operate fetal
				alcohol spectrum disorders programs as provided in this section for the
				purposes of meeting the health status objectives specified in section 3.
								(2)Use of
				funds
									(A)In
				generalFunding provided pursuant to this section shall be used
				for the following:
										(i)To develop and
				provide for Indians community and in-school training, education, and prevention
				programs relating to fetal alcohol spectrum disorders.
										(ii)To identify and
				provide behavioral health treatment to high-risk Indian women and high-risk
				women pregnant with an Indian’s child.
										(iii)To identify and
				provide appropriate psychological services, educational and vocational support,
				counseling, advocacy, and information to fetal alcohol spectrum
				disorders-affected Indians and their families or caretakers.
										(iv)To develop and
				implement counseling and support programs in schools for fetal alcohol spectrum
				disorders-affected Indian children.
										(v)To develop
				prevention and intervention models which incorporate practitioners of
				traditional health care practices, cultural values, and community
				involvement.
										(vi)To develop,
				print, and disseminate education and prevention materials on fetal alcohol
				spectrum disorders.
										(vii)To develop and
				implement, in consultation with Indian Tribes and Tribal Organizations, and in
				conference with Urban Indian Organizations, culturally sensitive assessment and
				diagnostic tools including dysmorphology clinics and multidisciplinary fetal
				alcohol spectrum disorders clinics for use in Indian communities and Urban
				Centers.
										(B)Additional
				usesIn addition to any purpose under subparagraph (A), funding
				provided pursuant to this section may be used for 1 or more of the
				following:
										(i)Early childhood
				intervention projects from birth on to mitigate the effects of fetal alcohol
				spectrum disorders among Indians.
										(ii)Community-based
				support services for Indians and women pregnant with Indian children.
										(iii)Community-based
				housing for adult Indians with fetal alcohol spectrum disorders.
										(3)Criteria for
				applicationsThe Secretary shall establish criteria for the
				review and approval of applications for funding under this section.
								(b)ServicesThe
				Secretary, acting through the Service, Indian Tribes, and Tribal Organizations,
				shall—
								(1)develop and
				provide services for the prevention, intervention, treatment, and aftercare for
				those affected by fetal alcohol spectrum disorders in Indian communities;
				and
								(2)provide
				supportive services, including services to meet the special educational,
				vocational, school-to-work transition, and independent living needs of
				adolescent and adult Indians with fetal alcohol spectrum disorders.
								(c)Task
				forceThe Secretary shall establish a task force to be known as
				the Fetal Alcohol Spectrum Disorders Task Force to advise the Secretary in
				carrying out subsection (b). Such task force shall be composed of
				representatives from the following:
								(1)The National
				Institute on Drug Abuse.
								(2)The National
				Institute on Alcohol and Alcoholism.
								(3)The Office of
				Substance Abuse Prevention.
								(4)The National
				Institute of Mental Health.
								(5)The
				Service.
								(6)The Office of
				Minority Health of the Department of Health and Human Services.
								(7)The
				Administration for Native Americans.
								(8)The National
				Institute of Child Health and Human Development (NICHD).
								(9)The Centers for
				Disease Control and Prevention.
								(10)The Bureau of
				Indian Affairs.
								(11)Indian
				Tribes.
								(12)Tribal
				Organizations.
								(13)Urban Indian
				communities.
								(14)Indian fetal
				alcohol spectrum disorders experts.
								(d)Applied
				research projectsThe Secretary, acting through the Substance
				Abuse and Mental Health Services Administration, shall make grants to Indian
				Tribes, Tribal Organizations, and Urban Indian Organizations for applied
				research projects which propose to elevate the understanding of methods to
				prevent, intervene, treat, or provide rehabilitation and behavioral health
				aftercare for Indians and Urban Indians affected by fetal alcohol spectrum
				disorders.
							(e)Funding for
				Urban Indian OrganizationsTen percent of the funds appropriated
				pursuant to this section shall be used to make grants to Urban Indian
				Organizations funded under title V.
							713.Child sexual
				abuse prevention and treatment programs
							(a)EstablishmentThe
				Secretary, acting through the Service, and the Secretary of the Interior,
				Indian Tribes, and Tribal Organizations, shall establish, consistent with
				section 701, in every Service Area, programs involving treatment for victims of
				sexual abuse who are Indian children or children in an Indian household.
							(b)Use of
				fundsFunding provided pursuant to this section shall be used for
				the following:
								(1)To develop and
				provide community education and prevention programs related to sexual abuse of
				Indian children or children in an Indian household.
								(2)To identify and
				provide behavioral health treatment to victims of sexual abuse who are Indian
				children or children in an Indian household, and to their family members who
				are affected by sexual abuse.
								(3)To develop
				prevention and intervention models which incorporate traditional health care
				practices, cultural values, and community involvement.
								(4)To develop and
				implement culturally sensitive assessment and diagnostic tools for use in
				Indian communities and Urban Centers.
								(5)To identify and
				provide behavioral health treatment to Indian perpetrators and perpetrators who
				are members of an Indian household—
									(A)making efforts to
				begin offender and behavioral health treatment while the perpetrator is
				incarcerated or at the earliest possible date if the perpetrator is not
				incarcerated; and
									(B)providing
				treatment after the perpetrator is released, until it is determined that the
				perpetrator is not a threat to children.
									(c)CoordinationThe
				programs established under subsection (a) shall be carried out in coordination
				with programs and services authorized under the Indian Child Protection and
				Family Violence Prevention Act (25 U.S.C. 3201 et seq.).
							714.Domestic and
				sexual violence prevention and treatment
							(a)In
				generalThe Secretary, in accordance with section 701, is
				authorized to establish in each Service Area programs involving the prevention
				and treatment of—
								(1)Indian victims of
				domestic violence or sexual abuse; and
								(2)perpetrators of
				domestic violence or sexual abuse who are Indian or members of an Indian
				household.
								(b)Use of
				fundsFunds made available to carry out this section shall be
				used—
								(1)to develop and
				implement prevention programs and community education programs relating to
				domestic violence and sexual abuse;
								(2)to provide
				behavioral health services, including victim support services, and medical
				treatment (including examinations performed by sexual assault nurse examiners)
				to Indian victims of domestic violence or sexual abuse;
								(3)to purchase rape
				kits,
								(4)to develop
				prevention and intervention models, which may incorporate traditional health
				care practices; and
								(5)to identify and
				provide behavioral health treatment to perpetrators who are Indian or members
				of an Indian household.
								(c)Training and
				certification
								(1)In
				generalNot later than 1 year after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2008, the Secretary shall establish appropriate protocols,
				policies, procedures, standards of practice, and, if not available elsewhere,
				training curricula and training and certification requirements for services for
				victims of domestic violence and sexual abuse.
								(2)ReportNot
				later than 18 months after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2008, the Secretary shall submit to the Committee on Indian
				Affairs of the Senate and the Committee on Natural Resources of the House of
				Representatives a report that describes the means and extent to which the
				Secretary has carried out paragraph (1).
								(d)Coordination
								(1)In
				generalThe Secretary, in coordination with the Attorney General,
				Federal and tribal law enforcement agencies, Indian Health Programs, and
				domestic violence or sexual assault victim organizations, shall develop
				appropriate victim services and victim advocate training programs—
									(A)to improve
				domestic violence or sexual abuse responses;
									(B)to improve
				forensic examinations and collection;
									(C)to identify
				problems or obstacles in the prosecution of domestic violence or sexual abuse;
				and
									(D)to meet other
				needs or carry out other activities required to prevent, treat, and improve
				prosecutions of domestic violence and sexual abuse.
									(2)ReportNot
				later than 2 years after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2008, the Secretary shall submit to the Committee on Indian
				Affairs of the Senate and the Committee on Natural Resources of the House of
				Representatives a report that describes, with respect to the matters described
				in paragraph (1), the improvements made and needed, problems or obstacles
				identified, and costs necessary to address the problems or obstacles, and any
				other recommendations that the Secretary determines to be appropriate.
								715.Testimony by
				Service employees in cases of rape and sexual assault
							(a)Approval by
				Director
								(1)In
				generalThe Director shall approve or disapprove, in writing, any
				request or subpoena for a sexual assault nurse examiner employed by the Service
				to provide testimony in a deposition, trial, or other similar proceeding
				regarding information obtained in carrying out the official duties of the nurse
				examiner.
								(2)RequirementThe
				Director shall approve a request or subpoena under paragraph (1) if the request
				or subpoena does not violate the policy of the Department to maintain strict
				impartiality with respect to private causes of action.
								(3)TreatmentIf
				the Director fails to approve or disapprove a request or subpoena by the date
				that is 30 days after the date of receipt of the request or subpoena, the
				request or subpoena shall be considered to be approved for purposes of this
				subsection.
								(b)Policies and
				protocolThe Director, in coordination with the Director of the
				Office on Violence Against Women of the Department of Justice, in consultation
				with Indian Tribes and Tribal Organizations, and in conference with Urban
				Indian Organizations, shall develop standardized sexual assault policies and
				protocol for the facilities of the Service.
							716.Behavioral
				health researchThe Secretary,
				in consultation with appropriate Federal agencies, shall make grants to, or
				enter into contracts with, Indian Tribes, Tribal Organizations, and Urban
				Indian Organizations or enter into contracts with, or make grants to
				appropriate institutions for, the conduct of research on the incidence and
				prevalence of behavioral health problems among Indians served by the Service,
				Indian Tribes, or Tribal Organizations and among Indians in urban areas.
				Research priorities under this section shall include—
							(1)the
				multifactorial causes of Indian youth suicide, including—
								(A)protective and
				risk factors and scientific data that identifies those factors; and
								(B)the effects of loss of cultural identity
				and the development of scientific data on those effects;
								(2)the
				interrelationship and interdependence of behavioral health problems with
				alcoholism and other substance abuse, suicide, homicides, other injuries, and
				the incidence of family violence; and
							(3)the development
				of models of prevention techniques.
							The effect
				of the interrelationships and interdependencies referred to in paragraph (2) on
				children, and the development of prevention techniques under paragraph (3)
				applicable to children, shall be emphasized.717.DefinitionsFor the purpose of this title, the following
				definitions shall apply:
							(1)AssessmentThe
				term assessment means the systematic collection, analysis, and
				dissemination of information on health status, health needs, and health
				problems.
							(2)Alcohol-related
				neurodevelopmental disorders or ARNDThe term
				alcohol-related neurodevelopmental disorders or ARND
				means any 1 of a spectrum of effects that—
								(A)may occur when a
				woman drinks alcohol during pregnancy; and
								(B)involves a
				central nervous system abnormality that may be structural, neurological, or
				functional.
								(3)Behavioral
				health aftercareThe term behavioral health
				aftercare includes those activities and resources used to support
				recovery following inpatient, residential, intensive substance abuse, or mental
				health outpatient or outpatient treatment. The purpose is to help prevent or
				deal with relapse by ensuring that by the time a client or patient is
				discharged from a level of care, such as outpatient treatment, an aftercare
				plan has been developed with the client. An aftercare plan may use such
				resources as a community-based therapeutic group, transitional living
				facilities, a 12-step sponsor, a local 12-step or other related support group,
				and other community-based providers.
							(4)Dual
				diagnosisThe term dual diagnosis means coexisting
				substance abuse and mental illness conditions or diagnosis. Such clients are
				sometimes referred to as mentally ill chemical abusers (MICAs).
							(5)Fetal alcohol
				spectrum disorders
								(A)In
				generalThe term fetal alcohol spectrum disorders
				includes a range of effects that can occur in an individual whose mother drank
				alcohol during pregnancy, including physical, mental, behavioral, and/or
				learning disabilities with possible lifelong implications.
								(B)InclusionsThe
				term fetal alcohol spectrum disorders may include—
									(i)fetal alcohol
				syndrome (FAS);
									(ii)fetal alcohol
				effect (FAE);
									(iii)alcohol-related
				birth defects; and
									(iv)alcohol-related
				neurodevelopmental disorders (ARND).
									(6)Fetal alcohol
				syndrome or FASThe term fetal alcohol syndrome or
				FAS means any 1 of a spectrum of effects that may occur when a
				woman drinks alcohol during pregnancy, the diagnosis of which involves the
				confirmed presence of the following 3 criteria:
								(A)Craniofacial
				abnormalities.
								(B)Growth
				deficits.
								(C)Central nervous
				system abnormalities.
								(7)RehabilitationThe
				term rehabilitation means to restore the ability or capacity to
				engage in usual and customary life activities through education and
				therapy.
							(8)Substance
				abuseThe term substance abuse includes inhalant
				abuse.
							718.Authorization
				of appropriationsThere is
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out the provisions of this title.
						VIIIMiscellaneous
						801.ReportsFor each fiscal year following the date of
				enactment of the Indian Health Care
				Improvement Act Amendments of 2008, the Secretary shall transmit
				to Congress a report containing the following:
							(1)A report on the
				progress made in meeting the objectives of this Act, including a review of
				programs established or assisted pursuant to this Act and assessments and
				recommendations of additional programs or additional assistance necessary to,
				at a minimum, provide health services to Indians and ensure a health status for
				Indians, which are at a parity with the health services available to and the
				health status of the general population.
							(2)A report on
				whether, and to what extent, new national health care programs, benefits,
				initiatives, or financing systems have had an impact on the purposes of this
				Act and any steps that the Secretary may have taken to consult with Indian
				Tribes, Tribal Organizations, and Urban Indian Organizations to address such
				impact, including a report on proposed changes in allocation of funding
				pursuant to section 808.
							(3)A report on the
				use of health services by Indians—
								(A)on a national and
				area or other relevant geographical basis;
								(B)by gender and
				age;
								(C)by source of
				payment and type of service;
								(D)comparing such
				rates of use with rates of use among comparable non-Indian populations;
				and
								(E)provided under
				contracts.
								(4)A report of
				contractors to the Secretary on Health Care Educational Loan Repayments every 6
				months required by section 110.
							(5)A general audit
				report of the Secretary on the Health Care Educational Loan Repayment Program
				as required by section 110(n).
							(6)A report of the
				findings and conclusions of demonstration programs on development of
				educational curricula for substance abuse counseling as required in section
				125(f).
							(7)A separate
				statement which specifies the amount of funds requested to carry out the
				provisions of section 201.
							(8)A report of the
				evaluations of health promotion and disease prevention as required in section
				203(c).
							(9)A biennial report
				to Congress on infectious diseases as required by section 212.
							(10)A report on
				environmental and nuclear health hazards as required by section 215.
							(11)An annual report
				on the status of all health care facilities needs as required by section
				301(c)(2)(B) and 301(d).
							(12)Reports on safe
				water and sanitary waste disposal facilities as required by section
				302(h).
							(13)An annual report
				on the expenditure of non-Service funds for renovation as required by sections
				304(b)(2).
							(14)A report
				identifying the backlog of maintenance and repair required at Service and
				tribal facilities required by section 313(a).
							(15)A report
				providing an accounting of reimbursement funds made available to the Secretary
				under titles XVIII, XIX, and XXI of the Social
				Security Act.
							(16)A report on any
				arrangements for the sharing of medical facilities or services, as authorized
				by section 406.
							(17)A report on
				evaluation and renewal of Urban Indian programs under section 505.
							(18)A report on the
				evaluation of programs as required by section 513(d).
							(19)A report on
				alcohol and substance abuse as required by section 701(f).
							(20)A report on
				Indian youth mental health services as required by section 707(h).
							(21)A report on the
				reallocation of base resources if required by section 808.
							802.Regulations
							(a)Deadlines
								(1)ProceduresNot
				later than 90 days after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2008, the Secretary shall initiate procedures under subchapter
				III of chapter 5 of title 5, United States Code, to negotiate and promulgate
				such regulations or amendments thereto that are necessary to carry out titles
				II (except section 202) and VII, the sections of title III for which negotiated
				rulemaking is specifically required, and section 807. Unless otherwise
				required, the Secretary may promulgate regulations to carry out titles I, III,
				IV, and V, and section 202, using the procedures required by chapter V of title
				5, United States Code (commonly known as the Administrative Procedure
				Act).
								(2)Proposed
				regulationsProposed regulations to implement this Act shall be
				published in the Federal Register by the Secretary no later than 2 years after
				the date of enactment of the Indian Health
				Care Improvement Act Amendments of 2008 and shall have no less
				than a 120-day comment period.
								(3)Final
				regulationsThe Secretary shall publish in the Federal Register
				final regulations to implement this Act by not later than 3 years after the
				date of enactment of the Indian Health Care
				Improvement Act Amendments of 2008.
								(b)CommitteeA
				negotiated rulemaking committee established pursuant to section 565 of title 5,
				United States Code, to carry out this section shall have as its members only
				representatives of the Federal Government and representatives of Indian Tribes,
				and Tribal Organizations, a majority of whom shall be nominated by and be
				representatives of Indian Tribes and Tribal Organizations from each Service
				Area.
							(c)Adaptation of
				proceduresThe Secretary shall adapt the negotiated rulemaking
				procedures to the unique context of self-governance and the
				government-to-government relationship between the United States and Indian
				Tribes.
							(d)Lack of
				regulationsThe lack of promulgated regulations shall not limit
				the effect of this Act.
							(e)Inconsistent
				regulationsThe provisions of this Act shall supersede any
				conflicting provisions of law in effect on the day before the date of enactment
				of the Indian Health Care Improvement Act
				Amendments of 2008, and the Secretary is authorized to repeal any
				regulation inconsistent with the provisions of this Act.
							803.Plan of
				implementationNot later than
				9 months after the date of enactment of the Indian Health Care Improvement Act Amendments of
				2008, the Secretary, in consultation with Indian Tribes and
				Tribal Organizations, and in conference with Urban Indian Organizations, shall
				submit to Congress a plan explaining the manner and schedule, by title and
				section, by which the Secretary will implement the provisions of this Act. This
				consultation may be conducted jointly with the annual budget consultation
				pursuant to the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450 et seq).
						804.Availability
				of fundsThe funds
				appropriated pursuant to this Act shall remain available until expended.
						805.Limitation
				relating to abortion
							(a)Definition of
				health benefits coverageIn this section, the term health
				benefits coverage means a health-related service or group of services
				provided pursuant to a contract, compact, grant, or other agreement.
							(b)Limitation
								(1)In
				generalExcept as provided in
				paragraph (2), no funds or facilities of the Service may be used—
									(A)to provide any abortion; or
									(B)to provide, or pay any administrative cost
				of, any health benefits coverage that includes coverage of an abortion.
									(2)ExceptionsThe
				limitation described in paragraph (1) shall not apply in any case in
				which—
									(A)a pregnancy is
				the result of an act of rape, or an act of incest against a minor; or
									(B)the woman suffers
				from a physical disorder, physical injury, or physical illness that, as
				certified by a physician, would place the woman in danger of death unless an
				abortion is performed, including a life-endangering physical condition caused
				by or arising from the pregnancy itself.
									(c)Traditional
				health care practicesAlthough the Secretary may promote
				traditional health care practices, consistent with the Service standards for
				the provision of health care, health promotion, and disease prevention under
				this Act, the United States is not liable for any provision of traditional
				health care practices pursuant to this Act that results in damage, injury, or
				death to a patient. Nothing in this subsection shall be construed to alter any
				liability or other obligation that the United States may otherwise have under
				the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.) or this Act.
							(d)Firearm
				programsNone of the funds made available to carry out this Act
				may be used to carry out any antifirearm program, gun buy-back program, or
				program to discourage or stigmatize the private ownership of firearms for
				collecting, hunting, or self-defense purposes.
							806.Eligibility of
				California Indians
							(a)In
				generalThe following California Indians shall be eligible for
				health services provided by the Service:
								(1)Any member of a
				federally recognized Indian Tribe.
								(2)Any descendant of
				an Indian who was residing in California on June 1, 1852, if such
				descendant—
									(A)is a member of
				the Indian community served by a local program of the Service; and
									(B)is regarded as an
				Indian by the community in which such descendant lives.
									(3)Any Indian who
				holds trust interests in public domain, national forest, or reservation
				allotments in California.
								(4)Any Indian in
				California who is listed on the plans for distribution of the assets of
				rancherias and reservations located within the State of California under the
				Act of August 18, 1958 (72 Stat. 619), and any descendant of such an
				Indian.
								(b)ClarificationNothing
				in this section may be construed as expanding the eligibility of California
				Indians for health services provided by the Service beyond the scope of
				eligibility for such health services that applied on May 1, 1986.
							807.Health
				services for ineligible persons
							(a)ChildrenAny
				individual who—
								(1)has not attained
				19 years of age;
								(2)is the natural or
				adopted child, stepchild, foster child, legal ward, or orphan of an eligible
				Indian; and
								(3)is not otherwise
				eligible for health services provided by the Service,
								shall be
				eligible for all health services provided by the Service on the same basis and
				subject to the same rules that apply to eligible Indians until such individual
				attains 19 years of age. The existing and potential health needs of all such
				individuals shall be taken into consideration by the Service in determining the
				need for, or the allocation of, the health resources of the Service. If such an
				individual has been determined to be legally incompetent prior to attaining 19
				years of age, such individual shall remain eligible for such services until 1
				year after the date of a determination of competency.(b)SpousesAny
				spouse of an eligible Indian who is not an Indian, or who is of Indian descent
				but is not otherwise eligible for the health services provided by the Service,
				shall be eligible for such health services if all such spouses or spouses who
				are married to members of each Indian Tribe being served are made eligible, as
				a class, by an appropriate resolution of the governing body of the Indian Tribe
				or Tribal Organization providing such services. The health needs of persons
				made eligible under this paragraph shall not be taken into consideration by the
				Service in determining the need for, or allocation of, its health
				resources.
							(c)Provision of
				services to other individuals
								(1)In
				generalThe Secretary is authorized to provide health services
				under this subsection through health programs operated directly by the Service
				to individuals who reside within the Service Unit and who are not otherwise
				eligible for such health services if—
									(A)the Indian Tribes
				served by such Service Unit request such provision of health services to such
				individuals; and
									(B)the Secretary and
				the served Indian Tribes have jointly determined that—
										(i)the provision of
				such health services will not result in a denial or diminution of health
				services to eligible Indians; and
										(ii)there is no
				reasonable alternative health facilities or services, within or without the
				Service Unit, available to meet the health needs of such individuals.
										(2)ISDEAA
				programsIn the case of health programs and facilities operated
				under a contract or compact entered into under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.), the governing body of the
				Indian Tribe or Tribal Organization providing health services under such
				contract or compact is authorized to determine whether health services should
				be provided under such contract to individuals who are not eligible for such
				health services under any other subsection of this section or under any other
				provision of law. In making such determinations, the governing body of the
				Indian Tribe or Tribal Organization shall take into account the considerations
				described in paragraph (1)(B).
								(3)Payment for
				services
									(A)In
				generalPersons receiving health services provided by the Service
				under this subsection shall be liable for payment of such health services under
				a schedule of charges prescribed by the Secretary which, in the judgment of the
				Secretary, results in reimbursement in an amount not less than the actual cost
				of providing the health services. Notwithstanding section 404 of this Act or
				any other provision of law, amounts collected under this subsection, including
				Medicare, Medicaid, or SCHIP reimbursements under titles XVIII, XIX, and XXI of
				the Social Security Act, shall be
				credited to the account of the program providing the service and shall be used
				for the purposes listed in section 401(d)(2) and amounts collected under this
				subsection shall be available for expenditure within such program.
									(B)Indigent
				peopleHealth services may be provided by the Secretary through
				the Service under this subsection to an indigent individual who would not be
				otherwise eligible for such health services but for the provisions of paragraph
				(1) only if an agreement has been entered into with a State or local government
				under which the State or local government agrees to reimburse the Service for
				the expenses incurred by the Service in providing such health services to such
				indigent individual.
									(4)Revocation of
				consent for services
									(A)Single tribe
				service areaIn the case of a Service Area which serves only 1
				Indian Tribe, the authority of the Secretary to provide health services under
				paragraph (1) shall terminate at the end of the fiscal year succeeding the
				fiscal year in which the governing body of the Indian Tribe revokes its
				concurrence to the provision of such health services.
									(B)Multitribal
				service areaIn the case of a multitribal Service Area, the
				authority of the Secretary to provide health services under paragraph (1) shall
				terminate at the end of the fiscal year succeeding the fiscal year in which at
				least 51 percent of the number of Indian Tribes in the Service Area revoke
				their concurrence to the provisions of such health services.
									(d)Other
				servicesThe Service may provide health services under this
				subsection to individuals who are not eligible for health services provided by
				the Service under any other provision of law in order to—
								(1)achieve stability
				in a medical emergency;
								(2)prevent the
				spread of a communicable disease or otherwise deal with a public health
				hazard;
								(3)provide care to
				non-Indian women pregnant with an eligible Indian’s child for the duration of
				the pregnancy through postpartum; or
								(4)provide care to
				immediate family members of an eligible individual if such care is directly
				related to the treatment of the eligible individual.
								(e)Hospital
				privileges for practitionersHospital privileges in health
				facilities operated and maintained by the Service or operated under a contract
				or compact pursuant to the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.) may be extended to non-Service health care practitioners who provide
				services to individuals described in subsection (a), (b), (c), or (d). Such
				non-Service health care practitioners may, as part of the privileging process,
				be designated as employees of the Federal Government for purposes of section
				1346(b) and chapter 171 of title 28, United States Code (relating to Federal
				tort claims) only with respect to acts or omissions which occur in the course
				of providing services to eligible individuals as a part of the conditions under
				which such hospital privileges are extended.
							(f)Eligible
				IndianFor purposes of this section, the term eligible
				Indian means any Indian who is eligible for health services provided by
				the Service without regard to the provisions of this section.
							808.Reallocation
				of base resources
							(a)Report
				requiredNotwithstanding any other provision of law, any
				allocation of Service funds for a fiscal year that reduces by 5 percent or more
				from the previous fiscal year the funding for any recurring program, project,
				or activity of a Service Unit may be implemented only after the Secretary has
				submitted to Congress, under section 801, a report on the proposed change in
				allocation of funding, including the reasons for the change and its likely
				effects.
							(b)ExceptionSubsection
				(a) shall not apply if the total amount appropriated to the Service for a
				fiscal year is at least 5 percent less than the amount appropriated to the
				Service for the previous fiscal year.
							809.Results of
				demonstration projectsThe
				Secretary shall provide for the dissemination to Indian Tribes, Tribal
				Organizations, and Urban Indian Organizations of the findings and results of
				demonstration projects conducted under this Act.
						810.Provision of
				services in Montana
							(a)Consistent with
				court decisionThe Secretary, acting through the Service, shall
				provide services and benefits for Indians in Montana in a manner consistent
				with the decision of the United States Court of Appeals for the Ninth Circuit
				in McNabb for McNabb v. Bowen, 829 F.2d 787 (9th Cir. 1987).
							(b)ClarificationThe
				provisions of subsection (a) shall not be construed to be an expression of the
				sense of Congress on the application of the decision described in subsection
				(a) with respect to the provision of services or benefits for Indians living in
				any State other than Montana.
							811.Tribal
				employmentFor purposes of
				section 2(2) of the Act of July 5, 1935 (49 Stat. 450, chapter 372), an Indian
				Tribe or Tribal Organization carrying out a contract or compact pursuant to the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.) shall not be considered an
				employer.
						812.Severability
				provisionsIf any provision of
				this Act, any amendment made by the Act, or the application of such provision
				or amendment to any person or circumstances is held to be invalid, the
				remainder of this Act, the remaining amendments made by this Act, and the
				application of such provisions to persons or circumstances other than those to
				which it is held invalid, shall not be affected thereby.
						813.Establishment
				of National Bipartisan Commission on Indian Health Care
							(a)EstablishmentThere
				is established the National Bipartisan Indian Health Care Commission (the
				Commission).
							(b)Duties of
				CommissionThe duties of the Commission are the following:
								(1)To establish a
				study committee composed of those members of the Commission appointed by the
				Director and at least 4 members of Congress from among the members of the
				Commission, the duties of which shall be the following:
									(A)To the extent
				necessary to carry out its duties, collect and compile data necessary to
				understand the extent of Indian needs with regard to the provision of health
				services, regardless of the location of Indians, including holding hearings and
				soliciting the views of Indians, Indian Tribes, Tribal Organizations, and Urban
				Indian Organizations, which may include authorizing and making funds available
				for feasibility studies of various models for providing and funding health
				services for all Indian beneficiaries, including those who live outside of a
				reservation, temporarily or permanently.
									(B)To make
				legislative recommendations to the Commission regarding the delivery of Federal
				health care services to Indians. Such recommendations shall include those
				related to issues of eligibility, benefits, the range of service providers, the
				cost of such services, financing such services, and the optimal manner in which
				to provide such services.
									(C)To determine the
				effect of the enactment of such recommendations on (i) the existing system of
				delivery of health services for Indians, and (ii) the sovereign status of
				Indian Tribes.
									(D)Not later than 12
				months after the appointment of all members of the Commission, to submit a
				written report of its findings and recommendations to the full Commission. The
				report shall include a statement of the minority and majority position of the
				Committee and shall be disseminated, at a minimum, to every Indian Tribe,
				Tribal Organization, and Urban Indian Organization for comment to the
				Commission.
									(E)To report
				regularly to the full Commission regarding the findings and recommendations
				developed by the study committee in the course of carrying out its duties under
				this section.
									(2)To review and
				analyze the recommendations of the report of the study committee.
								(3)To make
				legislative recommendations to Congress regarding the delivery of Federal
				health care services to Indians. Such recommendations shall include those
				related to issues of eligibility, benefits, the range of service providers, the
				cost of such services, financing such services, and the optimal manner in which
				to provide such services.
								(4)Not later than 18
				months following the date of appointment of all members of the Commission,
				submit a written report to Congress regarding the delivery of Federal health
				care services to Indians. Such recommendations shall include those related to
				issues of eligibility, benefits, the range of service providers, the cost of
				such services, financing such services, and the optimal manner in which to
				provide such services.
								(c)Members
								(1)AppointmentThe
				Commission shall be composed of 25 members, appointed as follows:
									(A)Ten members of
				Congress, including 3 from the House of Representatives and 2 from the Senate,
				appointed by their respective majority leaders, and 3 from the House of
				Representatives and 2 from the Senate, appointed by their respective minority
				leaders, and who shall be members of the standing committees of Congress that
				consider legislation affecting health care to Indians.
									(B)Twelve persons
				chosen by the congressional members of the Commission, 1 from each Service Area
				as currently designated by the Director to be chosen from among 3 nominees from
				each Service Area put forward by the Indian Tribes within the area, with due
				regard being given to the experience and expertise of the nominees in the
				provision of health care to Indians and to a reasonable representation on the
				commission of members who are familiar with various health care delivery modes
				and who represent Indian Tribes of various size populations.
									(C)Three persons
				appointed by the Director who are knowledgeable about the provision of health
				care to Indians, at least 1 of whom shall be appointed from among 3 nominees
				put forward by those programs whose funds are provided in whole or in part by
				the Service primarily or exclusively for the benefit of Urban Indians.
									(D)All those persons
				chosen by the congressional members of the Commission and by the Director shall
				be members of federally recognized Indian Tribes.
									(2)Chair; vice
				chairThe Chair and Vice Chair of the Commission shall be
				selected by the congressional members of the Commission.
								(3)TermsThe
				terms of members of the Commission shall be for the life of the
				Commission.
								(4)Deadline for
				appointmentsCongressional members of the Commission shall be
				appointed not later than 180 days after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2008, and the remaining members of the Commission shall be
				appointed not later than 60 days following the appointment of the congressional
				members.
								(5)VacancyA
				vacancy in the Commission shall be filled in the manner in which the original
				appointment was made.
								(d)Compensation
								(1)Congressional
				membersEach congressional member of the Commission shall receive
				no additional pay, allowances, or benefits by reason of their service on the
				Commission and shall receive travel expenses and per diem in lieu of
				subsistence in accordance with sections 5702 and 5703 of title 5, United States
				Code.
								(2)Other
				membersRemaining members of the Commission, while serving on the
				business of the Commission (including travel time), shall be entitled to
				receive compensation at the per diem equivalent of the rate provided for level
				IV of the Executive Schedule under section 5315 of title 5, United States Code,
				and while so serving away from home and the member’s regular place of business,
				a member may be allowed travel expenses, as authorized by the Chairman of the
				Commission. For purpose of pay (other than pay of members of the Commission)
				and employment benefits, rights, and privileges, all personnel of the
				Commission shall be treated as if they were employees of the United States
				Senate.
								(e)MeetingsThe
				Commission shall meet at the call of the Chair.
							(f)QuorumA
				quorum of the Commission shall consist of not less than 15 members, provided
				that no less than 6 of the members of Congress who are Commission members are
				present and no less than 9 of the members who are Indians are present.
							(g)Executive
				Director; staff; facilities
								(1)Appointment;
				payThe Commission shall appoint an executive director of the
				Commission. The executive director shall be paid the rate of basic pay for
				level V of the Executive Schedule.
								(2)Staff
				appointmentWith the approval of the Commission, the executive
				director may appoint such personnel as the executive director deems
				appropriate.
								(3)Staff
				payThe staff of the Commission shall be appointed without regard
				to the provisions of title 5, United States Code, governing appointments in the
				competitive service, and shall be paid without regard to the provisions of
				chapter 51 and subchapter III of chapter 53 of such title (relating to
				classification and General Schedule pay rates).
								(4)Temporary
				servicesWith the approval of the Commission, the executive
				director may procure temporary and intermittent services under section 3109(b)
				of title 5, United States Code.
								(5)FacilitiesThe
				Administrator of General Services shall locate suitable office space for the
				operation of the Commission. The facilities shall serve as the headquarters of
				the Commission and shall include all necessary equipment and incidentals
				required for the proper functioning of the Commission.
								(h)Hearings(1)For the purpose of
				carrying out its duties, the Commission may hold such hearings and undertake
				such other activities as the Commission determines to be necessary to carry out
				its duties, provided that at least 6 regional hearings are held in different
				areas of the United States in which large numbers of Indians are present. Such
				hearings are to be held to solicit the views of Indians regarding the delivery
				of health care services to them. To constitute a hearing under this subsection,
				at least 5 members of the Commission, including at least 1 member of Congress,
				must be present. Hearings held by the study committee established in this
				section may count toward the number of regional hearings required by this
				subsection.
								(2)(A)The Director of the
				Congressional Budget Office or the Chief Actuary of the Centers for Medicare
				& Medicaid Services, or both, shall provide to the Commission, upon the
				request of the Commission, such cost estimates as the Commission determines to
				be necessary to carry out its duties.
									(B)The Commission shall reimburse the
				Director of the Congressional Budget Office for expenses relating to the
				employment in the office of that Director of such additional staff as may be
				necessary for the Director to comply with requests by the Commission under
				subparagraph (A).
									(3)Upon the request of the Commission,
				the head of any Federal agency is authorized to detail, without reimbursement,
				any of the personnel of such agency to the Commission to assist the Commission
				in carrying out its duties. Any such detail shall not interrupt or otherwise
				affect the civil service status or privileges of the Federal employee.
								(4)Upon the request of the Commission,
				the head of a Federal agency shall provide such technical assistance to the
				Commission as the Commission determines to be necessary to carry out its
				duties.
								(5)The Commission may use the United
				States mails in the same manner and under the same conditions as Federal
				agencies and shall, for purposes of the frank, be considered a commission of
				Congress as described in section 3215 of title 39, United States Code.
								(6)The Commission may secure directly
				from any Federal agency information necessary to enable it to carry out its
				duties, if the information may be disclosed under section 552 of title 4,
				United States Code. Upon request of the Chairman of the Commission, the head of
				such agency shall furnish such information to the Commission.
								(7)Upon the request of the Commission,
				the Administrator of General Services shall provide to the Commission on a
				reimbursable basis such administrative support services as the Commission may
				request.
								(8)For purposes of costs relating to
				printing and binding, including the cost of personnel detailed from the
				Government Printing Office, the Commission shall be deemed to be a committee of
				Congress.
								(i)Authorization
				of appropriationsThere is authorized to be appropriated
				$4,000,000 to carry out the provisions of this section, which sum shall not be
				deducted from or affect any other appropriation for health care for Indian
				persons.
							(j)Nonapplicability
				of FACAThe Federal Advisory
				Committee Act (5 U.S.C. App.) shall not apply to the
				Commission.
							814.Confidentiality
				of medical quality assurance records; qualified immunity for
				participants
							(a)Confidentiality
				of recordsMedical quality assurance records created by or for
				any Indian Health Program or a health program of an Urban Indian Organization
				as part of a medical quality assurance program are confidential and privileged.
				Such records may not be disclosed to any person or entity, except as provided
				in subsection (c).
							(b)Prohibition on
				disclosure and testimony
								(1)In
				generalNo part of any medical quality assurance record described
				in subsection (a) may be subject to discovery or admitted into evidence in any
				judicial or administrative proceeding, except as provided in subsection
				(c).
								(2)TestimonyA
				person who reviews or creates medical quality assurance records for any Indian
				Health Program or Urban Indian Organization who participates in any proceeding
				that reviews or creates such records may not be permitted or required to
				testify in any judicial or administrative proceeding with respect to such
				records or with respect to any finding, recommendation, evaluation, opinion, or
				action taken by such person or body in connection with such records except as
				provided in this section.
								(c)Authorized
				disclosure and testimony
								(1)In
				generalSubject to paragraph (2), a medical quality assurance
				record described in subsection (a) may be disclosed, and a person referred to
				in subsection (b) may give testimony in connection with such a record, only as
				follows:
									(A)To a Federal
				executive agency or private organization, if such medical quality assurance
				record or testimony is needed by such agency or organization to perform
				licensing or accreditation functions related to any Indian Health Program or to
				a health program of an Urban Indian Organization to perform monitoring,
				required by law, of such program or organization.
									(B)To an
				administrative or judicial proceeding commenced by a present or former Indian
				Health Program or Urban Indian Organization provider concerning the
				termination, suspension, or limitation of clinical privileges of such health
				care provider.
									(C)To a governmental
				board or agency or to a professional health care society or organization, if
				such medical quality assurance record or testimony is needed by such board,
				agency, society, or organization to perform licensing, credentialing, or the
				monitoring of professional standards with respect to any health care provider
				who is or was an employee of any Indian Health Program or Urban Indian
				Organization.
									(D)To a hospital,
				medical center, or other institution that provides health care services, if
				such medical quality assurance record or testimony is needed by such
				institution to assess the professional qualifications of any health care
				provider who is or was an employee of any Indian Health Program or Urban Indian
				Organization and who has applied for or been granted authority or employment to
				provide health care services in or on behalf of such program or
				organization.
									(E)To an officer,
				employee, or contractor of the Indian Health Program or Urban Indian
				Organization that created the records or for which the records were created. If
				that officer, employee, or contractor has a need for such record or testimony
				to perform official duties.
									(F)To a criminal or
				civil law enforcement agency or instrumentality charged under applicable law
				with the protection of the public health or safety, if a qualified
				representative of such agency or instrumentality makes a written request that
				such record or testimony be provided for a purpose authorized by law.
									(G)In an
				administrative or judicial proceeding commenced by a criminal or civil law
				enforcement agency or instrumentality referred to in subparagraph (F), but only
				with respect to the subject of such proceeding.
									(2)Identity of
				participantsWith the exception of the subject of a quality
				assurance action, the identity of any person receiving health care services
				from any Indian Health Program or Urban Indian Organization or the identity of
				any other person associated with such program or organization for purposes of a
				medical quality assurance program that is disclosed in a medical quality
				assurance record described in subsection (a) shall be deleted from that record
				or document before any disclosure of such record is made outside such program
				or organization.
								(d)Disclosure for
				certain purposes
								(1)In
				generalNothing in this section shall be construed as authorizing
				or requiring the withholding from any person or entity aggregate statistical
				information regarding the results of any Indian Health Program's or Urban
				Indian Organization’s medical quality assurance programs.
								(2)Withholding
				from CongressNothing in this section shall be construed as
				authority to withhold any medical quality assurance record from a committee of
				either House of Congress, any joint committee of Congress, or the Government
				Accountability Office if such record pertains to any matter within their
				respective jurisdictions.
								(e)Prohibition on
				disclosure of record or testimonyA person or entity having
				possession of or access to a record or testimony described by this section may
				not disclose the contents of such record or testimony in any manner or for any
				purpose except as provided in this section.
							(f)Exemption from
				Freedom of Information ActMedical quality assurance records
				described in subsection (a) may not be made available to any person under
				section 552 of title 5.
							(g)Limitation on
				civil liabilityA person who participates in or provides
				information to a person or body that reviews or creates medical quality
				assurance records described in subsection (a) shall not be civilly liable for
				such participation or for providing such information if the participation or
				provision of information was in good faith based on prevailing professional
				standards at the time the medical quality assurance program activity took
				place.
							(h)Application to
				information in certain other recordsNothing in this section
				shall be construed as limiting access to the information in a record created
				and maintained outside a medical quality assurance program, including a
				patient’s medical records, on the grounds that the information was presented
				during meetings of a review body that are part of a medical quality assurance
				program.
							(i)RegulationsThe
				Secretary, acting through the Service, is authorized to promulgate regulations
				pursuant to section 802.
							(j)DefinitionsIn
				this section:
								(1)The term
				health care provider means any health care professional, including
				community health aides and practitioners certified under section 121, who are
				granted clinical practice privileges or employed to provide health care
				services in an Indian Health Program or health program of an Urban Indian
				Organization, who is licensed or certified to perform health care services by a
				governmental board or agency or professional health care society or
				organization.
								(2)The term
				medical quality assurance program means any activity carried out
				before, on, or after the date of enactment of this Act by or for any Indian
				Health Program or Urban Indian Organization to assess the quality of medical
				care, including activities conducted by or on behalf of individuals, Indian
				Health Program or Urban Indian Organization medical or dental treatment review
				committees, or other review bodies responsible for review of adverse incidents,
				claims, quality assurance, credentials, infection control, patient safety,
				patient care assessment (including treatment procedures, blood, drugs, and
				therapeutics), medical records, health resources management review and
				identification and prevention of medical or dental incidents and risks.
								(3)The term
				medical quality assurance record means the proceedings, records,
				minutes, and reports that emanate from quality assurance program activities
				described in paragraph (2) and are produced or compiled by or for an Indian
				Health Program or Urban Indian Organization as part of a medical quality
				assurance program.
								(k)Relationship to
				other lawThis section shall continue in force and effect, except
				as otherwise specifically provided in any Federal law enacted after the date of
				enactment of the Indian Health Care
				Improvement Act Amendments of 2008.
							815.Sense of
				Congress regarding law enforcement and methamphetamine issues in Indian
				countryIt is the sense of
				Congress that Congress encourages State, local, and Indian tribal law
				enforcement agencies to enter into memoranda of agreement between and among
				those agencies for purposes of streamlining law enforcement activities and
				maximizing the use of limited resources—
							(1)to improve law enforcement services
				provided to Indian tribal communities; and
							(2)to increase the effectiveness of measures
				to address problems relating to methamphetamine use in Indian Country (as
				defined in section 1151 of title 18, United States Code).
							816.Tribal Health
				Program option for cost sharing
							(a)In
				generalNothing in this Act limits the ability of a Tribal Health
				Program operating any health program, service, function, activity, or facility
				funded, in whole or part, by the Service through, or provided for in, a compact
				with the Service pursuant to title V of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 458aaa et seq.) to charge an Indian for
				services provided by the Tribal Health Program.
							(b)ServiceNothing
				in this Act authorizes the Service—
								(1)to charge an
				Indian for services; or
								(2)to require any
				Tribal Health Program to charge an Indian for services.
								817.Testing for
				sexually transmitted diseases in cases of sexual violenceThe Attorney General shall ensure that, with
				respect to any Federal criminal action involving a sexual assault, rape, or
				other incident of sexual violence against an Indian—
							(1)(A)at the request of the
				victim, a defendant is tested for the human immunodeficiency virus (HIV) and
				such other sexually transmitted diseases as are requested by the victim not
				later than 48 hours after the date on which the applicable information or
				indictment is presented;
								(B)a notification of the test results is
				provided to the victim or the parent or guardian of the victim and the
				defendant as soon as practicable after the results are generated; and
								(C)such follow-up tests for HIV and other
				sexually transmitted diseases are provided as are medically appropriate, with
				the test results made available in accordance with subparagraph (B); and
								(2)pursuant to
				section 714(a), HIV and other sexually transmitted disease testing, treatment,
				and counseling is provided for victims of sexual abuse.
							818.Study on
				tobacco-related disease and disproportionate health effects on tribal
				populationsNot later than 180
				days after the date of enactment of the Indian Health Care Improvement Act
				Amendments of 2008, the Secretary, in consultation with appropriate Federal
				departments and agencies and acting through the epidemiology centers
				established under section 209, shall solicit from independent organizations
				bids to conduct, and shall submit to Congress no later than 5 years after
				enactment a report describing the results of, a study to determine possible
				causes for the high prevalence of tobacco use among Indians.
						819.Appropriations;
				availabilityAny new spending
				authority (described in subparagraph (A) or (B) of section 401(c)(2) of the
				Congressional Budget Act of 1974 (Public Law 93–344; 88 Stat. 317)) which is
				provided under this Act shall be effective for any fiscal year only to such
				extent or in such amounts as are provided in appropriation Acts.
						820.GAO report on
				coordination of services
							(a)Study and
				evaluationThe Comptroller General of the United States shall
				conduct a study, and evaluate the effectiveness, of coordination of health care
				services provided to Indians—
								(1)through Medicare,
				Medicaid, or SCHIP;
								(2)by the Service;
				or
								(3)using funds
				provided by—
									(A)State or local
				governments; or
									(B)Indian
				Tribes.
									(b)ReportNot
				later than 18 months after the date of enactment of the Indian Health Care
				Improvement Act Amendments of 2007, the Comptroller General shall submit to
				Congress a report—
								(1)describing the
				results of the evaluation under subsection (a); and
								(2)containing
				recommendations of the Comptroller General regarding measures to support and
				increase coordination of the provision of health care services to Indians as
				described in subsection (a).
								821.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out this
				title.
						.
			102.Soboba
			 sanitation facilitiesThe Act
			 of December 17, 1970 (84 Stat. 1465), is amended by adding at the end the
			 following:
				
					9.Nothing in this Act shall preclude the
				Soboba Band of Mission Indians and the Soboba Indian Reservation from being
				provided with sanitation facilities and services under the authority of section
				7 of the Act of August 5, 1954 (68 Stat. 674), as amended by the Act of July
				31, 1959 (73 Stat.
				267).
					.
			103.Native
			 American Health and Wellness Foundation
				(a)In
			 generalThe Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.) is amended by adding at the end the following:
					
						VIIINative
				American Health and Wellness Foundation
							801.DefinitionsIn this title:
								(1)BoardThe
				term Board means the Board of Directors of the Foundation.
								(2)CommitteeThe
				term Committee means the Committee for the Establishment of Native
				American Health and Wellness Foundation established under section
				802(f).
								(3)FoundationThe
				term Foundation means the Native American Health and Wellness
				Foundation established under section 802.
								(4)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
								(5)ServiceThe
				term Service means the Indian Health Service of the Department of
				Health and Human Services.
								802.Native
				American Health and Wellness Foundation
								(a)Establishment
									(1)In
				generalAs soon as practicable after the date of enactment of
				this title, the Secretary shall establish, under the laws of the District of
				Columbia and in accordance with this title, the Native American Health and
				Wellness Foundation.
									(2)Funding
				determinationsNo funds, gift, property, or other item of value
				(including any interest accrued on such an item) acquired by the Foundation
				shall—
										(A)be taken into
				consideration for purposes of determining Federal appropriations relating to
				the provision of health care and services to Indians; or
										(B)otherwise limit,
				diminish, or affect the Federal responsibility for the provision of health care
				and services to Indians.
										(b)Perpetual
				existenceThe Foundation shall have perpetual existence.
								(c)Nature of
				corporationThe Foundation—
									(1)shall be a
				charitable and nonprofit federally chartered corporation; and
									(2)shall not be an
				agency or instrumentality of the United States.
									(d)Place of
				incorporation and domicileThe Foundation shall be incorporated
				and domiciled in the District of Columbia.
								(e)DutiesThe
				Foundation shall—
									(1)encourage,
				accept, and administer private gifts of real and personal property, and any
				income from or interest in such gifts, for the benefit of, or in support of,
				the mission of the Service;
									(2)undertake and
				conduct such other activities as will further the health and wellness
				activities and opportunities of Native Americans; and
									(3)participate with
				and assist Federal, State, and tribal governments, agencies, entities, and
				individuals in undertaking and conducting activities that will further the
				health and wellness activities and opportunities of Native Americans.
									(f)Committee for
				the Establishment of Native American Health and Wellness Foundation
									(1)In
				generalThe Secretary shall establish the Committee for the
				Establishment of Native American Health and Wellness Foundation to assist the
				Secretary in establishing the Foundation.
									(2)DutiesNot
				later than 180 days after the date of enactment of this section, the Committee
				shall—
										(A)carry out such
				activities as are necessary to incorporate the Foundation under the laws of the
				District of Columbia, including acting as incorporators of the
				Foundation;
										(B)ensure that the
				Foundation qualifies for and maintains the status required to carry out this
				section, until the Board is established;
										(C)establish the
				constitution and initial bylaws of the Foundation;
										(D)provide for the
				initial operation of the Foundation, including providing for temporary or
				interim quarters, equipment, and staff; and
										(E)appoint the
				initial members of the Board in accordance with the constitution and initial
				bylaws of the Foundation.
										(g)Board of
				Directors
									(1)In
				generalThe Board of Directors shall be the governing body of the
				Foundation.
									(2)PowersThe
				Board may exercise, or provide for the exercise of, the powers of the
				Foundation.
									(3)Selection
										(A)In
				generalSubject to subparagraph (B), the number of members of the
				Board, the manner of selection of the members (including the filling of
				vacancies), and the terms of office of the members shall be as provided in the
				constitution and bylaws of the Foundation.
										(B)Requirements
											(i)Number of
				membersThe Board shall have at least 11 members, who shall have
				staggered terms.
											(ii)Initial voting
				membersThe initial voting members of the Board—
												(I)shall be
				appointed by the Committee not later than 180 days after the date on which the
				Foundation is established; and
												(II)shall have
				staggered terms.
												(iii)QualificationThe
				members of the Board shall be United States citizens who are knowledgeable or
				experienced in Native American health care and related matters.
											(C)CompensationA
				member of the Board shall not receive compensation for service as a member, but
				shall be reimbursed for actual and necessary travel and subsistence expenses
				incurred in the performance of the duties of the Foundation.
										(h)Officers
									(1)In
				generalThe officers of the Foundation shall be—
										(A)a secretary,
				elected from among the members of the Board; and
										(B)any other
				officers provided for in the constitution and bylaws of the Foundation.
										(2)Chief Operating
				OfficerThe secretary of the Foundation may serve, at the
				direction of the Board, as the chief operating officer of the Foundation, or
				the Board may appoint a chief operating officer, who shall serve at the
				direction of the Board.
									(3)ElectionThe
				manner of election, term of office, and duties of the officers of the
				Foundation shall be as provided in the constitution and bylaws of the
				Foundation.
									(i)PowersThe
				Foundation—
									(1)shall adopt a
				constitution and bylaws for the management of the property of the Foundation
				and the regulation of the affairs of the Foundation;
									(2)may adopt and
				alter a corporate seal;
									(3)may enter into
				contracts;
									(4)may acquire
				(through a gift or otherwise), own, lease, encumber, and transfer real or
				personal property as necessary or convenient to carry out the purposes of the
				Foundation;
									(5)may sue and be
				sued; and
									(6)may perform any
				other act necessary and proper to carry out the purposes of the
				Foundation.
									(j)Principal
				office
									(1)In
				generalThe principal office of the Foundation shall be in the
				District of Columbia.
									(2)Activities;
				officesThe activities of the Foundation may be conducted, and
				offices may be maintained, throughout the United States in accordance with the
				constitution and bylaws of the Foundation.
									(k)Service of
				processThe Foundation shall comply with the law on service of
				process of each State in which the Foundation is incorporated and of each State
				in which the Foundation carries on activities.
								(l)Liability of
				officers, employees, and agents
									(1)In
				generalThe Foundation shall be liable for the acts of the
				officers, employees, and agents of the Foundation acting within the scope of
				their authority.
									(2)Personal
				liabilityA member of the Board shall be personally liable only
				for gross negligence in the performance of the duties of the member.
									(m)Restrictions
									(1)Limitation on
				spendingBeginning with the fiscal year following the first full
				fiscal year during which the Foundation is in operation, the administrative
				costs of the Foundation shall not exceed the percentage described in paragraph
				(2) of the sum of—
										(A)the amounts
				transferred to the Foundation under subsection (o) during the preceding fiscal
				year; and
										(B)donations
				received from private sources during the preceding fiscal year.
										(2)PercentagesThe
				percentages referred to in paragraph (1) are—
										(A)for the first
				fiscal year described in that paragraph, 20 percent;
										(B)for the following
				fiscal year, 15 percent; and
										(C)for each fiscal
				year thereafter, 10 percent.
										(3)Appointment and
				hiringThe appointment of officers and employees of the
				Foundation shall be subject to the availability of funds.
									(4)StatusA
				member of the Board or officer, employee, or agent of the Foundation shall not
				by reason of association with the Foundation be considered to be an officer,
				employee, or agent of the United States.
									(n)AuditsThe
				Foundation shall comply with section 10101 of title 36, United States Code, as
				if the Foundation were a corporation under part B of subtitle II of that
				title.
								(o)Funding
									(1)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out subsection (e)(1) $500,000 for each fiscal year, as adjusted to reflect
				changes in the Consumer Price Index for all-urban consumers published by the
				Department of Labor.
									(2)Transfer of
				donated fundsThe Secretary shall transfer to the Foundation
				funds held by the Department of Health and Human Services under the Act of
				August 5, 1954 (42 U.S.C. 2001 et seq.), if the transfer or use of the funds is
				not prohibited by any term under which the funds were donated.
									803.Administrative
				services and support
								(a)Provision of
				support by SecretarySubject to subsection (b), during the 5-year
				period beginning on the date on which the Foundation is established, the
				Secretary—
									(1)may provide
				personnel, facilities, and other administrative support services to the
				Foundation;
									(2)may provide funds
				for initial operating costs and to reimburse the travel expenses of the members
				of the Board; and
									(3)shall require and
				accept reimbursements from the Foundation for—
										(A)services provided
				under paragraph (1); and
										(B)funds provided
				under paragraph (2).
										(b)ReimbursementReimbursements
				accepted under subsection (a)(3)—
									(1)shall be
				deposited in the Treasury of the United States to the credit of the applicable
				appropriations account; and
									(2)shall be
				chargeable for the cost of providing services described in subsection (a)(1)
				and travel expenses described in subsection (a)(2).
									(c)Continuation of
				certain servicesThe Secretary may continue to provide facilities
				and necessary support services to the Foundation after the termination of the
				5-year period specified in subsection (a) if the facilities and
				services—
									(1)are available;
				and
									(2)are provided on
				reimbursable cost
				basis.
									.
				(b)Technical
			 amendmentsThe Indian
			 Self-Determination and Education Assistance Act is amended—
					(1)by redesignating
			 title V (25 U.S.C. 458bbb et seq.) as title VII;
					(2)by redesignating
			 sections 501, 502, and 503 (25 U.S.C. 458bbb, 458bbb–1, 458bbb–2) as sections
			 701, 702, and 703, respectively; and
					(3)in subsection
			 (a)(2) of section 702 and paragraph (2) of section 703 (as redesignated by
			 paragraph (2)), by striking section 501 and inserting
			 section 701.
					104.Modification
			 of term
				(a)In
			 generalExcept as provided in
			 subsection (b), the Indian Health Care Improvement Act (as amended by section
			 101) and each provision of the Social Security Act amended by title II are
			 amended (as applicable)—
					(1)by striking
			 Urban Indian Organizations each place it appears and inserting
			 urban Indian organizations;
					(2)by striking
			 Urban Indian Organization each place it appears and inserting
			 urban Indian organization;
					(3)by striking
			 Urban Indians each place it appears and inserting urban
			 Indians;
					(4)by striking
			 Urban Indian each place it appears and inserting urban
			 Indian;
					(5)by striking
			 Urban Centers each place it appears and inserting urban
			 centers; and
					(6)by striking
			 Urban Center each place it appears and inserting urban
			 center.
					(b)ExceptionThe
			 amendments made by subsection (a) shall not apply with respect to—
					(1)the matter
			 preceding paragraph (1) of section 510 of the Indian Health Care Improvement
			 Act (as amended by section 101); and
					(2)Urban
			 Indian the first place it appears in section 513(a) of the Indian
			 Health Care Improvement Act (as amended by section 101).
					(c)Modification of
			 definitionSection 4 of the Indian Health Care Improvement Act
			 (as amended by section 101) is amended by striking paragraph (27) and inserting
			 the following:
					
						(27)The term
				urban Indian means any individual who resides in an urban center
				and who meets 1 or more of the 4 criteria in subparagraphs (A) through (D) of
				paragraph
				(12).
						.
				105.GAO study and
			 report on payments for contract health services
				(a)Study
					(1)In
			 generalThe Comptroller General of the United States (in this
			 section referred to as the Comptroller General) shall conduct a
			 study on the utilization of health care furnished by health care providers
			 under the contract health services program funded by the Indian Health Service
			 and operated by the Indian Health Service, an Indian Tribe, or a Tribal
			 Organization (as those terms are defined in section 4 of the Indian Health Care
			 Improvement Act).
					(2)AnalysisThe
			 study conducted under paragraph (1) shall include an analysis of—
						(A)the amounts
			 reimbursed under the contract health services program described in paragraph
			 (1) for health care furnished by entities, individual providers, and suppliers,
			 including a comparison of reimbursement for such health care through other
			 public programs and in the private sector;
						(B)barriers to
			 accessing care under such contract health services program, including, but not
			 limited to, barriers relating to travel distances, cultural differences, and
			 public and private sector reluctance to furnish care to patients under such
			 program;
						(C)the adequacy of
			 existing Federal funding for health care under such contract health services
			 program; and
						(D)any other items
			 determined appropriate by the Comptroller General.
						(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report on the study conducted under
			 subsection (a), together with recommendations regarding—
					(1)the appropriate
			 level of Federal funding that should be established for health care under the
			 contract health services program described in subsection (a)(1); and
					(2)how to most
			 efficiently utilize such funding.
					(c)ConsultationIn
			 conducting the study under subsection (a) and preparing the report under
			 subsection (b), the Comptroller General shall consult with the Indian Health
			 Service, Indian Tribes, and Tribal Organizations.
				106.GAO study of
			 membership criteria for federally recognized Indian tribesNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 conduct a study of membership criteria for federally recognized Indian tribes,
			 including—
				(1)the number of
			 federally recognized Indian tribes in existence on the date on which the study
			 is conducted;
				(2)the number of
			 those Indian tribes that use blood quantum as a criterion for membership in the
			 Indian tribe and the importance assigned to that criterion;
				(3)the percentage of
			 members of federally recognized Indian tribes that possesses degrees of Indian
			 blood of—
					(A)1/4;
					(B)1/8;
			 and
					(C)1/16;
			 and
					(4)the variance in
			 wait times and rationing of health care services within the Service between
			 federally recognized Indian Tribes that use blood quantum as a criterion for
			 membership and those Indian Tribes that do not use blood quantum as such a
			 criterion.
				107.GAO study of
			 tribal justice systems
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall conduct, and submit to Congress a report describing the results
			 of, a study of the tribal justice systems of Indian tribes located in the
			 States of North Dakota and South Dakota.
				(b)InclusionsThe
			 study under subsection (a) shall include, with respect to the tribal system of
			 each Indian tribe described in subsection (a) and the tribal justice system as
			 a whole—
					(1)(A)a description of how
			 the tribal justice systems function, or are supposed to function; and
						(B)a description of the components of the
			 tribal justice systems, such as tribal trial courts, courts of appeal,
			 applicable tribal law, judges, qualifications of judges, the selection and
			 removal of judges, turnover of judges, the creation of precedent, the recording
			 of precedent, the jurisdictional authority of the tribal court system, and the
			 separation of powers between the tribal court system, the tribal council, and
			 the head of the tribal government;
						(2)a review of the
			 origins of the tribal justice systems, such as the development of the systems
			 pursuant to the Act of June 18, 1934 (25 U.S.C. 461 et seq.) (commonly known as
			 the Indian Reorganization Act), which promoted tribal
			 constitutions and addressed the tribal court system;
					(3)an analysis of
			 the weaknesses of the tribal justice systems, including the adequacy of law
			 enforcement personnel and detention facilities, in particular in relation to
			 crime rates; and
					(4)an analysis of
			 the measures that tribal officials suggest could be carried out to improve the
			 tribal justice systems, including an analysis of how Federal law could improve
			 and stabilize the tribal court system.
					IIImprovement of
			 Indian health care provided under the Social Security Act
			201.Expansion of
			 payments under Medicare, Medicaid, and SCHIP for all covered services furnished
			 by Indian Health Programs
				(a)Medicaid
					(1)Expansion to
			 all covered servicesSection
			 1911 of the Social Security Act (42 U.S.C. 1396j) is amended—
						(A)by amending the
			 heading to read as follows:
							
								1911.Indian Health
				Programs
								;
							and(B)by amending
			 subsection (a) to read as follows:
							
								(a)Eligibility for
				payment for medical assistanceThe Indian Health Service and an Indian
				Tribe, Tribal Organization, or an Urban Indian Organization shall be eligible
				for payment for medical assistance provided under a State plan or under waiver
				authority with respect to items and services furnished by the Indian Health
				Service, Indian Tribe, Tribal Organization, or Urban Indian Organization if the
				furnishing of such services meets all the conditions and requirements which are
				applicable generally to the furnishing of items and services under this title
				and under such plan or waiver
				authority.
								.
						(2)Compliance with
			 conditions and requirementsSubsection (b) of such section is
			 amended to read as follows:
						
							(b)Compliance with
				conditions and requirementsA facility of the Indian Health
				Service or an Indian Tribe, Tribal Organization, or an Urban Indian
				Organization which is eligible for payment under subsection (a) with respect to
				the furnishing of items and services, but which does not meet all of the
				conditions and requirements of this title and under a State plan or waiver
				authority which are applicable generally to such facility, shall make such
				improvements as are necessary to achieve or maintain compliance with such
				conditions and requirements in accordance with a plan submitted to and accepted
				by the Secretary for achieving or maintaining compliance with such conditions
				and requirements, and shall be deemed to meet such conditions and requirements
				(and to be eligible for payment under this title), without regard to the extent
				of its actual compliance with such conditions and requirements, during the
				first 12 months after the month in which such plan is
				submitted.
							.
					(3)Revision of
			 authority to enter into agreementsSubsection (c) of such section
			 is amended to read as follows:
						
							(c)Authority To
				enter into agreementsThe Secretary may enter into an agreement
				with a State for the purpose of reimbursing the State for medical assistance
				provided by the Indian Health Service, an Indian Tribe, Tribal Organization, or
				an Urban Indian Organization (as so defined), directly, through referral, or
				under contracts or other arrangements between the Indian Health Service, an
				Indian Tribe, Tribal Organization, or an Urban Indian Organization and another
				health care provider to Indians who are eligible for medical assistance under
				the State plan or under waiver
				authority.
							.
					(4)Cross-references
			 to special fund for improvement of IHS facilities; direct billing option;
			 definitionsSuch section is further amended by striking
			 subsection (d) and adding at the end the following new subsections:
						
							(d)Special fund
				for improvement of IHS facilitiesFor provisions relating to the
				authority of the Secretary to place payments to which a facility of the Indian
				Health Service is eligible for payment under this title into a special fund
				established under section 401(c)(1) of the Indian Health Care Improvement Act,
				and the requirement to use amounts paid from such fund for making improvements
				in accordance with subsection (b), see subparagraphs (A) and (B) of section
				401(c)(1) of such Act.
							(e)Direct
				billingFor provisions relating to the authority of a Tribal
				Health Program or an Urban Indian Organization to elect to directly bill for,
				and receive payment for, health care items and services provided by such
				Program or Organization for which payment is made under this title, see section
				401(d) of the Indian Health Care Improvement Act.
							(f)DefinitionsIn this section, the terms Indian
				Health Program, Indian Tribe,Tribal Health
				Program, Tribal Organization, and Urban Indian
				Organization have the meanings given those terms in section 4 of the
				Indian Health Care Improvement
				Act.
							.
					(b)Medicare
					(1)Expansion to
			 all covered servicesSection 1880 of such Act (42 U.S.C. 1395qq)
			 is amended—
						(A)by amending the
			 heading to read as follows:
							
								1880.Indian Health
				Programs
								;
							and(B)by amending
			 subsection (a) to read as follows:
							
								(a)Eligibility for
				paymentsSubject to
				subsection (e), the Indian Health Service and an Indian Tribe, Tribal
				Organization, or an Urban Indian Organization shall be eligible for payments
				under this title with respect to items and services furnished by the Indian
				Health Service, Indian Tribe, Tribal Organization, or Urban Indian Organization
				if the furnishing of such services meets all the conditions and requirements
				which are applicable generally to the furnishing of items and services under
				this
				title.
								.
						(2)Compliance with
			 conditions and requirementsSubsection (b) of such section is
			 amended to read as follows:
						
							(b)Compliance with
				conditions and requirementsSubject to subsection (e), a facility
				of the Indian Health Service or an Indian Tribe, Tribal Organization, or an
				Urban Indian Organization which is eligible for payment under subsection (a)
				with respect to the furnishing of items and services, but which does not meet
				all of the conditions and requirements of this title which are applicable
				generally to such facility, shall make such improvements as are necessary to
				achieve or maintain compliance with such conditions and requirements in
				accordance with a plan submitted to and accepted by the Secretary for achieving
				or maintaining compliance with such conditions and requirements, and shall be
				deemed to meet such conditions and requirements (and to be eligible for payment
				under this title), without regard to the extent of its actual compliance with
				such conditions and requirements, during the first 12 months after the month in
				which such plan is
				submitted.
							.
					(3)Cross-references
			 to special fund for improvement of IHS facilities; direct billing option;
			 definitions
						(A)In
			 generalSuch section is further amended by striking subsections
			 (c) and (d) and inserting the following new subsections:
							
								(c)Special fund
				for improvement of IHS facilitiesFor provisions relating to the
				authority of the Secretary to place payments to which a facility of the Indian
				Health Service is eligible for payment under this title into a special fund
				established under section 401(c)(1) of the Indian Health Care Improvement Act,
				and the requirement to use amounts paid from such fund for making improvements
				in accordance with subsection (b), see subparagraphs (A) and (B) of section
				401(c)(1) of such Act.
								(d)Direct
				billingFor provisions relating to the authority of a Tribal
				Health Program or an Urban Indian Organization to elect to directly bill for,
				and receive payment for, health care items and services provided by such
				Program or Organization for which payment is made under this title, see section
				401(d) of the Indian Health Care Improvement
				Act.
								.
						(B)Conforming
			 amendmentParagraph (3) of section 1880(e) of such Act (42 U.S.C.
			 1395qq(e)) is amended by inserting and section 401(c)(1) of the Indian
			 Health Care Improvement Act after Subsection (c).
						(4)DefinitionsSuch
			 section is further amended by amending subsection (f) to read as
			 follows:
						
							(f)DefinitionsIn this section, the terms Indian
				Health Program, Indian Tribe, Service Unit,
				Tribal Health Program, Tribal Organization, and
				Urban Indian Organization have the meanings given those terms in
				section 4 of the Indian Health Care Improvement
				Act.
							.
					(c)Application to
			 SCHIPSection 2107(e)(1) of the Social Security Act (42 U.S.C.
			 1397gg(e)(1)) is amended—
					(1)by redesignating
			 subparagraph (D) as subparagraph (E); and
					(2)by inserting
			 after subparagraph (C), the following new subparagraph:
						
							(D)Section 1911
				(relating to Indian Health Programs, other than subsection (d) of such
				section).
							.
					202. Increased
			 outreach to Indians under Medicaid and SCHIP and improved cooperation in the
			 provision of items and services to Indians under Social Security Act health
			 benefit programsSection 1139
			 of the Social Security Act (42 U.S.C. 1320b–9) is amended to read as
			 follows:
				
					1139.Improved
				access to, and delivery of, health care for Indians under titles XVIII, XIX,
				and XXI
						(a)Agreements with
				States for Medicaid and SCHIP outreach on or near reservations To increase the
				enrollment of Indians in those programs
							(1)In
				generalIn order to improve the access of Indians residing on or
				near a reservation to obtain benefits under the Medicaid and State children's
				health insurance programs established under titles XIX and XXI, the Secretary
				shall encourage the State to take steps to provide for enrollment on or near
				the reservation. Such steps may include outreach efforts such as the
				outstationing of eligibility workers, entering into agreements with the Indian
				Health Service, Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations to provide outreach, education regarding eligibility and
				benefits, enrollment, and translation services when such services are
				appropriate.
							(2)ConstructionNothing
				in subparagraph (A) shall be construed as affecting arrangements entered into
				between States and the Indian Health Service, Indian Tribes, Tribal
				Organizations, or Urban Indian Organizations for such Service, Tribes, or
				Organizations to conduct administrative activities under such titles.
							(b)Requirement To
				facilitate cooperationThe Secretary, acting through the Centers
				for Medicare & Medicaid Services, shall take such steps as are necessary to
				facilitate cooperation with, and agreements between, States and the Indian
				Health Service, Indian Tribes, Tribal Organizations, or Urban Indian
				Organizations with respect to the provision of health care items and services
				to Indians under the programs established under title XVIII, XIX, or
				XXI.
						(c)Definition of
				Indian; Indian Tribe; Indian Health Program; Tribal Organization; Urban Indian
				OrganizationIn this section, the terms Indian,
				Indian Tribe, Indian Health Program, Tribal
				Organization, and Urban Indian Organization have the
				meanings given those terms in section 4 of the Indian Health Care Improvement
				Act.
						.
			203.Additional
			 provisions to increase outreach to, and enrollment of, Indians in SCHIP and
			 Medicaid
				(a)Nonapplication
			 of 10 percent limit on outreach and certain other
			 expendituresSection 2105(c)(2) of the Social Security Act (42
			 U.S.C. 1397ee(c)(2)) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Nonapplication
				to expenditures for outreach to increase the enrollment of Indian children
				under this title and title XIXThe limitation under subparagraph
				(A) on expenditures for items described in subsection (a)(1)(D) shall not apply
				in the case of expenditures for outreach activities to families of Indian
				children likely to be eligible for child health assistance under the plan or
				medical assistance under the State plan under title XIX (or under a waiver of
				such plan), to inform such families of the availability of, and to assist them
				in enrolling their children in, such plans, including such activities conducted
				under grants, contracts, or agreements entered into under section
				1139(a).
						.
				(b)Assurance of
			 payments to Indian health care providers for child health
			 assistanceSection 2102(b)(3)(D) of such Act (42 U.S.C.
			 1397bb(b)(3)(D)) is amended by striking (as defined in section 4(c) of
			 the Indian Health Care Improvement Act, 25 U.S.C. 1603(c)) and
			 inserting , including how the State will ensure that payments are made
			 to Indian Health Programs and Urban Indian Organizations operating in the State
			 for the provision of such assistance.
				(c)Inclusion of
			 other Indian financed health care programs in exemption from prohibition on
			 certain paymentsSection 2105(c)(6)(B) of such Act (42 U.S.C.
			 1397ee(c)(6)(B)) is amended by striking insurance program, other than an
			 insurance program operated or financed by the Indian Health Service and
			 inserting program, other than a health care program operated or financed
			 by the Indian Health Service or by an Indian Tribe, Tribal Organization, or
			 Urban Indian Organization.
				(d)Satisfaction of
			 Medicaid documentation requirementsSection 1903(x)(3)(B) of the
			 Social Security Act (42 U.S.C. 1396b(x)(3)(B)) is amended—
					(1)by redesignating
			 clause (v) as clause (vii); and
					(2)by inserting
			 after clause (iv), the following new clauses:
						
							(v)Except as provided in clause (vi), a
				document issued by a federally recognized Indian tribe evidencing membership or
				enrollment in, or affiliation with, such tribe (such as a tribal enrollment
				card or certificate of degree of Indian blood).
							(vi)(I)With respect to those
				federally recognized Indian tribes located within States having an
				international border whose membership includes individuals who are not citizens
				of the United States documentation (including tribal documentation, if
				appropriate) that the Secretary determines to be satisfactory documentary
				evidence of United States citizenship or nationality under the regulations
				adopted pursuant to subclause (II).
								(II)Not later than 90 days after the date
				of enactment of this subclause, the Secretary, in consultation with the tribes
				referred to in subclause (I), shall promulgate interim final regulations
				specifying the forms of documentation (including tribal documentation, if
				appropriate) deemed to be satisfactory evidence of the United States
				citizenship or nationality of a member of any such Indian tribe for purposes of
				satisfying the requirements of this subsection.
								(III)During the period that begins on the
				date of enactment of this clause and ends on the effective date of the interim
				final regulations promulgated under subclause (II), a document issued by a
				federally recognized Indian tribe referred to in subclause (I) evidencing
				membership or enrollment in, or affiliation with, such tribe (such as a tribal
				enrollment card or certificate of degree of Indian blood) accompanied by a
				signed attestation that the individual is a citizen of the United States and a
				certification by the appropriate officer or agent of the Indian tribe that the
				membership or other records maintained by the Indian tribe indicate that the
				individual was born in the United States is deemed to be a document described
				in this subparagraph for purposes of satisfying the requirements of this
				subsection.
								.
					(e)DefinitionsSection
			 2110(c) of such Act (42 U.S.C. 1397jj(c)) is amended by adding at the end the
			 following new paragraph:
					
						(9)Indian; Indian
				Health Program; Indian Tribe; etcThe terms Indian, Indian
				Health Program, Indian Tribe, Tribal
				Organization, and Urban Indian Organization have the
				meanings given those terms in section 4 of the Indian Health Care Improvement
				Act.
						.
				204.Premiums and
			 cost sharing protections under Medicaid, eligibility determinations under
			 Medicaid and SCHIP, and protection of certain Indian property from Medicaid
			 estate recovery
				(a)Premiums and
			 cost sharing protection under Medicaid
					(1)In
			 generalSection 1916 of the Social Security Act (42 U.S.C. 1396o)
			 is amended—
						(A)in subsection
			 (a), in the matter preceding paragraph (1), by striking and (i)
			 and inserting , (i), and (j); and
						(B)by adding at the
			 end the following new subsection:
							
								(j)No premiums or
				cost sharing for Indians furnished items or services directly by Indian Health
				Programs or through referral under the contract health service
									(1)No cost sharing
				for Indians furnished items or services directly by or through Indian Health
				Programs
										(A)No enrollment
				fees, premiums, or copayments
											(i)In
				generalNo enrollment fee, premium, or similar charge, and no
				deduction, copayment, cost sharing, or similar charge shall be imposed against
				an Indian who is furnished an item or service directly by the Indian Health
				Service, an Indian Tribe, a Tribal Organization, or an urban Indian
				organization, or by a health care provider through referral under the contract
				health service for which payment may be made under this title.
											(ii)ExceptionClause
				(i) shall not apply to an individual only eligible for the programs or services
				under sections 102 and 103 or title V of the Indian Health Care Improvement
				Act.
											(B)No reduction in
				amount of payment to Indian health providersPayment due under
				this title to the Indian Health Service, an Indian Tribe, Tribal Organization,
				or Urban Indian Organization, or a health care provider through referral under
				the contract health service for the furnishing of an item or service to an
				Indian who is eligible for assistance under such title, may not be reduced by
				the amount of any enrollment fee, premium, or similar charge, or any deduction,
				copayment, cost sharing, or similar charge that would be due from the Indian
				but for the operation of subparagraph (A).
										(2)Rule of
				constructionNothing in this subsection shall be construed as
				restricting the application of any other limitations on the imposition of
				premiums or cost sharing that may apply to an individual receiving medical
				assistance under this title who is an Indian.
									(3)DefinitionsIn
				this subsection, the terms contract health service,
				Indian, Indian Tribe, Tribal
				Organization, and Urban Indian Organization have the
				meanings given those terms in section 4 of the Indian Health Care Improvement
				Act.
									.
						(2)Conforming
			 amendmentSection 1916A(a)(1) of such Act (42 U.S.C.
			 1396o–1(a)(1)) is amended by striking section 1916(g) and
			 inserting subsections (g), (i), or (j) of section 1916.
					(3)Effective
			 dateThe amendments made by this subsection take effect on
			 October 1, 2009.
					(b)Treatment of
			 certain property for Medicaid and SCHIP eligibility
					(1)MedicaidSection
			 1902(e) of the Social Security Act (42 U.S.C. 1396a) is amended by adding at
			 the end the following new paragraph:
						
							(13)Notwithstanding
				any other requirement of this title or any other provision of Federal or State
				law, a State shall disregard the following property for purposes of determining
				the eligibility of an individual who is an Indian (as defined in section 4 of
				the Indian Health Care Improvement Act) for medical assistance under this
				title:
								(A)Property,
				including real property and improvements, that is held in trust, subject to
				Federal restrictions, or otherwise under the supervision of the Secretary of
				the Interior, located on a reservation, including any federally recognized
				Indian Tribe’s reservation, pueblo, or colony, including former reservations in
				Oklahoma, Alaska Native regions established by the Alaska Native Claims
				Settlement Act, and Indian allotments on or near a reservation as designated
				and approved by the Bureau of Indian Affairs of the Department of the
				Interior.
								(B)For any federally
				recognized Tribe not described in subparagraph (A), property located within the
				most recent boundaries of a prior Federal reservation.
								(C)Ownership
				interests in rents, leases, royalties, or usage rights related to natural
				resources (including extraction of natural resources or harvesting of timber,
				other plants and plant products, animals, fish, and shellfish) resulting from
				the exercise of federally protected rights.
								(D)Ownership
				interests in or usage rights to items not covered by subparagraphs (A) through
				(C) that have unique religious, spiritual, traditional, or cultural
				significance or rights that support subsistence or a traditional lifestyle
				according to applicable tribal law or
				custom.
								.
					(2)Application to
			 SCHIPSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)) is
			 amended—
						(A)by redesignating
			 subparagraphs (B) through (E), as subparagraphs (C) through (F), respectively;
			 and
						(B)by inserting
			 after subparagraph (A), the following new subparagraph:
							
								(B)Section
				1902(e)(13) (relating to disregard of certain property for purposes of making
				eligibility
				determinations).
								.
						(c)Continuation of
			 current law protections of certain Indian property from Medicaid estate
			 recoverySection 1917(b)(3) of the Social Security Act (42 U.S.C.
			 1396p(b)(3)) is amended—
					(1)by inserting
			 (A) after (3); and
					(2)by adding at the
			 end the following new subparagraph:
						
							(B)The standards
				specified by the Secretary under subparagraph (A) shall require that the
				procedures established by the State agency under subparagraph (A) exempt
				income, resources, and property that are exempt from the application of this
				subsection as of April 1, 2003, under manual instructions issued to carry out
				this subsection (as in effect on such date) because of the Federal
				responsibility for Indian Tribes and Alaska Native Villages. Nothing in this
				subparagraph shall be construed as preventing the Secretary from providing
				additional estate recovery exemptions under this title for
				Indians.
							.
					205.Nondiscrimination
			 in qualifications for payment for services under Federal health care
			 programsSection 1139 of the
			 Social Security Act (42 U.S.C. 1320b–9), as amended by section 202, is amended
			 by redesignating subsection (c) as subsection (d), and inserting after
			 subsection (b) the following new subsection:
				
					(c)Nondiscrimination
				in qualifications for payment for services under Federal health care
				programs
						(1)Requirement to
				satisfy generally applicable participation requirements
							(A)In
				generalA Federal health care
				program must accept an entity that is operated by the Indian Health Service, an
				Indian Tribe, Tribal Organization, or Urban Indian Organization as a provider
				eligible to receive payment under the program for health care services
				furnished to an Indian on the same basis as any other provider qualified to
				participate as a provider of health care services under the program if the
				entity meets generally applicable State or other requirements for participation
				as a provider of health care services under the program.
							(B)Satisfaction of
				State or local licensure or recognition requirementsAny requirement for participation as a
				provider of health care services under a Federal health care program that an
				entity be licensed or recognized under the State or local law where the entity
				is located to furnish health care services shall be deemed to have been met in
				the case of an entity operated by the Indian Health Service, an Indian Tribe,
				Tribal Organization, or Urban Indian Organization if the entity meets all the
				applicable standards for such licensure or recognition, regardless of whether
				the entity obtains a license or other documentation under such State or local
				law. In accordance with section 221 of the Indian Health Care Improvement Act,
				the absence of the licensure of a health care professional employed by such an
				entity under the State or local law where the entity is located shall not be
				taken into account for purposes of determining whether the entity meets such
				standards, if the professional is licensed in another State.
							(2)Prohibition on
				Federal payments to entities or individuals excluded from participation in
				Federal health care programs or whose State licenses are under suspension or
				have been revoked
							(A)Excluded
				entitiesNo entity operated
				by the Indian Health Service, an Indian Tribe, Tribal Organization, or Urban
				Indian Organization that has been excluded from participation in any Federal
				health care program or for which a license is under suspension or has been
				revoked by the State where the entity is located shall be eligible to receive
				payment under any such program for health care services furnished to an
				Indian.
							(B)Excluded
				individualsNo individual who
				has been excluded from participation in any Federal health care program or
				whose State license is under suspension or has been revoked shall be eligible
				to receive payment under any such program for health care services furnished by
				that individual, directly or through an entity that is otherwise eligible to
				receive payment for health care services, to an Indian.
							(C)Federal health
				care program definedIn this subsection, the term, Federal
				health care program has the meaning given that term in section 1128B(f),
				except that, for purposes of this subsection, such term shall include the
				health insurance program under chapter 89 of title 5, United States
				Code.
							.
			206.Consultation
			 on Medicaid, SCHIP, and other health care programs funded under the Social
			 Security Act involving Indian Health Programs and Urban Indian
			 Organizations
				(a)In
			 generalSection 1139 of the
			 Social Security Act (42 U.S.C. 1320b–9), as amended by sections 202 and 205, is
			 amended by redesignating subsection (d) as subsection (e), and inserting after
			 subsection (c) the following new subsection:
					
						(d)Consultation
				with Tribal Technical Advisory Group (TTAG)The Secretary shall
				maintain within the Centers for Medicaid & Medicare Services (CMS) a Tribal
				Technical Advisory Group, established in accordance with requirements of the
				charter dated September 30, 2003, and in such group shall include a
				representative of the Urban Indian Organizations and the Service. The
				representative of the Urban Indian Organization shall be deemed to be an
				elected officer of a tribal government for purposes of applying section 204(b)
				of the Unfunded Mandates Reform Act of 1995 (2 U.S.C.
				1534(b)).
						.
				(b)Solicitation of
			 Advice Under Medicaid and SCHIP
					(1)Medicaid State
			 plan amendmentSection 1902(a) of the Social Security Act (42
			 U.S.C. 1396a(a)) is amended—
						(A)in paragraph
			 (69), by striking and at the end;
						(B)in paragraph
			 (70)(B)(iv), by striking the period at the end and inserting ;
			 and; and
						(C)by inserting
			 after paragraph (70)(B)(iv), the following new paragraph:
							
								(71)in the case of
				any State in which the Indian Health Service operates or funds health care
				programs, or in which 1 or more Indian Health Programs or Urban Indian
				Organizations (as such terms are defined in section 4 of the Indian Health Care
				Improvement Act) provide health care in the State for which medical assistance
				is available under such title, provide for a process under which the State
				seeks advice on a regular, ongoing basis from designees of such Indian Health
				Programs and Urban Indian Organizations on matters relating to the application
				of this title that are likely to have a direct effect on such Indian Health
				Programs and Urban Indian Organizations and that—
									(A)shall include
				solicitation of advice prior to submission of any plan amendments, waiver
				requests, and proposals for demonstration projects likely to have a direct
				effect on Indians, Indian Health Programs, or Urban Indian Organizations;
				and
									(B)may include
				appointment of an advisory committee and of a designee of such Indian Health
				Programs and Urban Indian Organizations to the medical care advisory committee
				advising the State on its State plan under this
				title.
									.
						(2)Application to
			 SCHIPSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)), as
			 amended by section 204(b)(2), is amended—
						(A)by redesignating
			 subparagraphs (B) through (F) as subparagraphs (C) through (G), respectively;
			 and
						(B)by inserting
			 after subparagraph (A), the following new subparagraph:
							
								(B)Section
				1902(a)(71) (relating to the option of certain States to seek advice from
				designees of Indian Health Programs and Urban Indian
				Organizations).
								.
						(c)Rule of
			 constructionNothing in the amendments made by this section shall
			 be construed as superseding existing advisory committees, working groups,
			 guidance, or other advisory procedures established by the Secretary of Health
			 and Human Services or by any State with respect to the provision of health care
			 to Indians.
				(d)Effective
			 dateThis section and the amendments made by this section take
			 effect on October 1, 2009.
				207.Exclusion
			 waiver authority for affected Indian Health Programs and safe harbor
			 transactions under the Social Security Act
				(a)Exclusion
			 waiver authoritySection 1128
			 of the Social Security Act (42 U.S.C. 1320a–7) is amended by adding at the end
			 the following new subsection:
					
						(k)Additional
				exclusion waiver authority for affected Indian
				Health ProgramsIn addition to the authority granted
				the Secretary under subsections (c)(3)(B) and (d)(3)(B) to waive an exclusion
				under subsection (a)(1), (a)(3), (a)(4), or (b), the Secretary may, in the case
				of an Indian Health Program, waive such an exclusion upon the request of the
				administrator of an affected Indian Health Program (as defined in section 4 of
				the Indian Health Care Improvement Act) who determines that the exclusion would
				impose a hardship on individuals entitled to benefits under or enrolled in a
				Federal health care
				program.
						.
				(b)Certain
			 transactions involving Indian health care programs deemed To be in safe
			 harborsSection 1128B(b) of the Social Security Act (42 U.S.C.
			 1320a–7b(b)) is amended by adding at the end the following new
			 paragraph:
					
						(4)Subject to such conditions as the
				Secretary may promulgate from time to time as necessary to prevent fraud and
				abuse, for purposes of paragraphs (1) and (2) and section 1128A(a), the
				following transfers shall not be treated as remuneration:
							(A)Transfers between Indian Health
				Programs, Indian Tribes, Tribal Organizations, and Urban Indian
				OrganizationsTransfers of anything of value between or among an
				Indian Health Program, Indian Tribe, Tribal Organization, or Urban Indian
				Organization, that are made for the purpose of providing necessary health care
				items and services to any patient served by such Program, Tribe, or
				Organization and that consist of—
								(i)services in connection with the
				collection, transport, analysis, or interpretation of diagnostic specimens or
				test data;
								(ii)inventory or supplies;
								(iii)staff; or
								(iv)a waiver of all or part of
				premiums or cost sharing.
								(B)Transfers between Indian Health
				Programs, Indian Tribes, Tribal Organizations, or Urban Indian Organizations
				and patientsTransfers of anything of value between an Indian
				Health Program, Indian Tribe, Tribal Organization, or Urban Indian Organization
				and any patient served or eligible for service from an Indian Health Program,
				Indian Tribe, Tribal Organization, or Urban Indian Organization, including any
				patient served or eligible for service pursuant to section 807 of the Indian
				Health Care Improvement Act, but only if such transfers—
								(i)consist of expenditures related to
				providing transportation for the patient for the provision of necessary health
				care items or services, provided that the provision of such transportation is
				not advertised, nor an incentive of which the value is disproportionately large
				in relationship to the value of the health care item or service (with respect
				to the value of the item or service itself or, for preventative items or
				services, the future health care costs reasonably expected to be
				avoided);
								(ii)consist of expenditures related to
				providing housing to the patient (including a pregnant patient) and immediate
				family members or an escort necessary to assuring the timely provision of
				health care items and services to the patient, provided that the provision of
				such housing is not advertised nor an incentive of which the value is
				disproportionately large in relationship to the value of the health care item
				or service (with respect to the value of the item or service itself or, for
				preventative items or services, the future health care costs reasonably
				expected to be avoided); or
								(iii)are for the purpose of paying
				premiums or cost sharing on behalf of such a patient, provided that the making
				of such payment is not subject to conditions other than conditions agreed to
				under a contract for the delivery of contract health services.
								(C)Contract health
				servicesA transfer of anything of value negotiated as part of a
				contract entered into between an Indian Health Program, Indian Tribe, Tribal
				Organization, Urban Indian Organization, or the Indian Health Service and a
				contract care provider for the delivery of contract health services authorized
				by the Indian Health Service, provided that—
								(i)such a transfer is not tied to
				volume or value of referrals or other business generated by the parties;
				and
								(ii)any such transfer is limited to
				the fair market value of the health care items or services provided or, in the
				case of a transfer of items or services related to preventative care, the value
				of the future health care costs reasonably expected to be avoided.
								(D)Other transfersAny
				other transfer of anything of value involving an Indian Health Program, Indian
				Tribe, Tribal Organization, or Urban Indian Organization, or a patient served
				or eligible for service from an Indian Health Program, Indian Tribe, Tribal
				Organization, or Urban Indian Organization, that the Secretary, in consultation
				with the Attorney General, determines is appropriate, taking into account the
				special circumstances of such Indian Health Programs, Indian Tribes, Tribal
				Organizations, and Urban Indian Organizations, and of patients served by such
				Programs, Tribes, and
				Organizations.
							.
				208.Rules
			 applicable under Medicaid and SCHIP to managed care entities with respect to
			 Indian enrollees and Indian health care providers and Indian managed care
			 entities
				(a)In
			 generalSection 1932 of the Social Security Act (42 U.S.C.
			 1396u–2) is amended by adding at the end the following new subsection:
					
						(h)Special rules
				with respect to Indian enrollees, Indian health care providers, and Indian
				managed care entities
							(1)Enrollee option
				to select an Indian health care provider as primary care
				providerIn the case of a non-Indian Medicaid managed care entity
				that—
								(A)has an Indian
				enrolled with the entity; and
								(B)has an Indian
				health care provider that is participating as a primary care provider within
				the network of the entity,
								insofar as
				the Indian is otherwise eligible to receive services from such Indian health
				care provider and the Indian health care provider has the capacity to provide
				primary care services to such Indian, the contract with the entity under
				section 1903(m) or under section 1905(t)(3) shall require, as a condition of
				receiving payment under such contract, that the Indian shall be allowed to
				choose such Indian health care provider as the Indian’s primary care provider
				under the entity.(2)Assurance of
				payment to Indian health care providers for provision of covered
				servicesEach contract with a managed care entity under section
				1903(m) or under section 1905(t)(3) shall require any such entity that has a
				significant percentage of Indian enrollees (as determined by the Secretary), as
				a condition of receiving payment under such contract to satisfy the following
				requirements:
								(A)Demonstration
				of participating indian health care providers or application of alternative
				payment arrangementsSubject to subparagraph (E), to—
									(i)demonstrate that
				the number of Indian health care providers that are participating providers
				with respect to such entity are sufficient to ensure timely access to covered
				Medicaid managed care services for those enrollees who are eligible to receive
				services from such providers; or
									(ii)agree to pay
				Indian health care providers who are not participating providers with the
				entity for covered Medicaid managed care services provided to those enrollees
				who are eligible to receive services from such providers at a rate equal to the
				rate negotiated between such entity and the provider involved or, if such a
				rate has not been negotiated, at a rate that is not less than the level and
				amount of payment which the entity would make for the services if the services
				were furnished by a participating provider which is not an Indian health care
				provider.
									(B)Prompt
				paymentTo agree to make prompt payment (in accordance with rules
				applicable to managed care entities) to Indian health care providers that are
				participating providers with respect to such entity or, in the case of an
				entity to which subparagraph (A)(ii) or (E) applies, that the entity is
				required to pay in accordance with that subparagraph.
								(C)Satisfaction of
				claim requirementTo deem any requirement for the submission of a
				claim or other documentation for services covered under subparagraph (A) by the
				enrollee to be satisfied through the submission of a claim or other
				documentation by an Indian health care provider that is consistent with section
				403(h) of the Indian Health Care Improvement Act.
								(D)Compliance with
				generally applicable requirements
									(i)In
				generalSubject to clause (ii), as a condition of payment under
				subparagraph (A), an Indian health care provider shall comply with the
				generally applicable requirements of this title, the State plan, and such
				entity with respect to covered Medicaid managed care services provided by the
				Indian health care provider to the same extent that non-Indian providers
				participating with the entity must comply with such requirements.
									(ii)Limitations on
				compliance with managed care entity generally applicable
				requirementsAn Indian health care provider—
										(I)shall not be
				required to comply with a generally applicable requirement of a managed care
				entity described in clause (i) as a condition of payment under subparagraph (A)
				if such compliance would conflict with any other statutory or regulatory
				requirements applicable to the Indian health care provider; and
										(II)shall only need
				to comply with those generally applicable requirements of a managed care entity
				described in clause (i) as a condition of payment under subparagraph (A) that
				are necessary for the entity's compliance with the State plan, such as those
				related to care management, quality assurance, and utilization
				management.
										(E)Application of
				special payment requirements for Federally-qualified health centers and
				encounter rate for services provided by certain Indian health care
				providers
									(i)Federally-qualified
				health centers
										(I)Managed care
				entity payment requirementTo agree to pay any Indian health care
				provider that is a Federally-qualified health center but not a participating
				provider with respect to the entity, for the provision of covered Medicaid
				managed care services by such provider to an Indian enrollee of the entity at a
				rate equal to the amount of payment that the entity would pay a
				Federally-qualified health center that is a participating provider with respect
				to the entity but is not an Indian health care provider for such
				services.
										(II)Continued
				application of State requirement to make supplemental
				paymentNothing in subclause (I) or subparagraph (A) or (B) shall
				be construed as waiving the application of section 1902(bb)(5) regarding the
				State plan requirement to make any supplemental payment due under such section
				to a Federally-qualified health center for services furnished by such center to
				an enrollee of a managed care entity (regardless of whether the
				Federally-qualified health center is or is not a participating provider with
				the entity).
										(ii)Continued
				application of encounter rate for services provided by certain Indian health
				care providersIf the amount paid by a managed care entity to an
				Indian health care provider that is not a Federally-qualified health center and
				that has elected to receive payment under this title as an Indian Health
				Service provider under the July 11, 1996, Memorandum of Agreement between the
				Health Care Financing Administration (now the Centers for Medicare &
				Medicaid Services) and the Indian Health Service for services provided by such
				provider to an Indian enrollee with the managed care entity is less than the
				encounter rate that applies to the provision of such services under such
				memorandum, the State plan shall provide for payment to the Indian health care
				provider of the difference between the applicable encounter rate under such
				memorandum and the amount paid by the managed care entity to the provider for
				such services.
									(F)ConstructionNothing
				in this paragraph shall be construed as waiving the application of section
				1902(a)(30)(A) (relating to application of standards to assure that payments
				are consistent with efficiency, economy, and quality of care).
								(3)Offering of
				managed care through Indian Medicaid managed care
				entitiesIf—
								(A)a State elects to
				provide services through Medicaid managed care entities under its Medicaid
				managed care program; and
								(B)an Indian health
				care provider that is funded in whole or in part by the Indian Health Service,
				or a consortium composed of 1 or more Tribes, Tribal Organizations, or Urban
				Indian Organizations, and which also may include the Indian Health Service, has
				established an Indian Medicaid managed care entity in the State that meets
				generally applicable standards required of such an entity under such Medicaid
				managed care program,
								the State
				shall offer to enter into an agreement with the entity to serve as a Medicaid
				managed care entity with respect to eligible Indians served by such entity
				under such program.(4)Special rules
				for Indian managed care entitiesThe following are special rules
				regarding the application of a Medicaid managed care program to Indian Medicaid
				managed care entities:
								(A)Enrollment
									(i)Limitation to
				IndiansAn Indian Medicaid managed care entity may restrict
				enrollment under such program to Indians and to members of specific Tribes in
				the same manner as Indian Health Programs may restrict the delivery of services
				to such Indians and tribal members.
									(ii)No less choice
				of plansUnder such program the State may not limit the choice of
				an Indian among Medicaid managed care entities only to Indian Medicaid managed
				care entities or to be more restrictive than the choice of managed care
				entities offered to individuals who are not Indians.
									(iii)Default
				enrollment
										(I)In
				generalIf such program of a State requires the enrollment of
				Indians in a Medicaid managed care entity in order to receive benefits, the
				State, taking into consideration the criteria specified in subsection
				(a)(4)(D)(ii)(I), shall provide for the enrollment of Indians described in
				subclause (II) who are not otherwise enrolled with such an entity in an Indian
				Medicaid managed care entity described in such clause.
										(II)Indian
				describedAn Indian described in this subclause, with respect to
				an Indian Medicaid managed care entity, is an Indian who, based upon the
				service area and capacity of the entity, is eligible to be enrolled with the
				entity consistent with subparagraph (A).
										(iv)Exception to
				State lock-inA request by an Indian who is enrolled under such
				program with a non-Indian Medicaid managed care entity to change enrollment
				with that entity to enrollment with an Indian Medicaid managed care entity
				shall be considered cause for granting such request under procedures specified
				by the Secretary.
									(B)Flexibility in
				application of solvencyIn applying section 1903(m)(1) to an
				Indian Medicaid managed care entity—
									(i)any reference to
				a State in subparagraph (A)(ii) of that section shall be deemed
				to be a reference to the Secretary; and
									(ii)the entity shall
				be deemed to be a public entity described in subparagraph (C)(ii) of that
				section.
									(C)Exceptions to
				advance directivesThe Secretary may modify or waive the
				requirements of section 1902(w) (relating to provision of written materials on
				advance directives) insofar as the Secretary finds that the requirements
				otherwise imposed are not an appropriate or effective way of communicating the
				information to Indians.
								(D)Flexibility in
				information and marketing
									(i)MaterialsThe
				Secretary may modify requirements under subsection (a)(5) to ensure that
				information described in that subsection is provided to enrollees and potential
				enrollees of Indian Medicaid managed care entities in a culturally appropriate
				and understandable manner that clearly communicates to such enrollees and
				potential enrollees their rights, protections, and benefits.
									(ii)Distribution
				of marketing materialsThe provisions of subsection (d)(2)(B)
				requiring the distribution of marketing materials to an entire service area
				shall be deemed satisfied in the case of an Indian Medicaid managed care entity
				that distributes appropriate materials only to those Indians who are
				potentially eligible to enroll with the entity in the service area.
									(5)Malpractice
				insuranceInsofar as, under a Medicaid managed care program, a
				health care provider is required to have medical malpractice insurance coverage
				as a condition of contracting as a provider with a Medicaid managed care
				entity, an Indian health care provider that is—
								(A)a
				Federally-qualified health center that is covered under the Federal Tort Claims
				Act (28 U.S.C. 1346(b), 2671 et seq.);
								(B)providing health
				care services pursuant to a contract or compact under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) that
				are covered under the Federal Tort Claims Act (28 U.S.C. 1346(b), 2671 et
				seq.); or
								(C)the Indian Health
				Service providing health care services that are covered under the Federal Tort
				Claims Act (28 U.S.C. 1346(b), 2671 et seq.);
								are deemed
				to satisfy such requirement.(6)DefinitionsFor
				purposes of this subsection:
								(A)Indian health
				care providerThe term Indian health care provider
				means an Indian Health Program or an Urban Indian Organization.
								(B)Indian; Indian
				Health Program; Service; Tribe; Tribal Organization; Urban Indian
				OrganizationThe terms Indian, Indian Health
				Program, Service, Tribe, tribal
				organization, Urban Indian Organization have the meanings
				given such terms in section 4 of the Indian Health Care Improvement Act.
								(C)Indian Medicaid
				managed care entityThe term Indian Medicaid managed care
				entity means a managed care entity that is controlled (within the
				meaning of the last sentence of section 1903(m)(1)(C)) by the Indian Health
				Service, a Tribe, Tribal Organization, or Urban Indian Organization, or a
				consortium, which may be composed of 1 or more Tribes, Tribal Organizations, or
				Urban Indian Organizations, and which also may include the Service.
								(D)Non-Indian
				Medicaid managed care entityThe term non-Indian Medicaid
				managed care entity means a managed care entity that is not an Indian
				Medicaid managed care entity.
								(E)Covered
				Medicaid managed care servicesThe term covered Medicaid
				managed care services means, with respect to an individual enrolled with
				a managed care entity, items and services that are within the scope of items
				and services for which benefits are available with respect to the individual
				under the contract between the entity and the State involved.
								(F)Medicaid
				managed care programThe term Medicaid managed care
				program means a program under sections 1903(m) and 1932 and includes a
				managed care program operating under a waiver under section 1915(b) or 1115 or
				otherwise.
								.
				(b)Application to
			 SCHIPSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(1)), as
			 amended by section 206(b)(2), is amended by adding at the end the following new
			 subparagraph:
					
						(H)Subsections
				(a)(2)(C) and (h) of section
				1932.
						.
				(c)Effective
			 dateThis section and the amendments made by this section take
			 effect on October 1, 2009.
				209.Annual report
			 on Indians served by Social Security Act health benefit programsSection 1139 of the Social Security Act (42
			 U.S.C. 1320b–9), as amended by the sections 202, 205, and 206, is amended by
			 redesignating subsection (e) as subsection (f), and inserting after subsection
			 (d) the following new subsection:
				
					(e)Annual report
				on Indians served by health benefit programs funded under this
				ActBeginning January 1,
				2008, and annually thereafter, the Secretary, acting through the Administrator
				of the Centers for Medicare & Medicaid Services and the Director of the
				Indian Health Service, shall submit a report to Congress regarding the
				enrollment and health status of Indians receiving items or services under
				health benefit programs funded under this Act during the preceding year. Each
				such report shall include the following:
						(1)The total number
				of Indians enrolled in, or receiving items or services under, such programs,
				disaggregated with respect to each such program.
						(2)The number of
				Indians described in paragraph (1) that also received health benefits under
				programs funded by the Indian Health Service.
						(3)General
				information regarding the health status of the Indians described in paragraph
				(1), disaggregated with respect to specific diseases or conditions and
				presented in a manner that is consistent with protections for privacy of
				individually identifiable health information under section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996.
						(4)A detailed
				statement of the status of facilities of the Indian Health Service or an Indian
				Tribe, Tribal Organization, or an Urban Indian Organization with respect to
				such facilities' compliance with the applicable conditions and requirements of
				titles XVIII, XIX, and XXI, and, in the case of title XIX or XXI, under a State
				plan under such title or under waiver authority, and of the progress being made
				by such facilities (under plans submitted under section 1880(b), 1911(b) or
				otherwise) toward the achievement and maintenance of such compliance.
						(5)Such other
				information as the Secretary determines is
				appropriate.
						.
			210.Development of
			 recommendations to improve interstate coordination of Medicaid and SCHIP
			 coverage of Indian children and other children who are outside of their State
			 of residency because of educational or other needs
				(a)StudyThe Secretary shall conduct a study to
			 identify barriers to interstate coordination of enrollment and coverage under
			 the Medicaid program under title XIX of the Social Security Act and the State
			 Children's Health Insurance Program under title XXI of such Act of children who
			 are eligible for medical assistance or child health assistance under such
			 programs and who, because of educational needs, migration of families,
			 emergency evacuations, or otherwise, frequently change their State of residency
			 or otherwise are temporarily present outside of the State of their residency.
			 Such study shall include an examination of the enrollment and coverage
			 coordination issues faced by Indian children who are eligible for medical
			 assistance or child health assistance under such programs in their State of
			 residence and who temporarily reside in an out-of-State boarding school or
			 peripheral dormitory funded by the Bureau of Indian Affairs.
				(b)ReportNot later than 18 months after the date of
			 enactment of this Act, the Secretary, in consultation with directors of State
			 Medicaid programs under title XIX of the Social Security Act and directors of
			 State Children's Health Insurance Programs under title XXI of such Act, shall
			 submit a report to Congress that contains recommendations for such legislative
			 and administrative actions as the Secretary determines appropriate to address
			 the enrollment and coverage coordination barriers identified through the study
			 required under subsection (a).
				211.Establishment
			 of National Child Welfare Resource Center for Tribes
				(a)EstablishmentThe
			 Secretary of Health and Human Services shall establish a National Child Welfare
			 Resource Center for Tribes that is—
					(1)specifically and
			 exclusively dedicated to meeting the needs of Indian tribes and tribal
			 organizations through the provision of assistance described in subsection (b);
			 and
					(2)not part of any
			 existing national child welfare resource center.
					(b)Assistance
			 provided
					(1)In
			 generalThe National Child Welfare Resource Center for Tribes
			 shall provide information, advice, educational materials, and technical
			 assistance to Indian tribes and tribal organizations with respect to the types
			 of services, administrative functions, data collection, program management, and
			 reporting that are provided for under State plans under parts B and E of title
			 IV of the Social Security Act.
					(2)Implementation
			 authorityThe Secretary may provide the assistance described in
			 paragraph (1) either directly or through grant or contract with public or
			 private organizations knowledgeable and experienced in the field of Indian
			 tribal affairs and child welfare.
					(c)AppropriationsThere
			 is appropriated to the Secretary of Health and Human Services, out of any money
			 in the Treasury of the United States not otherwise appropriated, $1,000,000 for
			 each of fiscal years 2009 through 2013 to carry out the purposes of this
			 section.
				212.Adjustment to
			 the Medicare Advantage stabilization fundSection 1858(e)(2)(A)(i) of the
			 Social Security Act (42 U.S.C.
			 1395w–27a(e)(2)(A)(i)), as amended by section 110 of the Medicare, Medicaid,
			 and SCHIP Extension Act of 2007 (Public Law 110–173), is amended by striking
			 $1,790,000,000 and inserting
			 $1,657,000,000.
			213.Moratorium on
			 implementation of changes to case management and targeted case management
			 payment requirements under Medicaid
				(a)Moratorium
					(1)Delayed
			 implementation of December 4, 2007, interim final ruleThe interim final rule published on
			 December 4, 2007, at pages 68,077 through 68,093 of volume 72 of the Federal
			 Register (relating to parts 431, 440, and 441 of title 42 of the Code of
			 Federal Regulations) shall not take effect before April 1, 2009.
					(2)Continuation of
			 2007 payment policies and practicesNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services shall not, prior to April 1, 2009,
			 take any action (through promulgation of regulation, issuance of regulatory
			 guidance, use of Federal payment audit procedures, or other administrative
			 action, policy or practice, including a Medical Assistance Manual transmittal
			 or issuance of a letter to State Medicaid directors) to restrict coverage or
			 payment under title XIX of the Social Security Act for case management and
			 targeted case management services if such action is more restrictive than the
			 administrative action, policy, or practice that applies to coverage of, or
			 payment for, such services under title XIX of the Social Security Act on
			 December 3, 2007. Any such action taken by the Secretary of Health and Human
			 Services during the period that begins on December 4, 2007, and ends on March
			 31, 2009, that is based in whole or in part on the interim final rule described
			 in subsection (a) is null and void.
					(b)Inclusion of
			 Medicare Providers and Suppliers in Federal Payment Levy and Administrative
			 Offset Program
					(1)In
			 generalSection 1874 of the Social Security Act (42 U.S.C.
			 1395kk) is amended by adding at the end the following new subsection:
						
							(d)Inclusion of
				Medicare provider and supplier payments in Federal Payment Levy
				Program
								(1)In
				generalThe Centers for Medicare & Medicaid Services shall
				take all necessary steps to participate in the Federal Payment Levy Program
				under section 6331(h) of the Internal Revenue Code of 1986 as soon as possible
				and shall ensure that—
									(A)at least 50 percent
				of all payments under parts A and B are processed through such program
				beginning within 1 year after the date of the enactment of this section;
									(B)at least 75
				percent of all payments under parts A and B are processed through such program
				beginning within 2 years after such date; and
									(C)all payments under
				parts A and B are processed through such program beginning not later than
				September 30, 2011.
									(2)AssistanceThe
				Financial Management Service and the Internal Revenue Service shall provide
				assistance to the Centers for Medicare & Medicaid Services to ensure that
				all payments described in paragraph (1) are included in the Federal Payment
				Levy Program by the deadlines specified in that
				subsection.
								.
					(2)Application of
			 administrative offset provisions to Medicare provider or supplier
			 paymentsSection 3716 of
			 title 31, United States Code, is amended—
						(A)by inserting
			 the Department of Health and Human Services, after United
			 States Postal Service, in subsection (c)(1)(A); and
						(B)by adding at the
			 end of subsection (c)(3) the following new subparagraph:
							
								(D)This section shall
				apply to payments made after the date which is 90 days after the enactment of
				this subparagraph (or such earlier date as designated by the Secretary of
				Health and Human Services) with respect to claims or debts, and to amounts
				payable, under title XVIII of the Social Security
				Act.
								.
						(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of the enactment of this Act.
					214.Increased
			 civil money penalties and criminal fines for Medicare fraud and abuse
				(a)Increased civil
			 money penaltiesSection 1128A of the Social Security Act (42
			 U.S.C. 1320a–7a) is amended—
					(1)in subsection
			 (a), in the flush matter following paragraph (7)—
						(A)by striking
			 $10,000 each place it appears and inserting
			 $20,000;
						(B)by striking
			 $15,000 and inserting $30,000; and
						(C)by striking
			 $50,000 and inserting $100,000; and
						(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 in the flush matter following subparagraph (B), by striking
			 $2,000 and inserting $4,000;
						(B)in paragraph (2),
			 by striking $2,000 and inserting $4,000;
			 and
						(C)in paragraph
			 (3)(A)(i), by striking $5,000 and inserting
			 $10,000.
						(b)Increased
			 criminal finesSection 1128B of the Social Security Act (42
			 U.S.C. 1320a–7b) is amended—
					(1)in subsection
			 (a), in the flush matter following paragraph (6)—
						(A)by striking
			 $25,000 and inserting $100,000; and
						(B)by striking
			 $10,000 and inserting $20,000;
						(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 in the flush matter following subparagraph (B), by striking
			 $25,000 and inserting $100,000; and
						(B)in paragraph (2),
			 in the flush matter following subparagraph (B), by striking
			 $25,000 and inserting $100,000;
						(3)in subsection
			 (c), by striking $25,000 and inserting
			 $100,000;
					(4)in subsection
			 (d), in the second flush matter following subparagraph (B), by striking
			 $25,000 and inserting $100,000; and
					(5)in subsection
			 (e), by striking $2,000 and inserting
			 $4,000.
					(c)Effective
			 dateThe amendments made by this section shall apply to civil
			 money penalties and fines imposed for actions taken on or after the date of
			 enactment of this Act.
				215.Increased
			 sentences for felonies involving Medicare fraud and abuse
				(a)False
			 statements and representationsSection 1128B(a) of the Social
			 Security Act (42 U.S.C. 1320a–7b(a)) is amended, in clause (i) of the flush
			 matter following paragraph (6), by striking not more than 5
			 years and inserting not more than 10 years.
				(b)Anti-kickbackSection
			 1128B(b) of the Social Security Act (42 U.S.C. 1320a–7b(b)) is amended—
					(1)in paragraph (1),
			 in the flush matter following subparagraph (B), by striking not more
			 than 5 years and inserting not more than 10 years;
			 and
					(2)in paragraph (2),
			 in the flush matter following subparagraph (B), by striking not more
			 than 5 years and inserting not more than 10
			 years.
					(c)False statement
			 or representation with respect to conditions or operations of
			 facilitiesSection 1128B(c) of the Social Security Act (42 U.S.C.
			 1320a–7b(c)) is amended by striking not more than 5 years and
			 inserting not more than 10 years.
				(d)Excess
			 chargesSection 1128B(d) of the Social Security Act (42 U.S.C.
			 1320a–7b(d)) is amended, in the second flush matter following subparagraph (B),
			 by striking not more than 5 years and inserting not more
			 than 10 years.
				(e)Effective
			 dateThe amendments made by this section shall apply to criminal
			 penalties imposed for actions taken on or after the date of enactment of this
			 Act.
				IIIMiscellaneous
			301.Resolution of
			 apology to Native Peoples of United States
				(a)FindingsCongress
			 finds that—
					(1)the ancestors of
			 today’s Native Peoples inhabited the land of the present-day United States
			 since time immemorial and for thousands of years before the arrival of people
			 of European descent;
					(2)for millennia,
			 Native Peoples have honored, protected, and stewarded this land we
			 cherish;
					(3)Native Peoples
			 are spiritual people with a deep and abiding belief in the Creator, and for
			 millennia Native Peoples have maintained a powerful spiritual connection to
			 this land, as evidenced by their customs and legends;
					(4)the arrival of
			 Europeans in North America opened a new chapter in the history of Native
			 Peoples;
					(5)while
			 establishment of permanent European settlements in North America did stir
			 conflict with nearby Indian tribes, peaceful and mutually beneficial
			 interactions also took place;
					(6)the foundational
			 English settlements in Jamestown, Virginia, and Plymouth, Massachusetts, owed
			 their survival in large measure to the compassion and aid of Native Peoples in
			 the vicinities of the settlements;
					(7)in the infancy of
			 the United States, the founders of the Republic expressed their desire for a
			 just relationship with the Indian tribes, as evidenced by the Northwest
			 Ordinance enacted by Congress in 1787, which begins with the phrase, The
			 utmost good faith shall always be observed toward the Indians;
					(8)Indian tribes
			 provided great assistance to the fledgling Republic as it strengthened and
			 grew, including invaluable help to Meriwether Lewis and William Clark on their
			 epic journey from St. Louis, Missouri, to the Pacific Coast;
					(9)Native Peoples
			 and non-Native settlers engaged in numerous armed conflicts in which
			 unfortunately, both took innocent lives, including those of women and
			 children;
					(10)the Federal
			 Government violated many of the treaties ratified by Congress and other
			 diplomatic agreements with Indian tribes;
					(11)the United
			 States forced Indian tribes and their citizens to move away from their
			 traditional homelands and onto federally established and controlled
			 reservations, in accordance with such Acts as the Act of May 28, 1830 (4 Stat.
			 411, chapter 148) (commonly known as the Indian Removal
			 Act);
					(12)many Native
			 Peoples suffered and perished—
						(A)during the
			 execution of the official Federal Government policy of forced removal,
			 including the infamous Trail of Tears and Long Walk;
						(B)during bloody
			 armed confrontations and massacres, such as the Sand Creek Massacre in 1864 and
			 the Wounded Knee Massacre in 1890; and
						(C)on numerous
			 Indian reservations;
						(13)the Federal
			 Government condemned the traditions, beliefs, and customs of Native Peoples and
			 endeavored to assimilate them by such policies as the redistribution of land
			 under the Act of February 8, 1887 (25 U.S.C. 331; 24 Stat. 388, chapter 119)
			 (commonly known as the General Allotment Act), and the forcible
			 removal of Native children from their families to faraway boarding schools
			 where their Native practices and languages were degraded and forbidden;
					(14)officials of the
			 Federal Government and private United States citizens harmed Native Peoples by
			 the unlawful acquisition of recognized tribal land and the theft of tribal
			 resources and assets from recognized tribal land;
					(15)the policies of
			 the Federal Government toward Indian tribes and the breaking of covenants with
			 Indian tribes have contributed to the severe social ills and economic troubles
			 in many Native communities today;
					(16)despite the
			 wrongs committed against Native Peoples by the United States, Native Peoples
			 have remained committed to the protection of this great land, as evidenced by
			 the fact that, on a per capita basis, more Native Peoples have served in the
			 United States Armed Forces and placed themselves in harm’s way in defense of
			 the United States in every major military conflict than any other ethnic
			 group;
					(17)Indian tribes
			 have actively influenced the public life of the United States by continued
			 cooperation with Congress and the Department of the Interior, through the
			 involvement of Native individuals in official Federal Government positions, and
			 by leadership of their own sovereign Indian tribes;
					(18)Indian tribes
			 are resilient and determined to preserve, develop, and transmit to future
			 generations their unique cultural identities;
					(19)the National
			 Museum of the American Indian was established within the Smithsonian
			 Institution as a living memorial to Native Peoples and their traditions;
			 and
					(20)Native Peoples
			 are endowed by their Creator with certain unalienable rights, and among those
			 are life, liberty, and the pursuit of happiness.
					(b)Acknowledgment
			 and apologyThe United States, acting through Congress—
					(1)recognizes the
			 special legal and political relationship Indian tribes have with the United
			 States and the solemn covenant with the land we share;
					(2)commends and
			 honors Native Peoples for the thousands of years that they have stewarded and
			 protected this land;
					(3)recognizes that
			 there have been years of official depredations, ill-conceived policies, and the
			 breaking of covenants by the Federal Government regarding Indian tribes;
					(4)apologizes on
			 behalf of the people of the United States to all Native Peoples for the many
			 instances of violence, maltreatment, and neglect inflicted on Native Peoples by
			 citizens of the United States;
					(5)expresses its
			 regret for the ramifications of former wrongs and its commitment to build on
			 the positive relationships of the past and present to move toward a brighter
			 future where all the people of this land live reconciled as brothers and
			 sisters, and harmoniously steward and protect this land together;
					(6)urges the
			 President to acknowledge the wrongs of the United States against Indian tribes
			 in the history of the United States in order to bring healing to this land;
			 and
					(7)commends the
			 State governments that have begun reconciliation efforts with recognized Indian
			 tribes located in their boundaries and encourages all State governments
			 similarly to work toward reconciling relationships with Indian tribes within
			 their boundaries.
					(c)DisclaimerNothing
			 in this section—
					(1)authorizes or
			 supports any claim against the United States; or
					(2)serves as a
			 settlement of any claim against the United States.
					
	
		
			Passed the Senate February 26,
			 2008.
			Nancy Erickson,
			Secretary
		
	
